Exhibit 10.29

Confidential Materials omitted and filed separately

with the Securities and Exchange Commission.

Asterisks denote omissions.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

January 31, 2008

Among

CIRCUIT CITY STORES, INC.

as Lead Borrower for:

said CIRCUIT CITY STORES, INC.

CIRCUIT CITY STORES WEST COAST, INC.

CIRCUIT CITY STORES PR, LLC

and

INTERTAN CANADA LTD.

as Canadian Borrower

The LENDERS Party Hereto,

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent

BANC OF AMERICA SECURITIES LLC

as Lead Arranger and Joint Bookrunner

BANK OF AMERICA, N.A.

(acting through its Canada branch)

as Canadian Administrative Agent and Canadian Collateral Agent

WELLS FARGO RETAIL FINANCE, LLC

as Syndication Agent and Joint Bookrunner

GENERAL ELECTRIC CAPITAL CORPORATION

and

JPMORGAN CHASE BANK, N.A.

as Co-Documentation Agents

and

WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)

as Senior Managing Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    

Page

ARTICLE I Definitions

   2

SECTION 1.01. Defined Terms.

   2

SECTION 1.02. Terms Generally.

   36

SECTION 1.03. Accounting Terms; GAAP.

   37

SECTION 1.04. Times of Day.

   37

SECTION 1.05. Letter of Credit Amounts.

   37

ARTICLE II Amount and Terms of Credit

   37

SECTION 2.01. Commitment of the Lenders.

   37

SECTION 2.02. Increase of Domestic Commitments.

   39

SECTION 2.03. Reserves; Changes to Reserves.

   41

SECTION 2.04. Making of Loans.

   42

SECTION 2.05. Overadvances.

   44

SECTION 2.06. Swingline Loans.

   44

SECTION 2.07. Letters of Credit.

   45

SECTION 2.08. Settlements Amongst Lenders.

   50

SECTION 2.09. Notes; Repayment of Loans.

   52

SECTION 2.10. Intentionally Omitted.

   53

SECTION 2.11. Interest on Loans.

   53

SECTION 2.12. Default Interest.

   53

SECTION 2.13. Certain Fees.

   54

SECTION 2.14. Unused Commitment Fee.

   54

SECTION 2.15. Letter of Credit Fees.

   54

SECTION 2.16. Nature of Fees.

   55

SECTION 2.17. Termination or Reduction of Commitments.

   55

SECTION 2.18. Alternate Rate of Interest.

   56

SECTION 2.19. Conversion and Continuation of Loans.

   57

SECTION 2.20. Mandatory Prepayment; Cash Collateral; Commitment Termination.

   58

SECTION 2.21. Optional Prepayment of Loans; Reimbursement of Lenders.

   61

SECTION 2.22. Maintenance of Loan Account; Statements of Account.

   63

SECTION 2.23. Cash Receipts.

   63

SECTION 2.24. Application of Payments.

   66

SECTION 2.25. Increased Costs.

   68

SECTION 2.26. Change in Legality.

   69

SECTION 2.27. Payments; Sharing of Setoff.

   70

SECTION 2.28. Taxes.

   72

SECTION 2.29. Security Interests in Collateral.

   74

SECTION 2.30. Mitigation Obligations; Replacement of Lenders.

   74

ARTICLE III Representations and Warranties

   75

SECTION 3.01. Organization; Powers.

   75

SECTION 3.02. Authorization; Enforceability.

   75

SECTION 3.03. Governmental Approvals; No Conflicts.

   76

 

(ii)



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition.

   76

SECTION 3.05. Properties.

   76

SECTION 3.06. Litigation and Environmental Matters.

   77

SECTION 3.07. Compliance with Laws and Agreements.

   77

SECTION 3.08. Investment Company Status.

   78

SECTION 3.09. Taxes.

   78

SECTION 3.10. ERISA.

   78

SECTION 3.11. Disclosure.

   78

SECTION 3.12. Subsidiaries.

   78

SECTION 3.13. Insurance.

   79

SECTION 3.14. Labor Matters.

   79

SECTION 3.15. Security Documents.

   79

SECTION 3.16. Federal Reserve Regulations.

   80

SECTION 3.17. Solvency.

   80

SECTION 3.18. Material Contracts.

   80

SECTION 3.19. Bailees, Warehousemen, etc.

   80

SECTION 3.20. Consignment.

   81

ARTICLE IV Conditions

   81

SECTION 4.01. Second Restatement Effective Date.

   81

SECTION 4.02. Conditions Precedent to Each Loan and Each Letter of Credit.

   84

ARTICLE V Affirmative Covenants

   85

SECTION 5.01. Financial Statements and Other Information.

   85

SECTION 5.02. Notices of Material Events.

   88

SECTION 5.03. Information Regarding Collateral.

   89

SECTION 5.04. Existence; Conduct of Business.

   90

SECTION 5.05. Payment of Obligations.

   90

SECTION 5.06. Maintenance of Properties.

   90

SECTION 5.07. Insurance.

   91

SECTION 5.08. Casualty and Condemnation.

   92

SECTION 5.09. Books and Records; Inspection and Audit Rights; Appraisals;
Accountants; Physical Inventories.

   92

SECTION 5.10. Compliance with Laws.

   94

SECTION 5.11. Use of Proceeds and Letters of Credit.

   94

SECTION 5.12. Future Subsidiaries.

   94

SECTION 5.13. Further Assurances. (a)

   94

SECTION 5.14. Material Contracts.

   95    95

ARTICLE VI Negative Covenants

   95

SECTION 6.01. Indebtedness and Other Obligations.

   95

SECTION 6.02. Liens.

   96

SECTION 6.03. Fundamental Changes.

   97

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions.

   97

 

(iii)



--------------------------------------------------------------------------------

SECTION 6.05. Asset Sales.

   98

SECTION 6.06. Restricted Payments; Certain Payments of Indebtedness.

   100

SECTION 6.07. Transactions with Affiliates.

   101

SECTION 6.08. Amendment of Material Documents.

   101

SECTION 6.09. Fiscal Year.

   101

SECTION 6.10. Burdensome Agreements.

   101

SECTION 6.11. Minimum Excess Availability.

   102

ARTICLE VII Events of Default

   102

SECTION 7.01. Events of Default.

   102

SECTION 7.02. When Continuing.

   106

SECTION 7.03. Remedies on Default.

   106

SECTION 7.04. Application of Proceeds.

   106

ARTICLE VIII The Agents

   106

SECTION 8.01. Administration by Administrative Agent.

   106

SECTION 8.02. The Collateral Agent.

   107

SECTION 8.03. Sharing of Excess Payments.

   109

SECTION 8.04. Agreement of Required Lenders.

   109

SECTION 8.05. Liability of Agents.

   110

SECTION 8.06. Notice of Default.

   111

SECTION 8.07. Lenders’ Credit Decisions.

   112

SECTION 8.08. Reimbursement and Indemnification.

   112

SECTION 8.09. Rights of Agents.

   112

SECTION 8.10. Notice of Transfer.

   113

SECTION 8.11. Successor Agent.

   113

SECTION 8.12. Reports and Financial Statements.

   114

SECTION 8.13. Delinquent Lender.

   115

SECTION 8.14. Collateral and Guaranty Matters.

   116

SECTION 8.15. Agency for Perfection.

   116

SECTION 8.16. Syndication Agent, Documentation Agents, Joint Bookrunners,
Arranger and Senior Managing Agents.

   117

ARTICLE IX Miscellaneous

   118

SECTION 9.01. Notices.

   118

SECTION 9.02. Waivers; Amendments.

   119

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

   122

SECTION 9.04. Designation of Lead Borrower as Borrowers’ Agent.

   123

SECTION 9.05. Successors and Assigns.

   125

SECTION 9.06. Survival.

   128

SECTION 9.07. Counterparts; Integration; Effectiveness.

   129

SECTION 9.08. Severability.

   129

SECTION 9.09. Right of Setoff.

   129

SECTION 9.10. Governing Law; Jurisdiction; Consent to Service of Process.

   129

SECTION 9.11. WAIVER OF JURY TRIAL.

   130

 

(iv)



--------------------------------------------------------------------------------

SECTION 9.12. Headings.

   130

SECTION 9.13. Interest Rate Limitation.

   130

SECTION 9.14. Additional Waivers.

   131

SECTION 9.15. Confidentiality.

   133

SECTION 9.16. Limitation Of Canadian Borrower Liability.

   134

SECTION 9.17. Judgment Currency.

   134

SECTION 9.18. No Advisory or Fiduciary Responsibility.

   135

SECTION 9.19. USA PATRIOT Act Notice.

   136

SECTION 9.20. Press Releases.

   136

SECTION 9.21. No Strict Construction.

   137

SECTION 9.22. Existing Credit Agreement Amended and Restated.

   137

SECTION 9.23. Language.

   137

 

(v)



--------------------------------------------------------------------------------

EXHIBITS [OMITTED*]

 

A.    Assignment and Assumption B-1.    Domestic Borrowers Revolving Note B-2   
Domestic Borrowers Swingline Note B-3    Canadian Borrower Revolving Note B-4   
Canadian Borrower Swingline Note C-1    Opinion of Counsel to Domestic Borrowers
C-2    Opinion of Counsel to Canadian Borrower D    Borrowing Base Certificate E
   Form of Notice of Borrowing for Domestic Borrowers F    Form of Notice of
Borrowing for Canadian Borrower G    Form of Customs Broker Agreement

 

* The Company will provide the omitted schedules and exhibits to the Commission
upon request.

 

(vi)



--------------------------------------------------------------------------------

SCHEDULES [OMITTED*]

 

1.1    Lenders and Commitments 1.2    Facility Guarantors 2.23(a)    DDAs
2.23(b)    Credit Card Arrangements 2.23(c)    Blocked Account Information
3.05(c)(i)    Title to Properties; Real Estate Owned 3.05(c)(ii)    Leased
Properties 3.06    Disclosed Matters 3.10    Plans 3.12    Subsidiaries 3.13   
Insurance 3.14    Labor Matters 3.18    Material Contracts 5.01    Lead
Borrower’s website 5.01(a)(iv)    Certificate of Financial Officer 5.01(b)(ii)
   Financial Reporting Requirements 6.01    Indebtedness 6.02    Liens 6.04   
Investments

 

* The Company will provide the omitted schedules and exhibits to the Commission
upon request.

 

(vii)



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 31, 2008 (this
“Agreement”) among

CIRCUIT CITY STORES, INC., a corporation organized under the laws of the
Commonwealth of Virginia having a place of business at 9950 Mayland Drive,
Richmond, Virginia 23233, as Lead Borrower for the Borrowers, being

said CIRCUIT CITY STORES, INC.,

CIRCUIT CITY STORES WEST COAST, INC., a corporation organized under the laws of
the State of California having a place of business at 680 S. Lemon Avenue,
Walnut, California 91789;

CIRCUIT CITY STORES PR, LLC, a limited liability company organized under the
laws of the Commonwealth of Puerto Rico having a place of business at San
Patricio Plaza 3369, Local C-02 St Ebano & Tabonuco, Guaynabo, Puerto Rico; and

INTERTAN CANADA LTD., a corporation organized under the laws of the Province of
Ontario, Canada having its head office at 279 Bayview Drive, Barrie, Ontario,
Canada L4M 4W5; and

the LENDERS party hereto; and

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent for the
Lenders and the Issuing Bank, a national banking association, having a place of
business at 100 Federal Street, Boston, Massachusetts 02110; and

BANK OF AMERICA, N.A. (acting through its Canada branch), as Canadian
Administrative Agent and Canadian Collateral Agent for Lenders having a Canadian
Commitment, a banking corporation carrying on business under the Bank Act
(Canada), having a place of business at 200 Front Street West, Toronto, Ontario,
Canada M5V 3L2; and

WELLS FARGO RETAIL FINANCE, LLC, as Syndication Agent; and

GENERAL ELECTRIC CAPITAL CORPORATION and JPMORGAN CHASE BANK, N.A., as
Co-Documentation Agents; and

WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL), as Senior Managing Agent;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

1



--------------------------------------------------------------------------------

W I T N E S S E T H:

WHEREAS, certain of the Borrowers have entered into an Amended and Restated
Credit Agreement dated as of July 8, 2004 (as amended and in effect, the
“Existing Credit Agreement”) among such Borrowers, the “Lenders” as defined
therein, Fleet National Bank as “Issuing Bank”, Fleet Retail Group, LLC (f/k/a
Fleet Retail Group, Inc.) as “Administrative Agent” and “Collateral Agent”, Bank
of America, N.A. (acting through its Canada branch) as “Canadian Administrative
Agent” and “Canadian Collateral Agent”, Bank of America, N.A. and Congress
Financial Corporation (Central) as “Syndication Agents”, General Electric
Capital Corporation and Bank One, NA as “Documentation Agents”, and JPMorgan
Chase Bank, National City Business Credit, Inc., The CIT Group/Business Credit,
Inc., and Wells Fargo Foothill, LLC, as “Co-Agents”; and

WHEREAS, Fleet Retail Group, LLC has resigned as Administrative Agent and
Collateral Agent under the Existing Credit Agreement and the other Loan
Documents (as defined in the Existing Credit Agreement), and Bank of America,
N.A. has been appointed as Administrative Agent and Collateral Agent by the
Lenders; and

WHEREAS, the Borrowers and the Lenders hereunder desire to (a) release Orbyx
Electronics, LLC as a Loan Party, (b) increase the Commitments of the Lenders,
and (c) make certain other modifications to the Existing Credit Agreement as
provided herein; and

WHEREAS, in connection with the foregoing, the Borrowers and the Lenders
hereunder desire to amend and restate the Existing Credit Agreement as provided
herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Lenders, the Agents, and the Borrowers hereby
agree that the Existing Credit Agreement shall be amended and restated in its
entirety to read as follows (it being agreed that this Agreement shall not be
deemed to evidence or result in a novation or repayment and reborrowing of the
Obligations under the Existing Credit Agreement):

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ACH” shall mean automated clearing house transfers.

“Account” shall mean all accounts, accounts receivable, receivables, and rights
to payment (whether or not earned by performance) for: Inventory that has been
or is to be sold, leased, licensed, assigned, or otherwise disposed of; and/or
arising out of the use of a credit or charge card or information contained on or
used with that card.

“Additional Commitment Lender” has the meaning provided therefor in
Section 2.02(a).

 

2



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate. The Adjusted LIBO Rate will be adjusted
automatically as to all LIBO Borrowings then outstanding as of the effective
date of any change in the Statutory Reserve Rate.

“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders and the Issuing Bank hereunder.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, and, with
respect to any Agent or Lender, includes any branches or Affiliates of branches
of such Agent or Lender.

“Agents” shall mean, collectively, the Administrative Agent, the Collateral
Agent, the Canadian Agent, and if appointed pursuant to the terms hereof, the
Co-Collateral Agent.

“Agreement” means this Credit Agreement, as modified, amended, supplemented or
restated, and in effect from time to time.

“Applicable Commitment Fee Percentage” means, on any day, (i) if the average
daily outstanding Credit Extensions for the immediately preceding fiscal quarter
of the Lead Borrower were equal to or exceeded 50% of the Total Commitments,
[CONFIDENTIAL]*% per annum, and (ii) if the average daily outstanding Credit
Extensions for the immediately preceding fiscal quarter of the Lead Borrower
were less than 50% of the Total Commitments, [CONFIDENTIAL]*% per annum.

“Applicable Law” means as to any Person: (i) all statutes, rules, regulations,
orders, or other requirements having the force of law and (ii) all court orders
and injunctions, and/or similar rulings, in each instance ((i) and (ii)) of or
by any Governmental Authority, or court, or tribunal which has jurisdiction over
such Person, or any property of such Person, or of any other Person for whose
conduct such Person would be responsible.

“Applicable Margin” means initially the rates for Prime Rate Loans, LIBO Loans
and BA Equivalent Loans set forth in Level III below through November 30, 2008
(notwithstanding that the performance measures for Level I or Level II may be
satisfied), and thereafter, the rates for Prime Rate Loans, LIBO Loans and BA
Equivalent Loans as adjusted in the manner set forth below:

 

Level

 

Average Excess

Availability

 

Domestic Borrowers
Prime Rate Loans

 

LIBO Loans

 

Canadian Borrower
Prime Rate Loans

 

BA Equivalent Loans

I

 

Greater than or equal

to $1,000,000,000

  [CONFIDENTIAL]*%   [CONFIDENTIAL]*%   [CONFIDENTIAL]*%   [CONFIDENTIAL]*%

[* Confidential treatment has been requested for the redacted portions of this
agreement pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.]

 

3



--------------------------------------------------------------------------------

II

  Less than $1,000,000,000 but greater than or equal to $650,000,000  
[CONFIDENTIAL]*%   [CONFIDENTIAL]*%   [CONFIDENTIAL]*%   [CONFIDENTIAL]*%

III

  Less than $650,000,000 but greater than or equal to $300,000,000  
[CONFIDENTIAL]*%   [CONFIDENTIAL]*%   [CONFIDENTIAL]*%   [CONFIDENTIAL]*%

IV

  Less than $300,000,000   [CONFIDENTIAL]*%   [CONFIDENTIAL]*%  
[CONFIDENTIAL]*%   [CONFIDENTIAL]*%

The Applicable Margin shall be adjusted quarterly based upon the average daily
Excess Availability for the most recent fiscal quarter, commencing with the
fiscal quarter ending November 30, 2008. Any adjustments to the Applicable
Margin shall be implemented prospectively on the fifth Business Day after the
end of each such fiscal quarter, provided that if the Borrowers’ financial
statements or Borrowing Base Certificates are at any time restated or otherwise
revised (including as a result of an audit) or if the information set forth in
such financial statements or Borrowing Base Certificates otherwise proves to be
false or incorrect such that the Applicable Margin would have been higher than
was otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any
applicable periods and any unpaid interest shall be due and payable on demand.
Upon the occurrence of an Event of Default, interest shall be determined in the
manner set forth in Section 2.12.

“Appraised Value” means the net cost liquidation value of the Borrowers’
Inventory as set forth in the Stock Ledger (expressed as a percentage of the
Cost of such Inventory) as determined from time to time by Gordon Brothers or by
another independent appraiser reasonably satisfactory to the Administrative
Agent, with such appraisal conducted in accordance with Section 5.09(b) hereof.
Appraised Value shall be determined based upon the most recent appraisal
undertaken by Gordon Brothers or such other appraiser (regardless of who bears
the expense thereof under Section 5.09(b)).

“Arranger” means Banc of America Securities LLC.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria or
in any appraisal conducted pursuant to Section 5.09(b), such reserves as any
Agent may from time to

[* Confidential treatment has been requested for the redacted portions of this
agreement pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.]

 

4



--------------------------------------------------------------------------------

time determine in its reasonable discretion (after consultation with the Lead
Borrower (whose consent to any Availability Reserve shall not be required)) are
appropriate (a) to reflect the impediments to the Agents’ ability to realize
upon the Collateral, (b) to reflect claims and liabilities that the
Administrative Agent determines will need to be satisfied in connection with the
realization upon the Collateral (including, without limitation, on account of
consignment arrangements entered into by the Borrowers), (c) to reflect events
or conditions which adversely affect the value of any assets included in the
Borrowing Base, (d) to reflect that a Default or an Event of Default then
exists, or (e) to establish Bank Product Reserves or Cash Management Reserves.
Availability Reserves shall be established and calculated in a manner and
methodology consistent with the Agents’ practices as of the Second Restatement
Effective Date with other similarly situated borrowers.

“BA Equivalent Loan” shall mean any Loan to the Canadian Borrower in CD$ bearing
interest at a rate determined by reference to the BA Rate in accordance with the
provisions of Article II.

“BA Equivalent Loan Borrowing” shall mean any Borrowing comprised of BA
Equivalent Loans.

“BA Rate” means, for the Interest Period of each BA Equivalent Loan, the rate of
interest per annum equal to the annual rates applicable to CD$ Bankers’
Acceptances having an identical or comparable term as the Bankers’ Acceptances
proposed to be issued displayed and identified as such on the display referred
to as the “CDOR Page” (or any display substituted therefor) of Reuter Monitor
Money Rates Service as at approximately 10:00 A.M. on such day (or, if such day
is not a Business Day, as of 10:00 A.M. on the immediately preceding Business
Day), provided that if such rates do not appear on CDOR Page at such time on
such date, the rate for such date will be the annual discount rate (rounded
upward to the nearest whole multiple of  1/100 of 1%) as of 10:00 A.M. on such
day at which The Toronto-Dominion Bank is then offering to purchase CD$ Bankers’
Acceptances accepted by it having such specified term (or a term as closely as
possible comparable to such specified term). In the event that the Canadian
Agent is unable to obtain any such quotation as provided above, it will be
deemed that a BA Rate pursuant to a BA Equivalent Loan Borrowing cannot be
obtained.

“Bank of America” means Bank of America, N.A., a national banking association
and its successors.

“Bank Products” means any services or facilities provided to any Loan Party by a
Lender or any of its Affiliates (but excluding Cash Management Services) on
account of (a) Hedging Agreements and (b) purchase cards.

“Bank Product Reserves” means Availability Reserves established to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

 

5



--------------------------------------------------------------------------------

“Banker’s Acceptance” means a time draft or bill of exchange relating to a
Commercial Letter of Credit (other than a Canadian Commercial Letter of Credit)
which has been accepted by the Issuing Bank.

“Bankruptcy Code” means each of (i) Title 11, U.S.C., as now or hereafter in
effect, or any successor thereto, and (ii) the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada) and the Winding-up
Act (Canada), as now or hereafter in effect, or any successor thereto.

“Blocked Account Agreements” shall mean agency agreements with the banks
maintaining deposit accounts of the Borrowers where funds from one or more DDAs
are concentrated, which agreements shall be in form and substance reasonably
satisfactory to the Administrative Agent, and the Canadian Agent, as applicable.

“Blocked Account Banks” shall mean the banks with whom the Borrowers have
entered into Blocked Account Agreements.

“Blocked Accounts” shall mean each deposit account of the Borrowers which is the
subject of a Blocked Account Agreement.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowers” means collectively, the Domestic Borrowers and the Canadian
Borrower.

“Borrowing” shall mean (a) the incurrence of Loans of a single Type, on a single
date and having, in the case of LIBO Loans and BA Equivalent Loans, a single
Interest Period, or (b) a Swingline Loan.

“Borrowing Base” means, at any time of calculation, an amount equal to

(a) the Receivables Advance Rate multiplied by the face amount of Eligible
Credit Card Receivables, plus

(b) 90% multiplied by (i) the Appraised Value of Eligible Inventory, multiplied
by (ii)(x) the Cost of Eligible Inventory minus (y) Inventory Reserves, plus

(c) with respect to any Eligible Letter of Credit, 90% multiplied by (i) the
Appraised Value of the Inventory supported by such Eligible Letter of Credit,
multiplied by (ii)(x) the Cost of such Inventory when completed minus
(y) Inventory Reserves, minus

(d) the then amount of all Availability Reserves.

 

6



--------------------------------------------------------------------------------

“Borrowing Base Certificate” has the meaning assigned to such term in
Section 5.01(b)(i).

“Borrowing Request” means a request by the Lead Borrower on behalf of the
Borrowers for a Borrowing in accordance with Section 2.04.

“Breakage Costs” shall have the meaning set forth in Section 2.21(b).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts are authorized or required by
law to remain closed, provided that, when used in connection with a LIBO Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market. Except as
otherwise provided herein, if any day on which a payment is due is not a
Business Day, then the payment shall be due on the next day following which is a
Business Day and such extension of time shall be included in computing interest
and fees in connection with such payment, provided further that when used in
connection with any Loan to the Canadian Borrower, the term “Business Day” shall
also exclude any day on which banks are authorized or required by law to be
closed in Toronto, Ontario, Canada.

“Canadian Agent” means Bank of America, N.A. (acting through its Canada branch)
having a branch in Toronto, Ontario, Canada, or any successor appointed pursuant
to the provisions hereof and includes its capacity as “Canadian Administrative
Agent” and “Canadian Collateral Agent”.

“Canadian Availability” means $50,000,000, minus the aggregate unpaid balance of
Credit Extensions made to, or for the account of the Canadian Borrower.

“Canadian Borrower” means InterTAN Canada Ltd.

“Canadian Commitment” shall mean, with respect to each Lender, the commitment of
such Lender hereunder to make Credit Extensions to the Canadian Borrower in the
amount set forth opposite its name on Schedule 1.1 hereto or as may subsequently
be set forth in the Register from time to time, as the same may be reduced from
time to time pursuant to Section 2.17 hereof.

“Canadian Commitment Fee” has the meaning provided therefor in Section 2.14(b).

“Canadian Commitment Percentage” shall mean, with respect to each Lender, that
percentage of the Canadian Commitments of all Lenders hereunder to make Credit
Extensions to the Canadian Borrower in the amount set forth opposite its name on
Schedule 1.1 hereto or as may subsequently be set forth in the Register from
time to time, as the same may be reduced from time to time pursuant to
Section 2.17 hereof.

 

7



--------------------------------------------------------------------------------

“Canadian Lenders” means the Lenders having Canadian Commitments from time to
time or at any time.

“Canadian Letter of Credit” shall mean a Letter of Credit that is issued
pursuant to this Agreement for the account of the Canadian Borrower.

“Canadian Letter of Credit Outstandings” shall mean, at any time, the sum of
(a) with respect to Canadian Letters of Credit outstanding at such time, the
aggregate maximum amount that then is or at any time thereafter may become
available for drawing or payment thereunder plus (b) all amounts theretofore
drawn or paid under Canadian Letters of Credit for which the Issuing Bank has
not then been reimbursed.

“Canadian Liabilities” means (a) the payment by the Canadian Borrower of (i) the
principal of, and interest on the Loans made hereunder to, or for the benefit
of, the Canadian Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise (including
any interest that accrues after the commencement of any case or proceeding by or
against the Canadian Borrower under the Bankruptcy Code, whether or not allowed
in such case or proceeding), (ii) each payment required to be made by the
Canadian Borrower under the Credit Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise,
of the Canadian Borrower to the Secured Parties under the Credit Agreement and
the other Loan Documents (including any such item that accrues after the
commencement of any case or proceeding by or against the Canadian Borrower under
the Bankruptcy Code, whether or not allowed in such case or proceeding), and
(b) the performance of all covenants, agreements, obligations and liabilities of
the Canadian Borrower under or pursuant to this Agreement and the other Loan
Documents.

“Canadian Overadvance” means, at any time of calculation, a circumstance in
which the Credit Extensions to the Canadian Borrower exceed the Canadian
Availability.

“Canadian Prime Rate” means the rate of interest publicly announced from time to
time by Bank of America, N.A. (acting through its Canada branch) as its
reference rate of interest for loans made in Canadian dollars to Canadian
customers and designated as its “prime” rate. It is a rate set by Bank of
America, N.A. (acting through its Canada branch) based upon various factors,
including Bank of America, N.A. (acting through its Canada branch)’s costs and
desired return, general economic conditions and other factors and is used as a
reference point for pricing some loans. Any change in the Canadian Prime Rate
due to a change in the Bank of America, N.A. (acting through its Canada branch)
prime rate shall be effective on the effective date of such change in the Bank
of America, N.A. (acting through its Canada branch) prime rate.

 

8



--------------------------------------------------------------------------------

“Canadian Security Documents” means the General Security Agreements and the
amended and restated deed of hypothec charging the universality of moveable
property each granted by the Canadian Borrower in favor of the Canadian Agent.

“Canadian Total Commitments” means the aggregate of the Canadian Commitments of
all Canadian Lenders.

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Loan Parties that are
(or would be) set forth in a consolidated statement of cash flows of the Loan
Parties for such period prepared in accordance with GAAP and (b) Capital Lease
Obligations incurred by the Loan Parties during such period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateral Account” shall mean an interest-bearing account established by
the Domestic Borrowers with the Collateral Agent at Bank of America under the
sole and exclusive dominion and control of the Collateral Agent designated as
the “Circuit City Cash Collateral Account” and, in the case of the Canadian
Borrower, an interest-bearing account established by the Canadian Borrower with
the Canadian Agent at Bank of America, N.A. (acting through its Canada branch)
under the sole and exclusive dominion and control of the Canadian Agent
designated as the “InterTAN Canada Cash Collateral Account”.

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Specified Event of Default, or (ii) the failure of the Borrowers to maintain
Excess Availability equal to at least fifteen percent (15%) of the lesser of the
Total Commitments or the Borrowing Base for a period of five (5) consecutive
Business Days. For purposes of this Agreement, the occurrence of a Cash Dominion
Event shall be deemed continuing (i) so long as such Specified Event of Default
has not been waived, and/or (ii) if the Cash Dominion Event arises as a result
of the Borrowers’ failure to achieve Excess Availability required hereunder,
until Excess Availability has exceeded fifteen percent (15%) of the lesser of
the Total Commitments or the Borrowing Base for thirty (30) consecutive Business
Days, in which case a Cash Dominion Event shall no longer be deemed to be
continuing for purposes of this Agreement, provided that a Cash Dominion Event
shall be deemed continuing (even if the Specified Event of Default is no longer
continuing and/or Excess Availability exceeds the required amounts for thirty
(30) consecutive Business Days) at all times after a Cash Dominion Event has
occurred and been discontinued on three (3) occasions in any twelve month period
after the Second Restatement Effective Date.

 

9



--------------------------------------------------------------------------------

“Cash Management Reserves “ means Availability Reserves established to reflect
the reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by a Lender or any of its
Affiliates: (a) ACH transactions, (b) cash management services, including,
without limitation, controlled disbursement services, treasury, depository,
overdraft, and electronic funds transfer services, (c) foreign exchange
facilities, and (d) credit or debit cards.

“Cash Receipts” has the meaning provided therefor in Section 2.23(d).

“CD$” means Canadian dollars.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“Change in Control” means, at any time, (a) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Lead Borrower
by Persons who were neither (i) nominated by the board of directors of the Lead
Borrower nor (ii) appointed by directors so nominated; or (b) any person (within
the meaning of the Securities and Exchange Act of 1934, as amended) is or
becomes the beneficial owner (within the meaning of Rule 13d-3 and 13d-5 of the
Securities and Exchange Act of 1934, as amended), directly or indirectly, of
forty percent (40%) or more of the aggregate voting power represented by the
outstanding capital stock of the Lead Borrower on a fully diluted basis, whether
as a result of the issuance of securities of the Lead Borrower, any merger,
consolidation, or otherwise, (c) the failure of the Lead Borrower to own,
directly or indirectly, 100% of the capital stock of all of the Subsidiary
Borrowers and other Loan Parties unless pursuant to a transaction otherwise
permitted hereunder, or (d) any “change in control” or “sale” or “disposition”
or similar event as defined in any document governing Convertible Debt of any
Loan Party.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.25(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made, issued or changed after the date of this Agreement.

“Charges” has the meaning provided therefor in Section 9.13.

“Co-Collateral Agent” means such Lender as Bank of America may appoint as
Co-Collateral Agent in accordance with the provisions of Section 8.05(c) hereof.

 

10



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended from time to time.

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document.

“Collateral Agent” means Bank of America, in its capacity as collateral agent
under the Security Documents (other than the Canadian Security Documents).

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender hereunder to make Credit Extensions to the Borrowers in the amounts set
forth opposite its name on Schedule 1.1 hereto or as may subsequently be set
forth in the Register from time to time, as the same may be reduced from time to
time pursuant to Section 2.17 hereof.

“Commitment Fee” has the meaning provided therefor in Section 2.14.

“Commitment Increase” has the meaning provided therefor in Section 2.02(a).

“Commitment Increase Date” has the meaning provided therefor in Section 2.02(c).

“Commitment Percentage” shall mean, with respect to each Lender, that percentage
of the Commitments of all Lenders hereunder to make Credit Extensions to the
Borrowers, in the amount set forth opposite its name on Schedule 1.1 hereto or
as may subsequently be set forth in the Register from time to time, as the same
may be reduced from time to time pursuant to Section 2.17 hereof.

“Concentration Account” has the meaning provided therefor in Section 2.23(d).

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, refers to the application or preparation of such term, test,
statement or report (as applicable) based upon the consolidation, in accordance
with GAAP, of the financial condition or operating results of such Person and
its Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

11



--------------------------------------------------------------------------------

“Convertible Debt” means Indebtedness of a Loan Party which is convertible into
or exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Loan Party, at the option of the holder of such Indebtedness.

“Cost” means the cost value of Inventory as reported on the Stock Ledger using
the cost method of accounting based on practices which are in effect on the date
of this Agreement.

“Credit Card Notification” has the meaning provided therefor in Section 2.23(c).

“Credit Extensions” as of any day, shall be equal to the sum of (a) the
principal balance of all Loans then outstanding, and (b) the then amount of the
Letter of Credit Outstandings.

“Customer Credit Liabilities” means, at any time, the aggregate face value at
such time of (a) outstanding gift certificates and gift cards of the Borrowers,
and rewards certificates issued pursuant to the Lead Borrower’s rewards program
entitling the holder thereof to use all or a portion of the certificate to pay
all or a portion of the purchase price for any Inventory, and (b) outstanding
merchandise credits of the Borrowers.

“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit G among a Domestic Borrower or the Canadian Borrower, as
applicable, a customs broker or other carrier, and the Collateral Agent or the
Canadian Collateral Agent, as applicable, in which the customs broker or other
carrier acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory for the benefit of the Collateral Agent or
the Canadian Collateral Agent, as applicable, and agrees, upon notice from the
Collateral Agent or the Canadian Collateral Agent, as applicable, to hold and
dispose of the subject Inventory solely as directed by the Collateral Agent or
the Canadian Collateral Agent, as applicable.

“DDAs” means any checking or other demand deposit account maintained by any Loan
Party into which proceeds of Collateral are deposited. All funds in such DDAs
shall be conclusively presumed to be Collateral and proceeds of Collateral and
the Agent and the Lenders shall have no duty to inquire as to the source of the
amounts on deposit in the DDAs.

“DDA Notification” has the meaning provided therefor in Section 2.23(c).

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Delinquent Lender” has the meaning given that term in Section 8.13.

“Delinquent Lender’s Future Commitment” has the meaning provided therefor in
Section 8.13.

“Determination Date” shall mean the date upon which each of the following has
occurred:

 

  (a) The Canadian Commitments or the Domestic Commitments have been terminated
by the Required Lenders (or are deemed terminated) upon the occurrence of an
Event of Default; and

 

12



--------------------------------------------------------------------------------

  (b) The Obligations and/or the Canadian Liabilities have been declared to be
due and payable (or has become automatically due and payable) and have not been
paid in accordance with the terms of this Agreement.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Borrowers” means collectively, Circuit City Stores, Inc., Circuit City
Stores West Coast, Inc., and Circuit City Stores PR, LLC.

“Domestic Commitment” shall mean, with respect to each Lender, the commitment of
such Lender hereunder to make Credit Extensions to the Domestic Borrowers in the
amount set forth opposite its name on Schedule 1.1 hereto or as may subsequently
be set forth in the Register from time to time, as the same may be reduced from
time to time pursuant to Section 2.17 hereof.

“Domestic Commitment Percentage” shall mean, with respect to each Lender, that
percentage of the Domestic Commitments of all Lenders hereunder to make Credit
Extensions to the Domestic Borrowers, in the amount set forth opposite its name
on Schedule 1.1 hereto or as may subsequently be set forth in the Register from
time to time, as the same may be reduced from time to time pursuant to
Section 2.17 hereof.

“Domestic Lenders” means the Lenders having Domestic Commitments from time to
time or at any time.

“Domestic Total Commitments” means the aggregate of the Domestic Commitments of
all Domestic Lenders.

“Eligible Credit Card Receivables” means Accounts due to a Domestic Borrower on
a non-recourse basis from Visa, Mastercard, American Express Co., Discovercard
and other major credit card processors reasonably acceptable to the
Administrative Agent, as arise in the ordinary course of business and which have
been earned by performance. Without limiting the foregoing, none of the
following shall be deemed to be Eligible Credit Card Receivables:

(a) Accounts that have been outstanding for more than five (5) Business Days
from the date of sale;

(b) Accounts with respect to which a Domestic Borrower does not have good, valid
and marketable title thereto, free and clear of any Encumbrance (other than
Liens granted to the Collateral Agent, for its benefit and the ratable benefit
of the Secured Parties, pursuant to the Security Documents);

 

13



--------------------------------------------------------------------------------

(c) Accounts that are not subject to a first priority security interest in favor
of the Collateral Agent, for the benefit of itself and the Secured Parties;

(d) Accounts which arise on account of any private label credit card issued by a
Domestic Borrower; or

(e) Accounts which are disputed, are with recourse, or with respect to which a
claim, counterclaim, offset or chargeback has been asserted (to the extent of
such claim, counterclaim, offset or chargeback).

“Eligible Inventory” shall mean, as of the date of determination thereof,
without duplication of Inventory which is the subject of Eligible Letters of
Credit, items of Inventory of the Domestic Borrowers that are finished goods,
merchantable and readily saleable to the public in the ordinary course of
business. Without limiting the foregoing, none of the following shall be deemed
to be Eligible Inventory:

(a) Inventory that is not owned solely by a Domestic Borrower, or is leased or
on consignment, or such Domestic Borrower does not have good and valid title
thereto;

(b) Inventory (including any portion thereof in transit from vendors) that is
not located at a warehouse facility or store that is owned or leased by a
Borrower or that is located with any third party or bailee described in
Section 3.19 hereof, unless an intercreditor agreement reasonably acceptable to
the Agent is executed and delivered by the owner of such location;

(c) Inventory that represents (i) goods damaged, defective or otherwise
unmerchantable, (ii) goods that do not conform in all material respects to the
representations and warranties contained in this Agreement or any of the
Security Documents, (iii) goods to be returned to the vendor, or (iv) goods in
the following Stock Ledger locations: (A) Product Return Center, (B) Service
Inventory, (C) Damage Return Center, (D) Corporate Office, (E) MAC Inventory,
(F) Road Support Merchandise, (G) Class 710 CCA Resource Kits, and (H) Class
800-898 Supply Merchandise;

(d) Inventory that is not located in the United States of America (excluding
territories and possessions thereof) other than Inventory supported by an
Eligible Letter of Credit;

(e) Inventory that is not subject to a perfected first-priority security
interest in favor of the Collateral Agent for the benefit of the Secured
Parties;

(f) Inventory which consists of samples, labels, bags, packaging, and other
similar non-merchandise categories;

(g) Inventory which consists of parts;

 

14



--------------------------------------------------------------------------------

(h) Inventory as to which insurance in material compliance with the provisions
of Section 5.07 hereof is not in effect;

(i) Inventory which has been sold but not yet delivered or as to which any
Domestic Borrower has accepted a deposit; or

(j) Any Inventory acquired in a Permitted Acquisition, (i) unless such Inventory
otherwise constitutes Eligible Inventory and (ii) unless and until the
Administrative Agent shall have received (A) the results of appraisals of the
Inventory acquired in such acquisition, and (B) such other due diligence as the
Administrative Agent may reasonably require, all of the results of the foregoing
to be reasonably satisfactory to the Administrative Agent.

“Eligible Letter of Credit” shall mean, as of any date of determination thereof,
a Commercial Letter of Credit which supports the purchase of Inventory, (i) for
which no documents of title have then been issued; (ii) which Inventory
otherwise would constitute Eligible Inventory, (iii) which Commercial Letter of
Credit has an expiry within sixty (60) days of the date of initial issuance of
such Commercial Letter of Credit, and (iv) which Commercial Letter of Credit
provides that it may be drawn only after such Inventory is completed and after
documents of title have been issued for such Inventory reflecting a Borrower or
the Collateral Agent as consignee of such Inventory.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
handling, treatment, storage, disposal, Release or threatened Release of any
Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, natural resource damage, costs of
environmental remediation, administrative oversight costs, fines, penalties or
indemnities), of any Person directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Lead Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

15



--------------------------------------------------------------------------------

“ERISA Event” means (a) with respect to the Domestic Borrowers, any “reportable
event”, as defined in Section 4043 of ERISA or the regulations issued thereunder
with respect to a Plan (other than an event for which the 30-day notice period
is waived) or, with respect to the Canadian Borrower, any such similar event
under any other Applicable Law relating to Plans; (b) with respect to the
Domestic Borrowers, the existence with respect to any Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived, and with respect to the Canadian Borrower, the
existence with respect to any Plan of any unfunded contribution, special
contribution, unfunded liability or solvency deficiency, whether or not waived;
(c) the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA
or, with respect to the Canadian Borrower, any other Applicable Law, of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Lead Borrower or any of its ERISA Affiliates or
the Canadian Borrower or any of its Related Parties of any liability under
Title IV of ERISA or, with respect to the Canadian Borrower, any other
Applicable Law, with respect to the termination of any Plan; (e) the receipt by
the Lead Borrower or any ERISA Affiliate or the Canadian Borrower or any of its
Related Parties from the PBGC, the FSCO (with respect to the Canadian Borrower)
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Lead Borrower or any of its ERISA Affiliates or the Canadian Borrower or
any of its Related Parties of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; (g) the receipt by the
Lead Borrower or any ERISA Affiliate or the Canadian Borrower or any of its
Related Parties of any notice, or the receipt by any Multiemployer Plan from the
Lead Borrower or any ERISA Affiliate or the Canadian Borrower or any of its
Related Parties of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or, with respect
to the Canadian Borrower, any other Applicable Law; or (h) the failure by the
Canadian Borrower to make any required contribution to a Plan or any Lien arises
with respect to any Plan (other than contribution amounts not yet due and
payable).

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Availability” means, as of any date of determination, the excess, if
any, of (a) the lesser of (i) the Total Commitments, or (ii) the Borrowing Base,
over (b) the outstanding Credit Extensions.

“Excluded Taxes” means, with respect to the Agents, any Lender, the Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers hereunder, (a) income or franchise taxes imposed on
(or measured by) its gross or net income, (b) any branch profits taxes, and
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by a Borrower under Section 2.30(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.28(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at

 

16



--------------------------------------------------------------------------------

the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding tax
pursuant to Section 2.28(a), provided that the provisions of the foregoing
clause (c) shall not apply upon and after the occurrence of the Determination
Date.

“Existing Credit Agreement” shall have the meaning set forth in the preamble.

“Facility Guaranty” means collectively (a) any Guaranty of the Obligations
executed by the Domestic Borrowers, the Subsidiaries listed on Schedule 1.2 and
any other Subsidiaries (other than Foreign Subsidiaries) which hereafter become
Facility Guarantors in favor of the Agents, the Issuing Bank and the Lenders (it
being understood that the Canadian Borrower and other Foreign Subsidiaries shall
not be required to execute a Facility Guaranty of the Obligations of the
Domestic Borrowers), and (b) any Guaranty of the Canadian Liabilities executed
by Tourmarlet, Corp. and any of the Canadian Borrower’s Subsidiaries in favor of
the Agents, the Issuing Bank and the Lenders.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next  1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next  1/100 of 1%) of the quotations for such day for such transactions
received by Bank of America from three Federal funds brokers of recognized
standing selected by it.

“Fee Letter” means the “Fee Letter” among the Lead Borrower, Bank of America and
the Arranger dated as of December 10, 2007, as such letter may from time to time
be amended.

“Financial Officer” means, with respect to any Loan Party, the chief financial
officer, chief accounting officer, treasurer, director of treasury and risk
management, or controller of such Loan Party.

“Fifth Third” means Fifth Third Bank Processing Solutions.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“FSCO” means the Financial Services Commission of Ontario and any Person
succeeding to the functions thereof and includes the Superintendent under such
statute and any other Governmental Authority empowered or created by the Pension
Benefits Act of Ontario or under any other Applicable Law related to Plans.

 

17



--------------------------------------------------------------------------------

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” means accounting principles which are consistent with those promulgated
or adopted by the Financial Accounting Standards Board and its predecessors (or
successors) in effect and applicable to that accounting period in respect of
which reference to GAAP is being made.

“General Security Agreement” means the Amended and Restated General Security
Agreement dated as of the Second Restatement Effective Date between the Canadian
Borrower and the Canadian Collateral Agent for the benefit of the Secured
Parties thereunder, as amended and in effect from time to time.

“Gordon Brothers” means GB Asset Advisors, LLC or any Affiliate thereof.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, mold, and
all other substances or wastes of any nature regulated pursuant to any
Environmental Law, including any material listed as a hazardous substance under
Section 101(14) of CERCLA.

 

18



--------------------------------------------------------------------------------

“Hedging Agreement” means any interest rate protection agreement, interest rate
swap agreement, interest rate cap agreement, interest rate collar agreement,
foreign currency exchange agreement, commodity price protection agreement, or
other interest or currency exchange rate or commodity price hedging arrangement
designed to hedge against fluctuations in interest rates or foreign exchange
rates.

“Indebtedness” of any Person means, without duplication, (a) all payment
obligations of such Person for borrowed money (including any obligations which
are without recourse to the credit of such Person but which are secured by a
Lien on the property of such Person), (b) all payment obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all payment
obligations of such Person upon which interest charges are customarily paid,
(d) all payment obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
payment obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all payment obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty (j) all payment obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances, (k) all Hedging Agreements,
(l) the principal and interest portions of all rental obligations of such Person
under any Synthetic Lease or similar off-balance sheet financing where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP, and (m) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any equity interest in such Person or any other
Person, or in respect of any warrant, right or option to acquire such equity
interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means Taxes arising from any payment made hereunder or
otherwise with respect to this Agreement, other than Excluded Taxes.

“Indemnitee” has the meaning provided therefor in Section 9.03(b).

“Interest Payment Date” means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the first Business Day of each calendar quarter, and (b) with
respect to any LIBO Loan or BA Equivalent Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part, provided,
however, that if any Interest Period for a LIBO Loan or BA Equivalent Loan
exceeds three months, the respective dates that fall three months after the
beginning of such Interest Period shall also be Interest Payment Dates.

 

19



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any LIBO Borrowing or BA Equivalent
Loan Borrowing, the period commencing on the date of such Borrowing and ending
on the numerically corresponding day in the calendar month that is one, two,
three or six months thereafter, as the Lead Borrower may elect by notice to the
Administrative Agent in accordance with the provisions of this Agreement,
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period ends)
shall end on the last Business Day of the last calendar month of such Interest
Period, (c) any Interest Period which would otherwise end after the Termination
Date shall end on the Termination Date, and (d) notwithstanding the provisions
of clause (c), no Interest Period shall have a duration of less than one month,
and if any Interest Period applicable to a LIBO Borrowing or BA Equivalent Loan
Borrowing would be for a shorter period, such Interest Period shall not be
available hereunder. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Inventory” has the meaning assigned to such term in the Security Documents and,
as regards the Canadian Borrower, includes all “inventory” as defined in the
PPSA.

“Inventory Reserves” means such reserves as may be established from time to time
by any Agent in its reasonable discretion (after consultation with the Lead
Borrower (whose consent to any Inventory Reserve shall not be required)) with
respect to the determination of the saleability, at retail, of Eligible
Inventory or which reflect such other factors as affect the appraised value of
Eligible Inventory. Inventory Reserves shall be established and calculated in a
manner and methodology consistent with the Agents’ practices as of the Second
Restatement Effective Date with other similarly situated borrowers.

“Investment” has the meaning provided therefor in Section 6.04.

“Issuer Documents” means with respect to any Letter of Credit, the letter of
credit application, and any other document, agreement and instrument entered
into by the Issuing Bank and any Borrower or in favor of the Issuing Bank and
relating to any such Letter of Credit.

“Issuing Bank” means Bank of America, in its capacity as the issuer of Letters
of Credit hereunder, and as to the Canadian Borrower, Bank of America, N.A.
(acting through its Canada branch), and any other Lender as the Administrative
Agent and the Lead Borrower may agree, such agreement not to be unreasonably
withheld. The Issuing Bank may, in its discretion, arrange for one or

 

20



--------------------------------------------------------------------------------

more Letters of Credit to be issued by Affiliates or branches of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate or
branch with respect to Letters of Credit issued by such Affiliate or branch.

“Judgment Conversion Date” has the meaning set forth in Section 9.17 hereof.

“Judgment Currency” has the meaning set forth in Section 9.17 hereof.

“L/C Credit Support” has the meaning set forth in Section 2.07(k) hereof.

“L/C Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“Lead Borrower” means Circuit City Stores, Inc.

“Lenders” shall mean the Persons identified on Schedule 1.1 and each assignee
that becomes a party to this Agreement as set forth in Section 9.05(b).

“Letter of Credit” shall mean (a) a letter of credit that is issued pursuant to
this Agreement for the account of any Borrower, including, without limitation,
any Canadian Letter of Credit, and (b) any Banker’s Acceptance.

“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.15.

“Letter of Credit Outstandings” shall mean, at any time, the sum of (a) with
respect to Letters of Credit outstanding at such time, the aggregate maximum
amount that then is or at any time thereafter may become available for drawing
or payment thereunder plus (b) all amounts theretofore drawn or paid under
Letters of Credit for which the Issuing Bank has not then been reimbursed.

“LIBO Borrowing” shall mean a Borrowing comprised of LIBO Loans.

“LIBO Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Article
II.

“LIBO Rate” means, with respect to any LIBO Borrowing for any Interest Period,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or by such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the

 

21



--------------------------------------------------------------------------------

rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the LIBO Borrowing being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, security interest, and, with respect
to the Canadian Borrower, also includes any prior claim or deemed trust in, on
or of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

“Liquidation” means the exercise by the Agents or the Canadian Agent of those
rights and remedies accorded to the Agents or the Canadian Agent under the Loan
Documents and Applicable Law as a creditor of the Loan Parties, including (after
the occurrence and during the continuation of an Event of Default) the conduct
by the Borrowers, acting with the consent of the Administrative Agent, of any
public, private or “Going-Out-Of-Business Sale” or other disposition of
Collateral for the purpose of liquidating the Collateral. Derivations of the
word “Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.

“Liquidation Percentage” shall mean, for any Lender, a fraction, the numerator
of which is the sum of such Lender’s Domestic Commitment and Canadian Commitment
on the Determination Date and the denominator of which is the Total Commitments
of all Lenders on the Determination Date.

“Loan Account” has the meaning assigned to such term in Section 2.22(a).

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the DDA
Notifications, the Credit Card Notifications, the Security Documents, the
Facility Guaranty, each Customs Broker Agreement, and any other instrument or
agreement now or hereafter executed and delivered in connection herewith or
therewith.

“Loan Parties” means, collectively, the Borrowers and each Person executing a
Facility Guaranty.

“Loans” shall mean all loans (including, without limitation, Revolving Loans and
Swingline Loans) at any time made to the Borrowers or for account of the
Borrowers pursuant to this Agreement.

 

22



--------------------------------------------------------------------------------

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, assets, or condition, financial or otherwise, of the Lead
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Loan
Parties to perform any material obligation or to pay any Obligations under this
Agreement or any of the other Loan Documents, or (c) the validity or
enforceability of this Agreement or any of the other Loan Documents or any of
the material rights or remedies of the Administrative Agent, the Collateral
Agent or the Lenders hereunder or thereunder, including, without limitation,
with respect to the Collateral.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party material to the business, operations, property, assets,
or condition, financial or otherwise, of such Person (it being understood that,
with respect to the Lead Borrower, “Material Contract” shall mean each contract
that the Lead Borrower is required to file as an exhibit to its periodic reports
or registration statements pursuant to Item 6.01(b)(10) of Regulation S-K under
the Securities Act of 1933, as amended).

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) (including obligations in respect of one or more Hedging Agreements) of
any one or more of the Loan Parties in an aggregate principal amount exceeding
$50,000,000.

“Maturity Date” means January 31, 2013.

“Maximum Rate” has the meaning provided therefor in Section 9.13.

“Minority Lenders” has the meaning provided therefor in Section 9.02(d).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any sale of all or substantially all of
the capital stock or all or substantially all of the assets of the Canadian
Borrower or any Prepayment Event, the excess, if any, of (i) the sum of cash and
cash equivalents received in connection with such transaction (including any
cash or cash equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset by a Lien permitted hereunder which is senior
to the Collateral Agent’s Lien on such asset and that is required to be repaid
(or to which an escrow for the future repayment thereof is required to be
established) in connection with such transaction (other than Indebtedness under
the Loan Documents), and (B) the reasonable and customary out-of-pocket costs,
fees and expenses incurred by such Loan Party in connection with such
transaction paid or reasonably estimated to be payable by any Loan Party to
third parties (other than Affiliates) (including, without limitation, sales and
underwriter’s commissions, legal accounting, rating agency and investment
banking fees and taxes).

 

23



--------------------------------------------------------------------------------

“Noncompliance Notice” has the meaning provided therefor in Section 2.06(b).

“Notes” shall mean (i) the amended and restated promissory notes of the Domestic
Borrowers substantially in the form of Exhibit B-1, each payable to the order of
a Lender, evidencing the Revolving Loans, and (ii) the amended and restated
promissory note of the Domestic Borrowers substantially in the form of Exhibit
B-2, payable to the Swingline Lender, evidencing the Swingline Loans, (iii) the
promissory notes of the Canadian Borrower substantially in the form of Exhibit
B-3 each payable to the order of a Canadian Lender, evidencing the Revolving
Loans made to the Canadian Borrower, and (iv) the promissory note of the
Canadian Borrower substantially in the form of Exhibit B-4, payable to the
Swingline Lender, evidencing the Swingline Loans.

“Obligations” means (a) the payment by the Domestic Borrowers of (i) the
principal of, and interest on the Loans, when and as due, whether at maturity,
by acceleration, upon one or more dates set for prepayment or otherwise
(including any interest that accrues after the commencement of any case or
proceeding by or against any Borrower under the Bankruptcy Code, whether or not
allowed in such case or proceeding), (ii) each payment required to be made by
the Borrowers under the Credit Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise,
of the Borrowers to the Secured Parties under the Credit Agreement and the other
Loan Documents, and (b) the performance of all covenants, agreements,
obligations and liabilities of the Borrowers under or pursuant to this Agreement
and the other Loan Documents. Without limiting the foregoing, the term
“Obligations” includes all Canadian Liabilities.

“Online Services Agreement” has the meaning assigned to such term in
Section 2.07(d).

“Other Liabilities” means (a) the payment and performance of any Hedging
Agreements which are permitted pursuant to Section 6.01 hereof, and (b) the
payment and performance of any transaction with a Lender, or any of its
Affiliates, which arises out of (i) any Cash Management Services or (ii) Bank
Products, in each case, in connection with this Agreement or the other Loan
Documents, as each may be amended from time to time.

“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

24



--------------------------------------------------------------------------------

“Overadvance” means, at any time of calculation, a circumstance in which the
Credit Extensions exceed the lesser of (a) the Total Commitments or (b) the
Borrowing Base.

“Participant” has the meaning provided therefor in Section 9.05(e).

“Payment Conditions” means with respect to any transaction or payment, the
satisfaction of each of the following conditions: (a) no Default or Event of
Default then exists or would arise after giving effect to such transaction or
payment, (b) after giving effect to such transaction or payment, (i) Excess
Availability is at least equal to twenty-five percent (25%) of the lesser of the
Total Commitments or the Borrowing Base, and (ii) the Borrowers shall have
demonstrated to the reasonable satisfaction of the Administrative Agent that
Excess Availability on a pro forma basis for the subsequent 12 month period is
projected to be at least equal to twenty-five percent (25%) of the lesser of the
Total Commitments or the Borrowing Base.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Annex 1 to the
Security Agreement or any other form approved by the Administrative Agent.

“Permitted Acquisition” means an Investment in, the purchase of the capital
stock in or all or a substantial part of the assets or properties of any Person
or of any assets of any other Person constituting a business unit, the entering
into of any exchange of securities with any Person, or the entering into of any
transaction, merger or consolidation with any Person, in each case in which each
of the following conditions are satisfied:

(i) Any assets acquired shall be utilized in, and if the acquisition involves a
merger, consolidation or stock acquisition, the Person which is the subject of
such acquisition shall be engaged in, only a business permitted to be conducted
by the Borrowers pursuant to this Agreement;

(ii) No Default or Event of Default exists or would arise after giving effect to
the consummation of the acquisition;

(iii) The Person making the acquisition must be a Borrower or a Subsidiary
complying with the requirements of clause (vi) of this definition;

(iv) The Lead Borrower shall have furnished the Administrative Agent with ten
(10) Business Days prior notice of such intended acquisition and shall have
furnished the Administrative Agent with (A) a current draft of the acquisition
agreement and other acquisition documents, (B) a summary of any due diligence
undertaken by the Borrowers in connection with such acquisition, (C) appropriate
financial statements of the Person which is the subject of such acquisition,
(D) pro forma projected financial statements, if any, and (E) such other
information as the Administrative Agent may reasonably require, provided that
the Person making the acquisition shall not be required to delay the

 

25



--------------------------------------------------------------------------------

consummation thereof if the additional information requested by the
Administrative Agent under this clause E is not readily obtainable (but such
Person shall furnish the Administrative Agent with such additional information
thereafter as soon as reasonably practicable);

(v) If an acquisition of capital stock or other equity interests, after
consummation of such acquisition, a Borrower shall own directly or indirectly a
majority of the equity interests in the Person being acquired and shall control
a majority of any voting interests, and/or shall otherwise Control the Person
being acquired;

(vi) If the Person effecting the acquisition is a Subsidiary or if the Person
which is the subject of such acquisition will be maintained as a Subsidiary of a
Borrower, such Subsidiary shall have executed such documents as may be necessary
to be joined as a “Borrower” or guarantor hereunder, as determined by the
Administrative Agent, and the Collateral Agent shall have received a first
priority security interest in such Subsidiary’s inventory, accounts, and other
property of the same nature as constitutes Collateral under this Agreement in
order to secure the Obligations and the Other Liabilities, provided, however,
that any security interest from a Person which is a Foreign Subsidiary shall
secure only the Canadian Liabilities;

(vii) Such acquisition shall have been approved by a majority of the board of
directors (or the equivalent governing body) of the Person which is the subject
of such acquisition and such Person shall not have announced that it will oppose
such acquisition or shall not have commenced any action which alleges that such
acquisition will violate applicable law;

(viii) if the consideration payable with respect to such acquisition (including,
without limitation, such portion of the purchase price consisting of cash, cash
equivalents, capital stock or subordinated Indebtedness of a Loan Party (or cash
proceeds of the issuance of the foregoing) or any other property) is in an
amount greater than $10,000,000, either (A) the legal structure of the
Investment or acquisition shall be acceptable to the Administrative Agent in its
reasonable discretion, or (B) the Borrowers shall have provided the
Administrative Agent with a solvency opinion from an unaffiliated third party
valuation firm reasonably satisfactory to the Administrative Agent; and

(ix) the Payment Conditions shall have been satisfied.

“Permitted Canadian Overadvance” means a Canadian Overadvance determined by the
Canadian Agent, in its reasonable discretion, (a) which is made to maintain,
protect or preserve the Collateral granted by the Canadian Borrower and/or the
Canadian Lenders’ rights under the Loan Documents, or (b) which is otherwise in
the Lenders’ interests; provided that Permitted Canadian Overadvances shall not
remain outstanding for more than forty-five (45) consecutive Business Days
unless the Required

 

26



--------------------------------------------------------------------------------

Supermajority Lenders otherwise agree; and provided further that the foregoing
shall not (1) modify or abrogate any of the provisions of Section 2.07(f)
regarding the Lenders’ obligations with respect to L/C Disbursements, or
(2) result in any claim or liability against the Canadian Agent (regardless of
the amount of any Canadian Overadvance) for “inadvertent Canadian Overadvances”
(i.e. where a Canadian Overadvance results from changed circumstances beyond the
control of the Canadian Agent (such as a fluctuation in the exchange rate of the
CD$ against the dollar)), and further provided that in no event shall the
Canadian Agent make a Canadian Overadvance, if after giving effect thereto, the
principal amount of the Credit Extensions to the Canadian Borrower would exceed
$55,000,000.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.05;

(b) carriers’, warehousemen’s, mechanics’, landlord’s, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.05;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, old-age pension and other
social security laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
contracts (other than for the repayment of borrowed money), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k); and

(f) easements, zoning restrictions, rights-of-way, servitudes and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrowers or any Subsidiary of the Borrowers.

provided that, except as provided in any one or more of clauses (a) through
(f) above, the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.

“Permitted Investments” means each of the following:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by Canada or the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of Canada or the United States of America, as the case may be), in
each case maturing within one year from the date of acquisition thereof;

 

27



--------------------------------------------------------------------------------

(b) any obligation issued, sponsored or backed by the government of Canada or
the United States of America, including Federal Agency Securities, with a
maturity of 365 days or less with a credit rating of at least “AAA” as used by
S&P or “Aaa” as used by Moody’s or the equivalent rating by an established
national credit rating agency in Canada;

(c) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above (without regard to the
limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (e) below or
with one of the primary dealers regulated by the Federal Reserve that is at
least 102% collateralized by U.S. government obligations;

(d) Investments in commercial paper issued by a corporation organized under the
federal laws of Canada or the laws of any province within Canada or the laws of
any state of the United States of America maturing within 270 days from the date
of purchase and having, at such date of purchase, a credit rating of at least
“A-2” or “P-2” from S&P or from Moody’s or the equivalent rating by an
established national credit rating agency in Canada;

(e) Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and demand deposit and money market deposit
accounts, and master notes issued or offered by, any bank to which the Bank Act
(Canada) applies or by any company licensed to carry on the business of a trust
company in one or more provinces of Canada or any domestic office of any
commercial bank or financial institution organized under the laws of the United
States of America or any State thereof that has a combined capital and surplus
and undivided profits of not less than $500,000,000 (or the equivalent amount in
another currency);

(f) variable rate demand obligations or Notes which have a rating of at least
“A1” by S&P or “P1” by Moody’s or the equivalent rating by an established
national credit rating agency in Canada or which are backed by letters of
credit, liquidity facilities or special purchaser’s agreement with a financial
institution satisfying the criteria described in clause (e) above and maturing
not later than 365 days after purchase;

 

28



--------------------------------------------------------------------------------

(g) money market funds which comply with the provisions of Rule 2a-7 of the
Securities and Exchange Commission or any investment fund regulated and advised
by a registered investment advisor under Rule 3c-7 or money market funds which
comply with the provisions of Rule 3c-7 of the Securities and Exchange
Commission;

(h) Shares of mutual funds which have a rating of at least “AA” as used by S&P
or “Aa” as used by Moody’s or the equivalent rating by an established national
credit rating agency in Canada and have a weighted average maturity of 365 days
or less when purchased;

(i) auction rate securities or auction preferred stock-ARS, SAVRS, having a
rating of single A or better by one of the national credit rating agencies in
Canada or the United States of America and with an auction period of no longer
than 90 days;

(j) Asset-backed commercial paper which matures not later than 270 days
following the date of purchase and which certificates are rated at least “A-2”
from S&P or “P-2” from Moody’s or the equivalent rating by an established
national credit rating agency in Canada;

(k) Obligations of any corporation organized under the federal laws of Canada or
the laws of any province within Canada or the laws of any state of the United
States of America or under the laws of any other nation, payable in Canada or
the United States of America, as the case may be, maturing within 365 days from
the date of purchase and having a rating of at least “A” by S&P or Moody’s or
the equivalent rating by an established national credit rating agency in Canada
at the time of purchase;

provided that, notwithstanding the foregoing, after the occurrence and during
the continuance of a Cash Dominion Event, no such Investments shall be made by a
Loan Party (and no Investments then existing shall be extended past the then
maturity date thereof) unless (i) either (A) no Loans are then outstanding, or
(B) the Investment is a temporary Investment pending expiration of an Interest
Period for a LIBO Loan or a BA Equivalent Loan, the proceeds of which Investment
will be applied to the Obligations after the expiration of such Interest Period,
and (ii) such Investments are pledged by the applicable Loan Party to the
Collateral Agent as additional collateral for the Obligations and Other
Liabilities pursuant to such agreements as may be reasonably required by the
Collateral Agent.

“Permitted Overadvance” means an Overadvance determined by the Administrative
Agent, in its reasonable discretion, (a) which is made to maintain, protect or
preserve the Collateral and/or the Lenders’ rights under the Loan Documents, or
(b) which is otherwise in the Lenders’ interests; provided that Permitted
Overadvances shall not (i) exceed five percent (5%) of the then

 

29



--------------------------------------------------------------------------------

Borrowing Base in the aggregate outstanding at any time or (ii) remain
outstanding for more than forty-five (45) consecutive Business Days, unless in
case of clause (ii), the Required Supermajority Lenders otherwise agree; and
provided further that the foregoing shall not (1) modify or abrogate any of the
provisions of Section 2.07(f) regarding the Lender’s obligations with respect to
L/C Disbursements, or (2) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and further provided that in no event shall
the Administrative Agent make an Overadvance, if after giving effect thereto,
the principal amount of the Credit Extensions would exceed the Total Commitments
(as in effect prior to any termination of the Commitments pursuant to
Section 7.01 hereof).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA), or, with respect to the Canadian Borrower, any employee
pension benefit plan which is considered to be a pension plan for the purposes
of any applicable pension benefits standards or Applicable Law and any other
employee benefit plan, and: (a) in respect of which the Lead Borrower or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA; or
(b) in respect of the Canadian Borrower or any of its Related Parties, is a plan
maintained by the Canadian Borrower or any of its Related Parties as a plan to
which the Canadian Borrower or any of its Related Parties contributes or is
required to contribute or any other plan with respect to which the Canadian
Borrower or any of its Related Parties has incurred or may incur liability,
including contingent liability, either to such plan or to any Person,
administration or Governmental Authority, including the FSCO.

“PPSA” means the Personal Property Security Act of Ontario (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including,
without limitation, the Civil Code of Quebec, the laws of which are required by
such legislation to be applied in connection with the issue, perfection,
enforcement, opposability, priority, validity or effect of security interests.

“Prepayment Event” means (a) any sale, transfer or other disposition (other than
a disposition permitted pursuant to Section 6.05 (other than Section 6.05(a)(v))
hereof) of any property or asset of a Loan Party of the type included in the
Borrowing Base, or (b) any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property or asset of a Loan Party included in the Borrowing Base; provided that,
as long as no Cash Dominion Event has occurred and is continuing, an event that
results in damage to or involves the taking of any property or asset of a Loan
Party included in the

 

30



--------------------------------------------------------------------------------

Borrowing Base shall constitute a Prepayment Event only to the extent that the
aggregate fair market value of the properties or assets damaged or taken in
connection with such event exceeds $4,000,000.

“Prime Rate” shall mean, for any day, the higher of (a) the annual rate of
interest then most recently announced by Bank of America at its head office in
Charlotte, North Carolina as its “Prime Rate” and (b) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1% (0.50%) per annum. The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate being charged to any customer. If for any reason the Administrative
Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the Federal Funds Effective Rate
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations thereof in accordance with the terms hereof, the
Prime Rate shall be determined without regard to clause (b) of the first
sentence of this definition, until the circumstances giving rise to such
inability no longer exist. Any change in the Prime Rate due to a change in Bank
of America’s Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective date of such change in Bank of America’s Prime Rate or the
Federal Funds Effective Rate, respectively.

“Prime Rate Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Prime Rate or the Canadian Prime Rate, as the case may be, in
accordance with the provisions of Article II.

“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by any Loan Party,
including all easements, rights-of-way, servitudes and similar rights relating
thereto and all leases, tenancies, and occupancies thereof.

“Receivables Advance Rate” means 90%.

“Register” has the meaning set forth in Section 9.05(c).

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate or branch of a Lender or (c) an entity or an Affiliate or
branch of an entity that administers or manages a Lender.

 

31



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” has the meaning set forth in Section 101(22) of CERCLA.

“Required Lenders” shall mean, at any time, Lenders having Commitments at least
equal to 51% of the Total Commitments, or if the Commitments have been
terminated, Lenders whose percentage of the outstanding Credit Extensions (after
settlement and repayment of all Swingline Loans by the Lenders) aggregate not
less than 51% of all such Credit Extensions.

“Required Supermajority Lenders” shall mean, at any time, Lenders having
Commitments outstanding representing at least 66  2/3% of the Total Commitments
outstanding or if the Commitments have been terminated, Lenders whose percentage
of the outstanding Credit Extensions (after settlement and repayment of all
Swingline Loans by the Lenders) aggregate not less than 66  2/3% of all such
Credit Extensions.

“Reserves” means the Inventory Reserves and Availability Reserves.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of any Loan Party, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares of capital stock or other equity interests of any Loan Party or
any option, warrant or other right to acquire any such shares of capital stock
or other equity interests of any Loan Party.

“Restricted Subsidiary” means any Subsidiary of any Borrower other than any such
Subsidiary (i) that had, as of the end of the most recent fiscal quarter,
tangible net assets (as determined in accordance with GAAP) of less than
$5,000,000, or (ii) that is designated by the Lead Borrower and the
Administrative Agent as an unrestricted subsidiary for purposes of the Loan
Documents.

“Revolving Loans” means all Loans at any time made by a Lender pursuant to
Section 2.01.

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw-Hill
Companies, Inc.

“Second Restatement Date Availability” means, the excess, if any, of (a) the
lesser of (i) the Total Commitments, or (ii) the Borrowing Base (calculated as
of December 31, 2007), over (b) the outstanding Credit Extensions (after giving
effect to any Credit Extensions made on the Second Restatement Effective Date).

 

32



--------------------------------------------------------------------------------

“Second Restatement Effective Date” means the date on which the conditions
specified in Section 4.01 are satisfied (or waived by the Administrative Agent).

“Secured Parties” has the meaning assigned to such term in the Security
Agreement and the Canadian Security Documents, respectively.

“Security Agreement” means the Amended and Restated Security Agreement dated as
of the Second Restatement Effective Date among the Domestic Borrowers and the
Collateral Agent for the benefit of the Secured Parties, as amended and in
effect from time to time.

“Security Documents” means the Security Agreement, the Canadian Security
Documents, and each other security agreement, guaranty, or other instrument or
document executed and delivered pursuant to Section 2.23, Section 5.12 or any
other provision hereof or any other Loan Document, to secure any of the
Obligations, the Canadian Liabilities and Other Liabilities.

“Settlement Date” has the meaning provided in Section 2.08(b).

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuations, all of the properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair saleable value of the properties and assets of such
Person is not less than the amount that would be required to pay the probable
liability of such Person on its debts as they become absolute and matured,
(c) such Person is able to realize upon its properties and assets and pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts beyond such Person’s ability
to pay as such debts mature, and (e) such Person is not engaged in a business or
a transaction, and is not about to engage in a business or transaction, for
which such Person’s properties and assets would constitute unreasonably small
capital after giving due consideration to the prevailing practices in the
industry in which such Person is engaged.

“Specified Event of Default” means the occurrence of any Event of Default
described in any of Section 7.01(a), Section 7.01(b), Section 7.01(c),
Section 7.01(d) (but as it relates to Section 2.23 and Section 5.01(b)(i) only),
Section 7.01(h), Section 7.01(i), or Section 7.01(j).

“SPV” has the meaning set forth in Section 9.05(h).

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

 

33



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Stock Ledger” means, without duplication, (i) the stock ledger of the Lead
Borrower relating to entertainment merchandise and (ii) the proprietary
merchandising stock ledger of the Lead Borrower, or any other stock ledger of
the Domestic Borrowers as the Administrative Agent may otherwise agree.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent and/or one or more subsidiaries of the parent.

“Subsidiary Borrowers” means all Borrowers other than the Lead Borrower.

“Substantial Liquidation” shall mean either (a) the Liquidation of substantially
all of the Collateral, or (b) the sale or other disposition of substantially all
of the Collateral by the Loan Parties.

“Swingline Lender” means, as applicable, Bank of America, in its capacity as
lender of Swingline Loans to the Domestic Borrowers hereunder, and Bank of
America, N.A. (acting through its Canada branch), in its capacity as lender of
Swingline Loans to the Canadian Borrower hereunder.

“Swingline Loan” shall mean a Loan made by the Swingline Lender to the Domestic
Borrowers or the Canadian Borrower, as applicable, pursuant to Section 2.06
hereof.

 

34



--------------------------------------------------------------------------------

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which does not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, would be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” shall mean the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Loans are accelerated and the
Commitments are terminated in accordance with Section 7.01, or (iii) the date of
the occurrence of any Event of Default pursuant to Section 7.01(h) or
Section 7.01(i).

“Total Commitments” shall mean, at any time, the sum of the Domestic Commitments
and the Canadian Commitments at such time.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Prime Rate or the BA
Rate, as applicable.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the Commonwealth of Massachusetts; provided,
however, that if a term is defined in Article 9 of the Uniform Commercial Code
differently than in another Article thereof, the term shall have the meaning set
forth in Article 9; provided further that, if by reason of mandatory provisions
of law, perfection, or the effect of perfection or non-perfection, of a security
interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the Commonwealth of Massachusetts, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be

“Unused Canadian Commitment” means on any day, (a) the then Canadian Total
Commitments minus (b) the sum of (i) the principal amount of Loans to the
Canadian Borrower then outstanding, and (ii) the then Letter of Credit
Outstandings of the Canadian Borrower.

“Unused Commitment” shall mean, on any day, (a) the then Domestic Total
Commitments minus (b) the sum of (i) the principal amount of Loans of the
Domestic Borrowers then outstanding, and (ii) the then Letter of Credit
Outstandings of the Domestic Borrowers.

“Wachovia” means Wachovia Bank, National Association.

“Wachovia Blocked Account Agreement” shall have the meaning set forth in
Section 2.23(c).

 

35



--------------------------------------------------------------------------------

“Wachovia Concentration Account” shall have the meaning set forth in
Section 2.23(c).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the term
“security interest” shall include a hypothec, (f) the term “solidary” as used
herein shall be read and interpreted in accordance with the Civil Code of
Québec, (g) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible, moveable and
immoveable, and intangible assets and properties, including cash, securities,
accounts and contract rights (h) all references to “$” or “dollars” or to
amounts of money shall, unless otherwise expressly provided to be CD$, be deemed
to be references to the lawful currency of the United States of America, and
(i) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time.

For purposes of any Collateral located in the Province of Quebec or charged by
any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (i) “personal property” shall be deemed
to include “movable property”, (ii) “real property” shall be deemed to include
“immovable property” and an “easement” shall be deemed to include a “servitude”,
(iii) “tangible property” shall be deemed to include “corporeal property”,
(iv) “intangible property” shall be deemed to include “incorporeal property”,
(v) “security interest” and “mortgage” shall be deemed to include a “hypothec”,
(vi) all references to filing, registering or recording under the UCC shall be
deemed to include publication under the Civil Code of Quebec, and all references
to releasing any Lien shall be deemed to include a release, discharge and
mainlevee of a hypothec, (vii) all references to “perfection” of or “perfected”
Liens shall be deemed to include a reference to the “opposability” of such Liens
to third

 

36



--------------------------------------------------------------------------------

parties, (viii) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (ix) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, and (x) an “agent” shall
be deemed to include a “mandatary”.

SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the Lead
Borrower notifies the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such provision shall have
been amended in accordance herewith.

SECTION 1.04. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.05. Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or by the terms of any Issuer Documents related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

ARTICLE II

Amount and Terms of Credit

SECTION 2.01. Commitment of the Lenders.

(a) Each Domestic Lender severally and not jointly with any other Lender,
agrees, upon the terms and subject to the conditions herein set forth, to extend
credit to the Domestic Borrowers, and each Canadian Lender severally and not
jointly with any other Lenders, agrees upon the terms and subject to the
conditions herein set forth, to extend credit to the Canadian Borrower on a
revolving basis, in the form of Revolving Loans and Letters of Credit and in an
amount not to exceed the lesser of such Lender’s Commitment or such Lender’s
Commitment Percentage of the Borrowing Base, subject to the following
limitations:

(i) The aggregate outstanding amount of the Credit Extensions shall not at any
time exceed the lower of (i) (x) $1,300,000,000 or (y) such lesser amount to
which the Total Commitments have then been decreased by the Borrowers pursuant
to Section 2.17 hereof, or (ii) the then amount of the Borrowing Base.

 

37



--------------------------------------------------------------------------------

(ii) No Lender shall be obligated to issue any Letter of Credit, and Letters of
Credit shall be available from the Issuing Bank, subject to the ratable
participation of all Lenders, as set forth in Section 2.07. The Borrowers will
not at any time permit (A) the aggregate Letter of Credit Outstandings to exceed
$350,000,000 or (B) the aggregate Canadian Letter of Credit Outstandings to
exceed $50,000,000.

(iii) The Loans made to and the Letters of Credit issued on behalf of, the
Canadian Borrower by the Canadian Lenders may be either in $ or CD$, at the
option of the Canadian Borrower, as herein set forth.

(iv) The aggregate outstanding amount of Credit Extensions to the Canadian
Borrower shall not at any time exceed the lower of (A) the Canadian Total
Commitments or (B) the then amount of the Borrowing Base minus Credit Extensions
then outstanding in favor of the Domestic Borrowers.

(v) The aggregate outstanding amount of Credit Extensions to the Domestic
Borrowers shall not at any time exceed the lower of (A) the Domestic Total
Commitments, or (B) the then amount of the Borrowing Base minus Credit
Extensions then outstanding in favor of the Canadian Borrower.

(vi) No Lender shall be obligated to make any Credit Extension (A) to the
Domestic Borrowers in excess of such Lender’s Domestic Commitment, or (B) to the
Canadian Borrower in excess of such Lender’s Canadian Commitment.

(vii) Subject to all of the other provisions of this Agreement, Revolving Loans
that are repaid may be reborrowed prior to the Termination Date. No new Credit
Extension, however, shall be made to the Borrowers after the Termination Date.

(b) Each Borrowing by the Domestic Borrowers of Revolving Loans (other than
Swingline Loans) shall be made by the Domestic Lenders pro rata in accordance
with their Domestic Commitments, and each Borrowing by the Canadian Borrower of
Revolving Loans (other than Swingline Loans) shall be made by the Canadian
Lenders pro rata in accordance with their Canadian Commitments. The failure of
any Domestic Lender or Canadian Lender, as applicable, to make any Loan to the
Domestic Borrowers or the Canadian Borrower, as applicable, shall neither
relieve any other Domestic Lender or Canadian Lender, as applicable, of its

 

38



--------------------------------------------------------------------------------

obligation to fund its Loan to the Domestic Borrowers or the Canadian Borrower,
as applicable, in accordance with the provisions of this Agreement nor increase
the obligation of any such other Domestic Lender or Canadian Lender, as
applicable.

SECTION 2.02. Increase of Domestic Commitments.

(a) So long as no Default or Event of Default exists or would arise therefrom,
(i) the Borrowers shall have the right, at any time from time to time after the
Second Restatement Effective Date, to request that the aggregate then
outstanding Domestic Commitments be increased by an amount not to exceed in the
aggregate $300,000,000. Any such requested increase shall be first made to all
existing Domestic Lenders on a pro rata basis based on their respective Domestic
Commitment Percentages. At the time of sending such notice, the Lead Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Domestic Lender is requested to respond (which shall in no
event be less than ten (10) Business Days from the date of delivery of such
notice to the Domestic Lenders). Each Domestic Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Domestic Commitment and, if so, whether by an amount equal to,
greater than, or less than its Domestic Commitment Percentage of such requested
increase. Any Domestic Lender not responding within such time period shall be
deemed to have declined to increase its Domestic Commitment. To the extent that
the existing Domestic Lenders decline to increase their Domestic Commitments, or
decline to increase their Domestic Commitments to the amount requested by the
Borrowers, the Administrative Agent, in consultation with the Lead Borrower,
will use its reasonable efforts to arrange for other Persons to become a
Domestic Lender hereunder and to issue commitments in an amount equal to the
amount of the increase in the Domestic Commitments requested by the Borrowers
and not accepted by the existing Domestic Lenders (each such increase by either
means, a “Commitment Increase,” and each Person issuing, or Domestic Lender
increasing, its Commitment, an “Additional Commitment Lender”), provided,
however, that (i) no Domestic Lender shall be obligated to provide a Commitment
Increase as a result of any such request by the Borrowers, and (ii) any
Additional Commitment Lender which is not an existing Domestic Lender shall be
subject to the approval of the Administrative Agent, the Issuing Bank and the
Lead Borrower (which approval shall not be unreasonably withheld). Each
Commitment Increase shall be in a minimum aggregate amount of at least
$50,000,000 and in integral multiples of $25,000,000 in excess thereof.

(b) No Commitment Increase shall become effective unless and until each of the
following conditions has been satisfied:

(i) The related Additional Commitment Lender shall have executed and delivered
to the Administrative Agent a joinder to the Loan Documents, which joinder shall
have been consented to by the Administrative Agent and the Lead Borrower;

 

39



--------------------------------------------------------------------------------

(ii) The Borrowers shall have delivered, or shall have caused to have been
delivered, to the Administrative Agent a certificate of each Borrower dated as
of the related Commitment Increase Date signed by a responsible officer of such
Person (i) certifying and attaching the resolutions adopted by such Person
approving or consenting to such increase, and (ii) certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in this Agreement and the other Loan Documents are true and correct on
and as of such Commitment Increase Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (B) no Default or
Event of Default exists;

(iii) The Borrowers shall have paid such fees and other compensation to the
Additional Commitment Lenders and to the Administrative Agent as the Borrowers
and the Administrative Agent or such Additional Commitment Lenders, as
applicable, shall agree;

(iv) The Borrowers shall have delivered to the Administrative Agent and the
Lenders such opinion or opinions as the Administrative Agent may reasonably have
requested, in form and substance reasonably satisfactory to the Administrative
Agent, from counsel to the Borrowers reasonably satisfactory to the
Administrative Agent; and

(v) The Borrowers and the Additional Commitment Lender shall have delivered to
the Administrative Agent such other instruments, documents and agreements as the
Administrative Agent, may reasonably have requested in order to effectuate the
documentation of the foregoing.

(c) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Commitment Increase (with each date of such effectiveness
being referred to herein as a “Commitment Increase Date”), and at such time
(i) the Domestic Commitments shall, for all purposes of this Agreement, be
increased by the aggregate amount of such Commitment Increases, (ii) Schedule
1.1 shall be deemed modified, without further action, to reflect the revised
Domestic Commitments of the Domestic Lenders and (iii) this Agreement shall be
deemed amended, without further action, to the extent necessary to reflect such
increased Domestic Commitments. The Borrowers shall prepay any Domestic Loans
outstanding on the Commitment Increase Date (and pay any breakage costs and
additional amounts required pursuant to Section 2.16) to the extent necessary to
keep the outstanding Domestic Loans ratable with any revised Domestic Commitment
Percentages arising from any non-ratable increase in the Domestic Commitments
under this Section 2.02.

(d) In addition to the right of the Lead Borrower to increase the Domestic
Commitments in accordance with the provisions of Section 2.02(a), as long as no
Event of Default then exists or would arise therefrom, contemporaneously with
the termination of the

 

40



--------------------------------------------------------------------------------

Canadian Commitments and repayment of all Canadian Liabilities, the Lead
Borrower shall have the option to increase the Domestic Commitments by an amount
not to exceed the Canadian Commitments then being terminated. In the event that
the Lead Borrower elects to so increase such Domestic Commitments, then each
Canadian Lender’s Canadian Commitment shall be automatically converted to a
Domestic Commitment by an amount equal to its Canadian Commitment being so
terminated, the Domestic Commitments shall be automatically increased by a like
amount, and the Domestic Commitment Percentages of the Lenders shall be
automatically modified to reflect the increase in the amount of the Domestic
Commitments. In no event shall any fees or other compensation be payable by the
Borrowers to the Canadian Lenders whose Canadian Commitments are so converted to
Domestic Commitments.

(e) Any increase of the Domestic Commitments contemplated by the provisions of
this Section 2.02 shall, except as provided in Section 2.02(b)(iii), bear
interest and be entitled to fees and other compensation on the same basis as all
other Domestic Commitments.

SECTION 2.03. Reserves; Changes to Reserves.

(a) The initial Inventory Reserves and Availability Reserves as of the date of
this Agreement are the following:

(i) Shrink (an Inventory Reserve): An amount equal to the shrink reserve
maintained by the Domestic Borrowers in their general ledger, consistent with
past practices or determined based on such other methodology as the Lead
Borrower and the Administrative Agent may agree.

(ii) Rent (an Availability Reserve): An amount equal to two months rent for all
of the Domestic Borrowers’ leased locations in the states of Virginia,
Pennsylvania, Washington and other states in which Applicable Law provides a
landlord with a Lien for unpaid rent having priority over the Lien of the
Collateral Agent, other than leased locations with respect to which the
Collateral Agent has received a landlord’s waiver of lien in form reasonably
satisfactory to the Collateral Agent or the applicable lease contains such a
waiver in form reasonably satisfactory to the Collateral Agent.

(iii) Customer Deposits (an Availability Reserve): An amount equal to 100% of
the customer deposits made for layaway goods received by the Domestic Borrowers.

(iv) Customer Credit Liabilities (an Availability Reserve): An amount equal to
50% of the Domestic Borrowers’ Customer Credit Liabilities as reflected in the
Domestic Borrowers’ books and records.

 

41



--------------------------------------------------------------------------------

(v) Customer Refunds (an Availability Reserve): An amount equal to 100% of the
refunds made to the Domestic Borrowers’ customers as reflected in the Domestic
Borrowers’ books and records.

(b) Each Agent may hereafter establish additional Reserves or change any of the
foregoing Reserves in the exercise of the reasonable judgment of such Agent
after furnishing one (1) Business Day’s prior notice to the Lead Borrower,
provided that the Agents shall not modify the methodology in which Reserves
described in Section 2.03(a) hereof are determined from time to time; and
provided further that nothing contained herein shall permit the Agents to
establish Reserves which would not be permitted under the definitions of
“Availability Reserves” and “Inventory Reserves.”

SECTION 2.04. Making of Loans.

(a) Except as set forth in Section 2.18 and Section 2.26, Loans (other than
Swingline Loans) by the Lenders shall be either Prime Rate Loans or LIBO Loans
or BA Equivalent Loans as the Lead Borrower on behalf of the Domestic Borrowers,
or the Canadian Borrower, may request (which request shall, in the case of the
Domestic Borrowers, be made in the form attached hereto as Exhibit E, and in the
case of the Canadian Borrower, be made in the form attached hereto as Exhibit F,
and in the case of Prime Rate Loans of the Canadian Borrower, indicate whether
CD$ or $ advances are requested) subject to and in accordance with this
Section 2.04, provided that all Swingline Loans shall be only Prime Rate Loans.
All Loans made pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, be Loans of the same Type. Each Lender may fulfill
its Commitment with respect to any Loan by causing any lending office of such
Lender to make such Loan; but any such use of a lending office shall not affect
the obligation of the Borrowers to repay such Loan in accordance with the terms
of the applicable Note. Each Lender shall, subject to its overall policy
considerations, use reasonable efforts (but shall not be obligated) to select a
lending office which will not result in the payment of increased costs by the
Borrowers pursuant to Section 2.25. Subject to the other provisions of this
Section 2.04 and the provisions of Section 2.26, Borrowings of Loans of more
than one Type may be incurred at the same time, but no more than ten
(10) Borrowings of LIBO Loans and no more than ten (10) Borrowings of BA
Equivalent Loans may be outstanding at any time.

(b) The Lead Borrower shall give the Administrative Agent three (3) Business
Days’ prior telephonic notice (thereafter confirmed in writing) of each LIBO
Borrowing or BA Equivalent Loans Borrowing and one (1) Business Day’s prior
notice of each Borrowing of Prime Rate Loans. Any such notice, to be effective,
must be received by the Administrative Agent not later than 11:00 a.m., Boston
time, on the third Business Day in the case of LIBO Loans or BA Equivalent Loans
prior to, and on the first Business Day in the case of Prime Rate Loans prior
to, the date on which such Borrowing is to be made. Such notice shall be
irrevocable and shall specify the amount of the proposed Borrowing (which shall
be in an integral multiple of $1,000,000, but not less than $5,000,000 in the
case of LIBO Loans and be in a minimum principal amount of CD$1,000,000 and
increments of CD$500,000 in the

 

42



--------------------------------------------------------------------------------

case of BA Equivalent Loans) and the date thereof (which shall be a Business
Day) and shall contain disbursement instructions. Such notice shall specify
whether the Borrowing then being requested is to be a Borrowing of Prime Rate
Loans or LIBO Loans or BA Equivalent Loans and, if LIBO Loans or BA Equivalent
Loans, the Interest Period with respect thereto. If no election of Interest
Period is specified in any such notice for a Borrowing of LIBO Loans or BA
Equivalent Loans, such notice shall be deemed a request for an Interest Period
of one month. If no election is made as to the Type of Loan, such notice shall
be deemed a request for a Borrowing of Prime Rate Loans. The Administrative
Agent shall promptly notify each Lender of its proportionate share of such
Borrowing, the date of such Borrowing, the Type of Borrowing being requested and
the Interest Period or Interest Periods applicable thereto, as appropriate. On
the borrowing date specified in such notice, each Lender shall make its share of
the Borrowing available at the office of the Administrative Agent at 100 Federal
Street, Boston, Massachusetts 02110, no later than 12:00 noon, Boston time, in
immediately available funds. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with this Section and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, at the Federal Funds Effective Rate, or (ii) in the case of
the Borrowers, the interest rate applicable to Prime Rate Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. Upon receipt of the funds made
available by the Lenders to fund any Borrowing hereunder, the Administrative
Agent shall disburse such funds in the manner specified in the notice of
borrowing delivered by the Lead Borrower and shall use reasonable efforts to
make the funds so received from the Lenders available to the Borrowers no later
than 1:00 p.m., Boston time.

(c) The Administrative Agent or the Canadian Agent, as applicable, without the
request of the Lead Borrower or the Canadian Borrower, as applicable, may
advance any interest, fee, service charge, or other payment to which any Agent
or their Affiliates or any Lender is entitled from any Borrower pursuant hereto
or any other Loan Document and may charge the same to the Loan Account
notwithstanding that an Overadvance or a Canadian Overadvance, as applicable,
may result thereby. The Administrative Agent or the Canadian Agent, as
applicable, shall advise the Lead Borrower or the Canadian Borrower, as
applicable, of any such advance or charge promptly after the making thereof.
Such action on the part of the Administrative Agent or the Canadian Agent, as
applicable, shall not constitute a waiver of the Administrative Agent’s or the
Canadian Agent’s, as applicable, rights and each Borrower’s obligations under
Section 2.20(a). Any amount which is added to the principal balance of the Loan
Account as provided in this Section 2.04(c) shall bear interest at the interest
rate then and thereafter applicable to Prime Rate Loans.

 

43



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary herein contained, with respect to
the Canadian Borrower, (i) all references to “the Lead Borrower” and “the
Administrative Agent” in Section 2.04(b) and (c), Section 2.18, Section 2.19(a)
and Section 2.21(a) shall mean and refer to the Canadian Borrower and the
Canadian Agent, respectively, (ii) the address of the Canadian Agent to which
each Canadian Lender must make its share of Borrowings to the Canadian Borrower
available is 200 Front Street West, Toronto, Ontario, Canada, M5V 3L2, and
(iii) the Canadian Agent shall promptly notify the Administrative Agent of each
Borrowing by the Canadian Borrower, the date of such Borrowing, the Type of
Borrowing being requested and the Interest Period or Periods applicable thereto.

SECTION 2.05. Overadvances. The Agents and the Lenders have no obligation to
make any Loan or to provide any Letter of Credit if an Overadvance or a Canadian
Overadvance would result. The Administrative Agent may, in its discretion, make
Permitted Overadvances to the Domestic Borrowers, and the Canadian Agent may, in
its discretion, make Permitted Canadian Overadvances to the Canadian Borrower,
as applicable, without the consent of the Lenders and each Lender shall be bound
thereby. Any Permitted Overadvances or Permitted Canadian Overadvances may
constitute Swingline Loans. The making of any Permitted Overadvance or Permitted
Canadian Overadvance is for the benefit of the Domestic Borrowers or the
Canadian Borrower, as applicable; such Permitted Overadvances or Permitted
Canadian Overadvances, as applicable, constitute Revolving Loans and
Obligations. The making of any such Permitted Overadvances, or Permitted
Canadian Overadvances, as the case may be, on any one occasion shall not
obligate the Administrative Agent, Canadian Agent, or any Lender to make or
permit any Permitted Overadvances or Permitted Canadian Overadvances on any
other occasion or to permit such Permitted Overadvances or Permitted Canadian
Overadvances, as applicable, to remain outstanding.

SECTION 2.06. Swingline Loans.

(a) The Swingline Lender is authorized by the Domestic Lenders and the Canadian
Lenders, as applicable, and shall, subject to the provisions of this Section,
make Swingline Loans (i) to the Domestic Borrowers up to $60,000,000 in the
aggregate outstanding at any time (which requests for Borrowings of Swingline
Loans shall be in minimum integrals of $250,000) and (ii) to the Canadian
Borrower up to $10,000,000 in the aggregate outstanding at any time (which
requests for Borrowings of Swingline Loans shall be in minimum integrals of
$250,000 or CD$250,000, as applicable), in each case consisting only of Prime
Rate Loans, upon a notice of Borrowing received by the Administrative Agent or
the Canadian Agent, as applicable, and the Swingline Lender (which notice may be
submitted prior to 1:00 p.m., Boston time, on the Business Day on which such
Swingline Loan is requested). Swingline Loans shall be subject to periodic
settlement with the Domestic Lenders and the Canadian Lenders, as applicable,
under Section 2.08 below.

 

44



--------------------------------------------------------------------------------

(b) Swingline Loans may be made only in the following circumstances: (A) for
administrative convenience, the Swingline Lender shall, at the Lead Borrower’s
request, make Swingline Loans in reliance upon the Borrowers’ actual or deemed
representations under Section 4.02, that the applicable conditions for borrowing
are satisfied or (B) for Permitted Overadvances or Permitted Canadian
Overadvances, as applicable. If the conditions for borrowing under Section 4.02
cannot be fulfilled, the Lead Borrower shall give immediate notice thereof to
the Administrative Agent or the Canadian Agent, as applicable, and the Swingline
Lender (a “Noncompliance Notice”), and the Administrative Agent or the Canadian
Agent, as applicable, shall promptly provide each Lender with a copy of the
Noncompliance Notice. If the conditions for borrowing under Section 4.02 cannot
be fulfilled, the Required Lenders may direct the Swingline Lender to, and the
Swingline Lender thereupon shall, cease making Swingline Loans (other than
Permitted Overadvances or Permitted Canadian Overadvances, as applicable) until
such conditions can be satisfied or are waived in accordance with Section 9.02.
Unless the Required Lenders so direct the Swingline Lender, the Swingline Lender
may, but is not obligated to, continue to make Swingline Loans beginning one
Business Day after the Non-Compliance Notice is furnished to the Lenders.
Notwithstanding the foregoing, no Swingline Loans shall be made pursuant to this
subsection (b) (other than Permitted Overadvances) if the limitations set forth
in Section 2.01(a) would be exceeded.

SECTION 2.07. Letters of Credit.

(a) Upon the terms and subject to the conditions herein set forth, the Lead
Borrower on behalf of the Domestic Borrowers and the Canadian Borrower for
itself, may request the Issuing Bank or the Canadian Agent in the case of the
Canadian Borrower, at any time and from time to time after the date hereof and
prior to the Termination Date, to issue or to cause to be issued, and subject to
the terms and conditions contained herein, the Issuing Bank or Canadian Agent in
the case of the Canadian Borrower shall issue or cause to be issued, for the
account of the relevant Borrower one or more Letters of Credit; provided that no
Letter of Credit shall be issued if after giving effect to such issuance (i) the
aggregate Letter of Credit Outstandings shall exceed $350,000,000, (ii) the
aggregate Canadian Letter of Credit Outstandings shall exceed $50,000,000, or
(iii) the limitations set forth in Section 2.01(a) would be exceeded; and
provided, further, that no Letter of Credit shall be issued if the Issuing Bank
shall have received notice from the Administrative Agent or the Canadian Agent,
as applicable, or the Required Lenders that the conditions to such issuance have
not been met.

(b) Each Standby Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (ii) the date that is five
(5) Business Days prior to then effective Maturity Date, provided that each
Standby Letter of Credit may, upon the request of the Lead Borrower, include a
provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of twelve (12) months or less (but not beyond the
date that is five (5) Business Days prior to the then effective Maturity Date)
unless the Issuing Bank notifies the beneficiary thereof at least thirty
(30) days prior to the then-applicable expiration date that such Letter of
Credit will not be renewed.

 

45



--------------------------------------------------------------------------------

(c) Each Commercial Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date 180 days after the date of the issuance
of such Commercial Letter of Credit and (ii) the date that is five (5) Business
Days prior to the then effective Maturity Date.

(d) Drafts drawn under any Letter of Credit shall be reimbursed by the Domestic
Borrowers in the case of any Letter of Credit issued for them and by the
Canadian Borrower in the case of a Canadian Letter of Credit, in the currency in
which the Letter of Credit is issued no later than the Business Day following
the date of any such payment thereof by the Issuing Bank by paying to the
Administrative Agent or the Canadian Agent, as applicable, an amount equal to
such drawing (together with interest as provided in Section 2.07(e)) not later
than 3:00 p.m., Boston time, on such date, provided that the Lead Borrower or
the Canadian Borrower as applicable may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.04 or Section 2.06 that
such payment be financed with a Revolving Loan consisting of a Prime Rate Loan,
or a Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrowers’ obligation to make such payment shall be discharged and replaced by
the resulting Prime Rate Loan or Swingline Loan. The Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The Issuing Bank shall
promptly notify the Administrative Agent or the Canadian Agent, as applicable,
and the Lead Borrower or the Canadian Borrower, as applicable by electronic
transmission pursuant to the online services agreement then in effect between
the Lead Borrower or the Canadian Borrower, as applicable and the Issuing Bank
(the “Online Services Agreement”) or if the Online Services Agreement is not
then in effect, by telephone (confirmed by telecopy) of such demand for payment
and whether the Issuing Bank has made or will make payment thereunder (which
payment shall not be made until two (2) Business Days after such notice from the
Issuing Bank to the Lead Borrower or the Canadian Borrower, as applicable),
provided that any failure to give or delay in giving such notice shall not
relieve the Borrowers of their obligation to reimburse the Issuing Bank and the
Lenders with respect to any such payment.

(e) If the Issuing Bank shall make any L/C Disbursement, then, unless the
applicable Borrowers shall reimburse the Issuing Bank in full on the date such
payment is made, the unpaid amount thereof shall bear interest, for each day
from and including the date such payment is made to but excluding the date that
such Borrowers reimburse the Issuing Bank therefor, at the rate per annum then
applicable to Prime Rate Loans, provided that if such Borrowers fail to
reimburse such Issuing Bank when due pursuant to paragraph (d) of this Section,
then Section 2.12 shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (g) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.

 

46



--------------------------------------------------------------------------------

(f) Immediately upon the issuance of any Letter of Credit by the Issuing Bank
(or the amendment of a Letter of Credit increasing the amount thereof), and
without any further action on the part of the Issuing Bank, the Issuing Bank
shall be deemed to have sold to each Domestic Lender or Canadian Lender, as
applicable, and each such Lender shall be deemed unconditionally and irrevocably
to have purchased from the Issuing Bank, without recourse or warranty, an
undivided interest and participation, to the extent of such Lender’s Domestic
Commitment Percentage or Canadian Commitment Percentage, as applicable, in such
Letter of Credit, each drawing thereunder and the obligations of the Borrowers
under this Agreement and the other Loan Documents with respect thereto. Upon any
change in the Domestic Commitments or Canadian Commitments, as applicable,
pursuant to Section 2.17, it is hereby agreed that with respect to all Letter of
Credit Outstandings, there shall be an automatic adjustment to the
participations hereby created to reflect the new Domestic Commitment Percentages
or Canadian Commitment Percentages, as applicable, of the assigning and assignee
Lenders and any Additional Commitment Lender. Any action taken or omitted by the
Issuing Bank under or in connection with a Letter of Credit, if taken or omitted
in the absence of gross negligence, bad faith or willful misconduct, shall not
create for the Issuing Bank any resulting liability to any Lender.

(g) In the event that the Issuing Bank makes any L/C Disbursement and the
Borrowers shall not have reimbursed such amount in full to the Issuing Bank
pursuant to Section 2.07(d), the Issuing Bank shall promptly notify the
Administrative Agent, or the Canadian Agent, as applicable, which shall promptly
notify each Domestic Lender or Canadian Lender, as applicable, of such failure,
and each Domestic Lender or Canadian Lender, as applicable, shall promptly and
unconditionally pay to the Administrative Agent or the Canadian Agent, as
applicable, for the account of the Issuing Bank the amount of such Lender’s
Domestic Commitment Percentage or Canadian Commitment Percentage, as applicable,
of such unreimbursed payment in dollars and in same day funds. If the Issuing
Bank so notifies the Administrative Agent, or the Canadian Agent, as applicable,
and the Administrative Agent, or the Canadian Agent, as applicable, so notifies
the Lenders prior to 11:00 a.m., Boston time, on any Business Day, each such
Domestic Lender or Canadian Lender, as applicable, shall make available to the
Issuing Bank such Lender’s Domestic Commitment Percentage or Canadian Commitment
Percentage, as applicable, of the amount of such payment on such Business Day in
same day funds (or if such notice is received by the Domestic Lenders or
Canadian Lenders, as applicable, after 11:00 a.m., Boston time on the day of
receipt, payment shall be made on the immediately following Business Day). If
and to the extent such Domestic Lender or Canadian Lender shall not have so made
its Domestic Commitment Percentage or Canadian Commitment Percentage, as
applicable, of the amount of such payment available to the Issuing Bank, such
Domestic Lender or Canadian Lender, as applicable, agrees to pay to the Issuing
Bank, forthwith on demand such amount, together with interest thereon, for each
day from such date until the date such amount is paid to the Administrative
Agent, or the Canadian Agent, as applicable, for the account of the Issuing Bank
at the Federal Funds Effective Rate. Each Lender agrees to fund its Domestic
Commitment Percentage or Canadian Commitment Percentage, as applicable, of such
unreimbursed payment notwithstanding a failure to satisfy any applicable lending
conditions or the provisions of

 

47



--------------------------------------------------------------------------------

Section 2.01 or Section 2.07, or the occurrence of the Termination Date. The
failure of any Domestic Lender or Canadian Lender to make available to the
Issuing Bank its Domestic Commitment Percentage or Canadian Commitment
Percentage, as applicable, of any payment under any Letter of Credit shall
neither relieve any other Domestic Lender or Canadian Lender, as applicable, of
its obligation hereunder to make available to the Issuing Bank its Domestic
Commitment Percentage or Canadian Commitment Percentage, as applicable, of any
payment under any Letter of Credit on the date required, as specified above, nor
increase the obligation of such other Domestic Lender or Canadian Lender.
Whenever any Domestic Lender or Canadian Lender, as applicable, has made
payments to the Issuing Bank in respect of any reimbursement obligation for any
Letter of Credit, such Domestic Lender or Canadian Lender shall be entitled to
share ratably, based on its Domestic Commitment Percentage or Canadian
Commitment Percentage, as applicable, in all payments and collections thereafter
received on account of such reimbursement obligation.

(h) Whenever the Borrowers desire that the Issuing Bank issue a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Lead Borrower or the Canadian Borrower, as applicable, shall submit a letter of
credit application or otherwise provide notice to the Issuing Bank by electronic
transmission pursuant to the Online Services Agreement or, if the Online
Services Agreement is not then in effect, by written (including telegraphic,
telex, facsimile or cable communication) notice specifying the date on which the
proposed Letter of Credit is to be issued, amended, renewed or extended (which
shall be a Business Day), the stated amount of the Letter of Credit so
requested, the expiration date of such Letter of Credit, the name and address of
the beneficiary thereof, and the provisions thereof. If requested by the Issuing
Bank, the Borrowers shall also submit a letter of credit application (confirming
any application submitted pursuant to the first sentence of this clause (h)) on
the Issuing Bank’s standard form in connection with any request for the
issuance, amendment, renewal or extension of a Letter of Credit.

(i) The obligations of the Borrowers to reimburse the Issuing Bank for any L/C
Disbursement shall be unconditional and irrevocable and shall be paid strictly
in accordance with the terms of this Agreement under all circumstances,
including, without limitation: (i) any lack of validity or enforceability of any
Letter of Credit; (ii) the existence of any claim, setoff, defense or other
right which the Borrowers may have at any time against a beneficiary of any
Letter of Credit or against the Issuing Bank or any of the Lenders, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction; (iii) any draft, demand, certificate or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by the Issuing Bank of any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit; (v) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder; or (vi) the fact that any Event of Default
shall have occurred and be continuing. None of the Administrative Agent, the

 

48



--------------------------------------------------------------------------------

Lenders, the Issuing Bank or any of their Affiliates shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank, provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
Applicable Law) suffered by the Borrowers that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in compliance with the terms
of a Letter of Credit, the Issuing Bank may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(j) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrowers receive notice from the Administrative Agent or the Canadian
Agent, as applicable, or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrowers shall deposit in the
applicable Cash Collateral Account an amount in cash equal to 103% of the Letter
of Credit Outstandings as of such date plus any accrued and unpaid interest
thereon. Each such deposit shall be held by the Collateral Agent as collateral
for the payment and performance of the Obligations and the Other Liabilities as
long as such Event of Default is continuing; at such time as the Event of
Default is no longer continuing, and as long as no Cash Dominion Event then
exists, the Administrative Agent or the Canadian Agent, as applicable, shall
release the cash collateral (to the extent not previously utilized to reimburse
any drawing under a Letter of Credit) to the Borrowers. The Collateral Agent or
the Canadian Agent, as applicable, shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such Cash Collateral Account.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the Collateral
Agent at the request of the Lead Borrower and at the Borrowers’ risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such Cash
Collateral Account shall be applied by the Collateral Agent to reimburse the
Issuing Bank for payments on account of drawings under Letters of Credit for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the Letter of Credit Outstandings at such time or, if the Loans have matured or
the maturity of the Loans has been accelerated, be applied to satisfy other
Obligations and the Other Liabilities.

 

49



--------------------------------------------------------------------------------

(k) Notwithstanding anything to the contrary contained herein, with respect to
the Canadian Borrower only, if the Issuing Bank for any Canadian Letter of
Credit is not the Canadian Agent, (i) the Canadian Borrower authorizes the
Canadian Agent to arrange for the issuance of Canadian Letters of Credit from
such Issuing Bank and to pay and indemnify (the “L/C Credit Support”) such
Issuing Bank all charges in connection with the issuance, negotiation,
settlement, amendment and processing of each such Canadian Letter of Credit; and
Canadian Borrower agrees to pay and indemnify the Canadian Agent for and in
respect of the L/C Credit Support and agrees that such obligation to pay and
indemnify shall be deemed Canadian Liabilities, (ii) any notices, requests or
applications under Section 2.07 shall contemporaneously be delivered to both the
Issuing Bank and the Canadian Agent, (iii) drafts drawn under any Letters of
Credit as provided in Section 2.07(d) and L/C Disbursements as provided in
Section 2.07(e) shall immediately and on the same Business Day be reimbursed by
the Canadian Agent, and all interest accruing or payable pursuant to
Section 2.07(e) or Section 2.07(g) shall be for the account of the Canadian
Agent and not the Issuing Bank, and (iv) the Canadian Borrower’s reimbursement
obligation under Section 2.07(d), Section 2.07(e) and/or Section 2.07(g) shall
be due to the Canadian Agent and the Lenders shall make available to the
Canadian Agent (for its own account) the amount of its payment provided for in
Section 2.07(g).

SECTION 2.08. Settlements Amongst Lenders.

(a) Each Swingline Lender may at any time, but in any event no less frequently
than weekly shall, on behalf of the Domestic Borrowers or the Canadian Borrower,
as applicable (which hereby authorize the Swingline Lenders to act in their
behalf in that regard) request the Administrative Agent or the Canadian Agent,
as applicable, to cause the Domestic Lenders and the Canadian Lenders, as
applicable, to make a Revolving Loan (which shall be a Prime Rate Loan) in an
amount equal to such Lender’s Domestic Commitment Percentage or Canadian
Commitment Percentage of the outstanding amount of Swingline Loans made in
accordance with Section 2.06, which request may be made regardless of whether
the conditions set forth in Article IV have been satisfied. Upon such request,
each Domestic Lender or Canadian Lender, as applicable, shall make available to
the Administrative Agent or the Canadian Agent, as applicable, the proceeds of
such Revolving Loan for the account of the applicable Swingline Lender. If the
Swingline Lender requires a Revolving Loan to be made by the Domestic Lenders or
the Canadian Lenders, as applicable, and the request therefor is received prior
to 12:00 Noon, Boston time, on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m., Boston time, that day; and,
if the request therefor is received after 12:00 Noon, Boston time, then no later
than 3:00 p.m., Boston time, on the next Business Day. The obligation of each
such Lender to transfer such funds is irrevocable, unconditional and without
recourse to or warranty by the Administrative Agent or the Canadian Agent, as
applicable, or any Swingline Lender. If and to the extent any Domestic Lender or
Canadian Lender, as applicable, shall not have so made its transfer to the
Administrative Agent or the Canadian Agent, as applicable, such Domestic Lender
or Canadian Lender agrees to pay to the

 

50



--------------------------------------------------------------------------------

Administrative Agent or the Canadian Agent, as applicable, forthwith on demand
such amount, together with interest thereon, for each day from such date until
the date such amount is paid to the Administrative Agent or the Canadian Agent,
as applicable at the Federal Funds Effective Rate.

(b) The amount of each Lender’s Domestic Commitment Percentage or Canadian
Commitment Percentage, as applicable, of outstanding Revolving Loans (including
Swingline Loans) shall be computed weekly (or more frequently in the
Administrative Agent’s, or the Canadian Agent’s, as applicable, discretion) and
shall be adjusted upward or downward based on all Revolving Loans and repayments
of Revolving Loans received by the Administrative Agent or the Canadian Agent,
as applicable, as of 3:00 p.m., Boston time, on the first Business Day following
the end of the period specified by the Administrative Agent or the Canadian
Agent, as applicable (such date, the “Settlement Date”).

(c) The Administrative Agent or the Canadian Agent, as applicable, shall deliver
to each of the Domestic Lenders or Canadian Lenders, as applicable, promptly
after the Settlement Date a summary statement of the amount of outstanding
Revolving Loans (including Swingline Loans) for the period and the amount of
repayments received for the period. As reflected on the summary statement:
(x) the Administrative Agent or the Canadian Agent, as applicable, shall
transfer to each Domestic Lender and Canadian Lender its applicable Domestic
Commitment Percentage or Canadian Commitment Percentage, as applicable, of
repayments, and (y) each Domestic Lender and Canadian Lender shall transfer to
the Administrative Agent or the Canadian Agent, as applicable, (as provided
below), or the Administrative Agent or the Canadian Agent, as applicable, shall
transfer to each Domestic Lender or Canadian Lender, as applicable, such amounts
as are necessary to insure that, after giving effect to all such transfers, the
amount of Revolving Loans made by each Domestic Lender and Canadian Lender with
respect to Revolving Loans to the Domestic Borrowers and the Canadian Borrower,
respectively, shall be equal to such Lender’s applicable Domestic Commitment
Percentage or Canadian Commitment Percentage, as applicable, of Revolving Loans
outstanding as of such Settlement Date. If the summary statement requires
transfers to be made to the Administrative Agent or the Canadian Agent, as
applicable, by the Domestic Lenders or the Canadian Lenders, as applicable, and
is received prior to 12:00 Noon, Boston time, on a Business Day, such transfers
shall be made in immediately available funds no later than 3:00 p.m., Boston
time, that day; and, if received after 12:00 Noon, Boston time, then no later
than 3:00 p.m., Boston time, on the next Business Day. The obligation of each
Domestic Lender and each Canadian Lender to transfer such funds is irrevocable,
unconditional and without recourse to or warranty by the Administrative Agent or
the Canadian Agent, as applicable. If and to the extent any Domestic Lender or
Canadian Lender shall not have so made its transfer to the Administrative Agent
or the Canadian Agent, as applicable, such Domestic Lender or Canadian Lender
agrees to pay to the Administrative Agent or the Canadian Agent, as applicable,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent or
the Canadian Agent, as applicable, at the Federal Funds Effective Rate.

 

51



--------------------------------------------------------------------------------

SECTION 2.09. Notes; Repayment of Loans.

(a) The Loans made by each Domestic Lender and each Canadian Lender (and to the
Swingline Lender, with respect to Swingline Loans) shall, at the request of any
Domestic Lender, Canadian Lender, or Swingline Lender, be evidenced by a Note
duly executed on behalf of the Domestic Borrowers and the Canadian Borrower,
respectively, dated the Second Restatement Effective Date, in substantially the
form attached hereto as Exhibit B-1, B-2, B-3 or B-4, as applicable, payable to
the order of each such Domestic Lender or Canadian Lender (or each Swingline
Lender, as applicable) which requests such Note in an aggregate principal amount
equal to such Domestic Lender’s or Canadian Lender’s Domestic Commitment or
Canadian Commitment, as applicable (or, in the case of the Notes evidencing the
Swingline Loans (i) to the Domestic Borrowers, $60,000,000 and (ii) to the
Canadian Borrower, $10,000,000).

(b) The outstanding principal balance of all Swingline Loans shall be repaid on
the earlier of the Termination Date or, on the date otherwise requested by the
Swingline Lender in accordance with the provisions of Section 2.08(a). The
outstanding principal balance of all other Obligations shall be payable on the
Termination Date (subject to earlier repayment as provided below). Each Note
shall bear interest from the date thereof on the outstanding principal balance
thereof as set forth in this Article II. Each Domestic Lender is hereby
authorized by the Domestic Borrowers, and each Canadian Lender is hereby
authorized by the Canadian Borrower, to endorse on a schedule attached to each
Note delivered to such Domestic Lender or Canadian Lender (or on a continuation
of such schedule attached to such Note and made a part thereof), or otherwise to
record in such Domestic Lender’s or Canadian Lender’s internal records, an
appropriate notation evidencing the date and amount of each Loan from such
Domestic Lender or Canadian Lender, each payment and prepayment of principal of
any such Loan, each payment of interest on any such Loan and the other
information provided for on such schedule; provided, however, that the failure
of any Domestic Lender or Canadian Lender to make such a notation or any error
therein shall not affect the obligation of the Domestic Borrowers or the
Canadian Borrower, as applicable, to repay the Loans made by such Domestic
Lender or Canadian Lender in accordance with the terms of this Agreement and the
applicable Notes.

(c) Upon receipt of an affidavit of a Lender as to the loss, theft, destruction
or mutilation of such Lender’s Note and upon cancellation of such Note, the
Borrowers will issue, in lieu thereof, a replacement Note in favor of such
Lender, in the same principal amount thereof and otherwise of like tenor.

SECTION 2.10. Intentionally Omitted.

 

52



--------------------------------------------------------------------------------

SECTION 2.11. Interest on Loans.

(a) Subject to Section 2.12, each Prime Rate Loan shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 365 or 366
days, as applicable) at a rate per annum that shall be equal to the then Prime
Rate or Canadian Prime Rate, as applicable, plus the Applicable Margin for Prime
Rate Loans.

(b) Subject to Section 2.12, each LIBO Loan shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) at a rate
per annum equal, during each Interest Period applicable thereto, to the Adjusted
LIBO Rate for such Interest Period, plus the Applicable Margin for LIBO Loans.

(c) Subject to Section 2.12, each BA Equivalent Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as applicable) at a rate per annum equal to the BA Rate, plus the
Applicable Margin for BA Equivalent Loans.

(d) Accrued interest on all Loans shall be payable in arrears on each Interest
Payment Date applicable thereto, on the Termination Date, after the Termination
Date on demand and (with respect to LIBO Loans and BA Equivalent Loans) upon any
repayment or prepayment thereof (on the amount prepaid).

For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever interest to be paid hereunder is to be calculated on the basis of a
year of 360 days or any other period of time that is less than a calendar year,
the yearly rate of interest to which the rate determined pursuant to such
calculation is equivalent is the rate so determined multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by either 360 or such other period of time, as the case may be.
Calculations of interest shall be made using the nominal rate method of
calculation, and will not be calculated using the effective rate method of
calculation or any other basis that gives effect to the principle of deemed
reinvestment of interest.

SECTION 2.12. Default Interest.

Effective upon the occurrence of any Event of Default and at all times
thereafter while such Event of Default is continuing, at the option of the
Administrative Agent or upon the direction of the Required Lenders, interest
shall accrue on all outstanding Loans (including Swingline Loans) (after as well
as before judgment, as and to the extent permitted by law) at a rate per annum
(computed on the basis of the actual number of days elapsed over a year of 360
days) equal to the rate (including the Applicable Margin for Loans) in effect
from time to time plus 2.00% per annum, and such interest shall be payable on
demand.

 

53



--------------------------------------------------------------------------------

SECTION 2.13. Certain Fees.

The Borrowers shall pay to the Administrative Agent, for the account of the
Administrative Agent, the fees set forth in the Fee Letter as and when payment
of such fees is due as therein set forth.

SECTION 2.14. Unused Commitment Fee.

(a) The Domestic Borrowers shall pay to the Administrative Agent for the account
of the Domestic Lenders, a commitment fee (the “Commitment Fee”) equal to the
Applicable Commitment Fee Percentage (on the basis of actual days elapsed in a
year of 365 or 366 days, as applicable) of the average daily balance of the
Unused Commitment for each day commencing on and including the Second
Restatement Effective Date and ending on but excluding the Termination Date. The
Commitment Fee so accrued in any calendar quarter shall be payable on the first
Business Day of the immediately succeeding calendar quarter, except that all
Commitment Fees so accrued as of the Termination Date shall be payable on the
Termination Date.

(b) The Canadian Borrower shall pay to the Canadian Agent for the account of the
Lenders holding a Canadian Commitment, a commitment fee (the “Canadian
Commitment Fee”) equal to the Applicable Commitment Fee Percentage (on the basis
of actual days elapsed in a year of 365 or 366 days, as applicable) of the
average daily balance of the Unused Canadian Commitment for each day commencing
on and including the Second Restatement Effective Date and ending on but
excluding the Termination Date. The Canadian Commitment Fee so accrued in any
calendar quarter shall be payable on the first Business Day of the immediately
succeeding calendar quarter, except that all Canadian Commitment Fees so accrued
as of the Termination Date shall be payable on the Termination Date.

SECTION 2.15. Letter of Credit Fees.

(a) The Domestic Borrowers shall pay the Administrative Agent, and the Canadian
Borrower shall pay to the Canadian Agent, as applicable, for the account of the
Domestic Lenders or the Canadian Lenders, as applicable, for each calendar
quarter, on the first Business Day of the immediately succeeding calendar
quarter, a fee (each, a “Letter of Credit Fee”) equal to the following per annum
percentages of the average face amount of the following categories of Letters of
Credit outstanding during the subject quarter:

(i) Standby Letters of Credit issued for the Domestic Borrowers: At the then
Applicable Margin per annum for LIBO Loans.

(ii) Commercial Letters of Credit issued for the Domestic Borrowers and Banker’s
Acceptances: Fifty percent (50%) of the Applicable Margin per annum for LIBO
Loans.

 

54



--------------------------------------------------------------------------------

(iii) Standby Letters of Credit issued for the Canadian Borrower: At the then
Applicable Margin per annum for BA Equivalent Loans.

(iv) Commercial Letters of Credit issued for the Canadian Borrower: Fifty
percent (50%) of the Applicable Margin per annum for BA Equivalent Loans.

(v) After the occurrence and during the continuance of an Event of Default, at
the option of the Administrative Agent or the Canadian Agent, as applicable, or
upon the direction of the Required Lenders, the Letter of Credit Fee set forth
in clauses (i) through (iv) above, shall be increased by an amount equal to two
percent (2%) per annum.

(b) The Domestic Borrowers or Canadian Borrower, as applicable, shall pay to the
applicable Issuing Bank, in addition to all Letter of Credit Fees otherwise
provided for hereunder, other charges in connection with the issuance,
negotiation, settlement, amendment and processing of each Letter of Credit
issued by the Issuing Bank as are customarily imposed by the Issuing Bank except
as the Issuing Bank and the Lead Borrower or Canadian Borrower, as applicable,
may from time to time otherwise agree.

(c) All Letter of Credit Fees shall be calculated on the basis of a 365 or 366
day year, as applicable, and actual days elapsed.

SECTION 2.16. Nature of Fees.

All fees shall be paid on the dates due, in immediately available funds, to the
Administrative Agent, or the Canadian Agent, as applicable, for the respective
accounts of the Administrative Agent, or the Canadian Agent, as applicable, the
Issuing Bank, and the applicable Lenders, as provided herein. All fees shall be
fully earned on the date when due and shall not be refundable under any
circumstances, absent manifest error. For greater certainty, the Canadian
Borrower shall not be liable for any fees which form part of the Obligations
unless they are Canadian Liabilities (including as provided in Section 2.14(b),
Section 2.13, or Section 9.03).

SECTION 2.17. Termination or Reduction of Commitments.

(a) Upon at least two (2) Business Days’ prior written notice to the
Administrative Agent, the Lead Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Domestic
Commitments. Each such reduction shall be in the principal amount of $10,000,000
or any integral multiple thereof. Each such reduction or termination shall
(i) be applied ratably to the Domestic Commitments of each Lender and (ii) be
irrevocable when given. At the effective time of each such reduction or
termination, the Domestic Borrowers shall pay to the Administrative Agent for
application as provided herein (i) all Commitment Fees accrued on the amount of
the Domestic Commitments so terminated or reduced through the date thereof, and

 

55



--------------------------------------------------------------------------------

(ii) any amount by which the Credit Extensions outstanding on such date exceed
the amount to which the Domestic Commitments are to be reduced effective on such
date (and, if, after giving effect to the prepayment in full of all outstanding
Loans such Credit Extensions have not been so reduced, deposit cash into the
applicable Cash Collateral Account in an amount equal to 103% of the Letters of
Credit Outstanding to the extent necessary in order that the Credit Extensions
do not exceed the Domestic Commitments as so reduced), in each case pro rata
based on the amount prepaid.

(b) Upon at least two (2) Business Days’ prior written notice to the Canadian
Agent, the Canadian Borrower may at any time in whole permanently terminate, or
from time to time in part permanently reduce, the Canadian Commitments. Each
such reduction shall be in the principal amount of $10,000,000 or any integral
multiple thereof. Each such reduction or termination shall (i) be applied
ratably to the Canadian Commitments of each Canadian Lender and (ii) be
irrevocable when given. At the effective time of each such reduction or
termination, the Canadian Borrower shall pay to the Canadian Agent for
application as provided herein (i) all Canadian Commitment Fees accrued on the
amount of the Canadian Commitments so terminated or reduced through the date
thereof, and (ii) any amount by which the Credit Extensions to the Canadian
Borrower outstanding on such date exceed the amount to which the Canadian
Commitments are to be reduced effective on such date (and, if, after giving
effect to the prepayment in full of all outstanding Loans to the Canadian
Borrower such Credit Extensions have not been so reduced, deposit cash into the
applicable Cash Collateral Account in an amount equal to 103% of the Letters of
Credit Outstanding of the Canadian Borrower to the extent necessary in order
that the Credit Extensions to the Canadian Borrower do not exceed the Canadian
Commitments as so reduced), in each case pro rata based on the amount prepaid.

(c) The Canadian Commitments shall be automatically terminated upon any
termination of the Domestic Commitments.

SECTION 2.18. Alternate Rate of Interest.

If prior to the commencement of any Interest Period for a LIBO Borrowing or BA
Equivalent Loan Borrowing:

(a) the Administrative Agent determines (which determination shall be
presumptively correct absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the BA Rate for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the BA Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

 

56



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Domestic
Borrowers or the Canadian Borrower, as applicable, and the Domestic Lenders, in
the case of a requested LIBO Borrowing and the Canadian Lenders, in the case of
a requested BA Equivalent Loan Borrowing by telephone or telecopy as promptly as
practicable thereafter (but in any event, within two (2) Business Days) and,
until the Administrative Agent notifies the Domestic Borrowers or the Canadian
Borrower, as applicable and the Domestic Lenders or the Canadian Lenders, as
applicable, that the circumstances giving rise to such notice no longer exist,
(i) any Borrowing Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBO Borrowing or a BA Equivalent Loan
Borrowing, as applicable, shall be ineffective and (ii) if any Borrowing Request
requests a LIBO Borrowing or a BA Equivalent Loan Borrowing, as applicable, such
Borrowing shall be made as a Borrowing of Prime Rate Loans.

SECTION 2.19. Conversion and Continuation of Loans.

(a) The Lead Borrower on behalf of the Borrowers shall have the right at any
time,

(i) on three (3) Business Days’ prior irrevocable notice to the Administrative
Agent (which notice, to be effective, must be received by the Administrative
Agent not later than 11:00 a.m., Boston time, on the third Business Day
preceding the date of any conversion), (x) to convert any outstanding Borrowings
of Prime Rate Loans (but in no event Swingline Loans) to Borrowings of LIBO
Loans in the case of the Domestic Borrowers and to Borrowings of BA Equivalent
Loans in the case of the Canadian Borrower, or (y) to continue an outstanding
Borrowing of LIBO Loans or BA Equivalent Loans for an additional Interest
Period,

(ii) on one Business Day’s prior irrevocable notice to the Administrative Agent
(which notice, to be effective, must be received by the Administrative Agent not
later than 11:00 a.m., Boston time, on the first Business Day preceding the date
of any conversion), to convert any outstanding Borrowings by the Domestic
Borrowers of LIBO Loans to a Borrowing of dollar denominated Prime Rate Loans,
and to convert any outstanding Borrowings of BA Equivalent Loans to a Borrowing
of CD$ denominated Prime Rate Loans,

subject to the following:

(b) no Borrowing of Loans may be converted into, or continued as, LIBO Loans or
BA Equivalent Loans, at any time when an Event of Default has occurred and is
continuing;

(c) if less than a full Borrowing of Loans is converted, such conversion shall
be made pro rata among the Domestic Lenders and the Canadian Lenders, as
applicable, in accordance with the respective principal amounts of the Loans
comprising such Borrowing held by such Lenders immediately prior to such
refinancing;

 

57



--------------------------------------------------------------------------------

(d) the aggregate principal amount of Loans being converted into or continued as
LIBO Loans shall be in an integral of $1,000,000 and at least $5,000,000, and
the aggregate principal amount of Loans being converted into or continued as BA
Equivalent Loans shall be in an integral of CD$1,000,000 and at least
CD$5,000,000;

(e) each Domestic Lender shall effect each conversion by applying the proceeds
of its new LIBO Loan or dollar denominated Prime Rate Loan, as the case may be,
to its Loan being so converted and each Canadian Lender shall effect each
conversion by applying the proceeds of its new BA Equivalent Loan or CD$
denominated Prime Rate Loan, as the case may be, to its Loan being so converted;

(f) the Interest Period with respect to a Borrowing of LIBO Loans or BA
Equivalent Loans effected by a conversion or in respect to the Borrowing of LIBO
Loans or BA Equivalent Loans being continued as LIBO Loans or BA Equivalent
Loans, respectively, shall commence on the date of conversion or the expiration
of the current Interest Period applicable to such continuing Borrowing, as the
case may be;

(g) a Borrowing of LIBO Loans or BA Equivalent Loans may be converted only on
the last day of an Interest Period applicable thereto;

(h) each request for a conversion or continuation of a Borrowing of LIBO Loans
or BA Equivalent Loans which fails to state an applicable Interest Period shall
be deemed to be a request for an Interest Period of one month; and

(i) no more than ten (10) Borrowings of LIBO Loans and ten (10) Borrowings of BA
Equivalent Loans may be outstanding at any time.

If the Lead Borrower does not give notice to convert any Borrowing of Prime Rate
Loans, or does not give notice to continue, or does not have the right to
continue, any Borrowing as LIBO Loans or BA Equivalent Loans, in each case as
provided above, such Borrowing shall automatically be converted to, or continued
as, as applicable, in the case of the Domestic Borrowers, a Borrowing of dollar
denominated Prime Rate Loans and, in the case of the Canadian Borrower, a
Borrowing of CD$ denominated Prime Rate Loans, at the expiration of the then
current Interest Period. The Administrative Agent shall, after it receives
notice from the Lead Borrower, promptly give each Lender notice of any
conversion, in whole or part, of any Loan made by such Lender.

SECTION 2.20. Mandatory Prepayment; Cash Collateral; Commitment Termination.

The outstanding Obligations shall be subject to mandatory prepayment as follows:

 

58



--------------------------------------------------------------------------------

(a) (i) If at any time the amount of the Credit Extensions exceeds the lower of
(i) the then amount of the Total Commitments, and (ii) the then amount of the
Borrowing Base, including, without limitation, as a result of one or more
fluctuations in the exchange rate of the CD$ against the dollar, the Borrowers
will immediately upon notice from the Administrative Agent (A) prepay the Loans
in an amount necessary to eliminate such excess, and (B) if, after giving effect
to the prepayment in full of all outstanding Loans such excess has not been
eliminated, deposit cash into the applicable Cash Collateral Account in an
amount equal to 103% of the Letters of Credit Outstanding (which shall be
released to the Domestic Borrowers from such Cash Collateral Account, to the
extent not previously utilized to reimburse any drawing under a Letter of
Credit, at such time that the amount of the Credit Extensions, without giving
effect to amounts deposited in such Cash Collateral Account, do not exceed the
lower of the then amount of the Total Commitments, and the then amount of the
Borrowing Base, but only if no Cash Dominion Event then exists).

(ii) If at any time the amount of the Credit Extensions to the Canadian Borrower
exceeds the lower of (i) the Canadian Total Commitments, and (ii) the then
amount of the Borrowing Base minus Credit Extensions then outstanding in favor
of the Domestic Borrowers, including, without limitation, as a result of one or
more fluctuations in the exchange rate of the CD$ against the dollar, the
Borrowers will immediately upon notice from the Administrative Agent (A) prepay
the Loans in an amount necessary to eliminate such excess, and (B) if, after
giving effect to the prepayment in full of all outstanding Loans such excess has
not been eliminated, deposit cash into the applicable Cash Collateral Account in
an amount equal to 103% of the Letters of Credit Outstanding (which shall be
released to the Canadian Borrower from such Cash Collateral Account, to the
extent not previously utilized to reimburse any drawing under a Letter of
Credit, at such time that the amount of the Credit Extensions to the Canadian
Borrower, without giving effect to amounts deposited in such Cash Collateral
Account, do not exceed the lower of Canadian Availability, and the then amount
of the Borrowing Base minus Credit Extensions then outstanding in favor of the
Domestic Borrowers, but only if no Cash Dominion Event then exists).

(iii) If at any time the amount of the Credit Extensions to the Domestic
Borrowers exceeds the lower of (i) the then amount of the Domestic Total
Commitments, and (ii) the then amount of the Borrowing Base minus Credit
Extensions then outstanding in favor of the Canadian Borrower, including,
without limitation, as a result of one or more fluctuations in the exchange rate
of the CD$ against the dollar, the Domestic Borrowers will immediately upon
notice from the Administrative Agent (A) prepay the Loans in an amount necessary
to eliminate such excess, and (B) if, after giving effect to the prepayment in
full of all outstanding Loans such excess has not been eliminated, deposit cash
into the applicable Cash Collateral Account in an amount equal to 103% of the
Letters of Credit Outstanding (which shall be released to the Domestic Borrowers
from such Cash Collateral Account, to the extent not previously utilized to
reimburse any drawing under a Letter of Credit, at such time that the amount of
the Credit Extensions to the Domestic Borrowers, without giving effect to
amounts deposited in such Cash Collateral Account, do not exceed the lower of
the then amount of the Total Commitments, and the then amount of the Borrowing
Base minus Credit Extensions then outstanding in favor of the Canadian Borrower,
but only if no Cash Dominion Event then exists).

 

59



--------------------------------------------------------------------------------

Without in any way limiting the foregoing provisions, the Administrative Agent
shall, weekly or more frequently in the Administrative Agent’s sole discretion,
make the necessary exchange rate calculations to determine whether any such
excess exists on such date.

(b) To the extent required pursuant to Section 2.23 and/or Section 2.24, the
Revolving Loans shall be repaid daily in accordance with the provisions of said
Section 2.23 and Section 2.24.

(c) Subject to the foregoing, outstanding Prime Rate Loans shall be prepaid by
the Domestic Borrowers before outstanding LIBO Loans are prepaid and outstanding
Prime Rate Loans of the Canadian Borrower shall be prepaid before outstanding BA
Equivalent Loans are prepaid. Each partial prepayment of LIBO Loans shall be in
an integral multiple of $5,000,000. Each partial prepayment of BA Equivalent
Loans shall be in an integral multiple of CD$1,000,000. No prepayment of LIBO
Loans or BA Equivalent Loans shall be permitted pursuant to this Section 2.20
other than on the last day of an Interest Period applicable thereto, unless the
applicable Borrowers simultaneously reimburse the applicable Lenders for all
Breakage Costs associated therewith. In order to avoid such Breakage Costs, as
long as no Event of Default has occurred and is continuing, at the request of
the Lead Borrower, the Administrative Agent shall hold all amounts required to
be applied to LIBO Loans or BA Equivalent Loans, as applicable, in the
applicable Cash Collateral Account and will apply such funds to the applicable
LIBO Loans or BA Equivalent Loans at the end of the then pending Interest Period
therefor (provided that the foregoing shall in no way limit or restrict the
rights of the Administrative Agent or the Canadian Agent upon the subsequent
occurrence of an Event of Default). No partial prepayment of a Borrowing of LIBO
Loans or BA Equivalent Loans shall result in the aggregate principal amount of
the LIBO Loans remaining outstanding pursuant to such Borrowing being less than
$5,000,000 or the aggregate principal amount of the BA Equivalent Loans
remaining outstanding pursuant to such Borrowing being less than CD$1,000,000
(unless all such outstanding LIBO Loans or BA Equivalent Loans are being prepaid
in full). Any prepayment of the Revolving Loans shall not permanently reduce the
Commitments.

(d) All amounts required to be applied to all Loans hereunder (other than
Swingline Loans) shall be applied ratably in accordance with each Domestic
Lender’s Domestic Commitment Percentage or Canadian Lender’s Canadian Commitment
Percentage, as applicable.

(e) Upon the occurrence of any Prepayment Event, the Borrowers shall prepay the
Loans in an amount equal to the lesser of the Net Proceeds received by the
Borrowers on account of such Prepayment Event and the principal balance of all
Loans then outstanding, and, to the extent any proceeds remain after such
prepayment and an Event of Default has occurred and is continuing, cash
collateralize the Letters of Credit in an amount equal to 103% of the Letters of
Credit Outstanding.

 

60



--------------------------------------------------------------------------------

(f) Upon the Termination Date, the Commitments and the credit facility provided
hereunder shall be terminated in full and the Domestic Borrowers shall pay, in
full and in cash, all outstanding Loans and all other outstanding Obligations
owing by them and the Canadian Borrower shall pay in full and in cash, all
outstanding Loans to it and all Canadian Liabilities.

(g) All Obligations shall be payable to the Administrative Agent or the Canadian
Agent, as applicable, in the currency in which they are denominated.

SECTION 2.21. Optional Prepayment of Loans; Reimbursement of Lenders.

(a) The Borrowers shall have the right at any time and from time to time to
prepay outstanding Loans in whole or in part, (x) with respect to LIBO Loans or
BA Equivalent Loans, upon at least two Business Days’ prior written, telex or
facsimile notice to the Administrative Agent prior to 11:00 a.m., Boston time,
and (y) with respect to Prime Rate Loans, on the same Business Day if written,
telex or facsimile notice is received by the Administrative Agent or the
Canadian Agent, as applicable, prior to 1:00 p.m., Boston time, subject to the
following limitations:

(i) Subject to Section 2.20, all prepayments shall be paid to the Administrative
Agent or the Canadian Agent, as applicable, for application, first, to the
prepayment of outstanding Swingline Loans, second, to the prepayment of other
outstanding Loans ratably in accordance with each Lender’s Domestic Commitment
Percentage or Canadian Commitment Percentage, as applicable, and third, to the
funding of a cash collateral deposit in the applicable Cash Collateral Account
in an amount equal to 103% of all Letter of Credit Outstandings.

(ii) Subject to the foregoing, outstanding Prime Rate Loans of the Domestic
Borrowers shall be prepaid before outstanding LIBO Loans are prepaid and
outstanding Prime Rate Loans of the Canadian Borrower shall be prepaid before
outstanding BA Equivalent Loans are prepaid. Each partial prepayment of LIBO
Loans shall be in an integral multiple of $5,000,000. Each partial prepayment of
BA Equivalent Loans shall be in an integral multiple of CD$1,000,000. No
prepayment of LIBO Loans or BA Equivalent Loans shall be permitted pursuant to
this Section 2.21 other than on the last day of an Interest Period applicable
thereto, unless the applicable Borrowers simultaneously reimburse the applicable
Lenders for all “Breakage Costs” (as defined below) associated therewith. No
partial prepayment of a Borrowing of LIBO Loans shall result in the aggregate
principal amount of the LIBO Loans remaining outstanding pursuant to such
Borrowing being less than $5,000,000 (unless all such outstanding LIBO Loans are
being prepaid in full). No partial prepayment of a

 

61



--------------------------------------------------------------------------------

Borrowing of BA Equivalent Loans shall result in the aggregate principal amount
of the BA Equivalent Loans remaining outstanding pursuant to such Borrowing
being less than CD$1,000,000 (unless all such outstanding BA Equivalent Loans
are being prepaid in full).

(iii) Each notice of prepayment shall specify the prepayment date, the principal
amount and Type of the Loans to be prepaid and, in the case of LIBO Loans or BA
Equivalent Loans, the Borrowing or Borrowings pursuant to which such Loans were
made. Each notice of prepayment shall be irrevocable and shall commit the
Borrowers to prepay such Loan by the amount and on the date stated therein. The
Administrative Agent or the Canadian Agent, as applicable, shall, promptly after
receiving notice from the Borrowers hereunder, notify each Lender of the
principal amount and Type of the Loans held by such Lender which are to be
prepaid, the prepayment date and the manner of application of the prepayment.

(b) The Domestic Borrowers shall reimburse each Domestic Lender and the Canadian
Borrower shall reimburse each Canadian Lender on demand for any loss incurred or
to be incurred by the Domestic Lenders or the Canadian Lenders, as applicable,
in the reemployment of the funds released (i) resulting from any prepayment (for
any reason whatsoever, including, without limitation, conversion to Prime Rate
Loans or acceleration by virtue of, and after, the occurrence of an Event of
Default) of any LIBO Loan or BA Equivalent Loan required or permitted under this
Agreement, if such Loan is prepaid other than on the last day of the Interest
Period for such Loan or (ii) in the event that after the Lead Borrower delivers
a notice of borrowing under Section 2.04 in respect of LIBO Loans or BA
Equivalent Loans, such Loans are not borrowed on the first day of the Interest
Period specified in such notice of borrowing for any reason. Such loss shall be
the amount as reasonably determined by such Lender as the excess, if any, of
(A) the amount of interest which would have accrued to such Lender on the amount
so paid or not borrowed at a rate of interest equal to the Adjusted LIBO Rate or
the BA Equivalent Rate, as applicable, for such Loan, for the period from the
date of such payment or failure to borrow to the last day (x) in the case of a
payment or refinancing of a LIBO Loan or a BA Equivalent Loan other than on the
last day of the Interest Period for such Loan, of the then current Interest
Period for such Loan or (y) in the case of such failure to borrow, of the
Interest Period for such LIBO Loan or BA Equivalent Loan which would have
commenced on the date of such failure to borrow, over (B) in the case of a LIBO
Loan, the amount of interest which would have accrued to such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the London interbank market or, in the case of a BA Equivalent Loan,
the amount of interest which would have accrued to such Lender on such amount by
placing such amount on deposit for a comparable period with The Toronto-Dominion
Bank (collectively, “Breakage Costs”). Any Lender demanding reimbursement for
such loss shall deliver to the Borrowers from time to time one or more
certificates setting forth the amount of such loss as determined by such Lender
and setting forth in reasonable detail the manner in which such amount was
determined.

 

62



--------------------------------------------------------------------------------

(c) In the event the Domestic Borrowers or the Canadian Borrower, as applicable,
fail to prepay any Loan on the date specified in any prepayment notice delivered
pursuant to Section 2.21(a), the Domestic Borrowers or the Canadian Borrower, as
applicable, on demand by any applicable Lender shall pay to the Administrative
Agent or the Canadian Agent, as applicable, for the account of such Lender any
amounts required to compensate such Lender for any actual loss incurred by such
Lender as a result of such failure to prepay, including, without limitation, any
loss, cost or expenses incurred by reason of the acquisition of deposits or
other funds by such Lender to fulfill deposit obligations incurred in
anticipation of such prepayment. Any such Lender demanding such payment shall
deliver to the Domestic Borrowers or the Canadian Borrower, as applicable, from
time to time one or more certificates setting forth the amount of such loss as
determined by such Lender and setting forth in reasonable detail the manner in
which such amount was determined.

(d) Whenever any partial prepayment of Loans are to be applied to LIBO Loans or
BA Equivalent Loans, such LIBO Loans or BA Equivalent Loans shall be prepaid in
the chronological order of their Interest Payment Dates.

SECTION 2.22. Maintenance of Loan Account; Statements of Account.

(a) The Administrative Agent and the Canadian Agent, as applicable, shall
maintain an account on its books in the name of the Borrowers (the “Loan
Account”) which will reflect (i) all Loans and other advances made by the
Lenders to the Borrowers or for the Borrowers’ account, (ii) all L/C
Disbursements, fees and interest that have become payable as herein set forth,
and (iii) any and all other monetary Obligations that have become payable.

(b) The Loan Account will be credited with all amounts received by the
Administrative Agent or the Canadian Agent, as applicable, from the Borrowers,
including all amounts received in the Concentration Account from the Blocked
Account Banks, and the amounts so credited shall be applied as set forth in
Section 2.24(a) and (b). Within ten (10) Business Days after the end of each
month, the Administrative Agent or the Canadian Agent, as applicable, shall send
to the Domestic Borrowers or the Canadian Borrower, as applicable, a statement
accounting for the charges, loans, advances and other transactions occurring
among and between the Administrative Agent, or the Canadian Agent, as
applicable, the Lenders and the Borrowers during that month. The monthly
statements shall, absent manifest error, be presumptively correct.

SECTION 2.23. Cash Receipts.

(a) Annexed hereto as Schedule 2.23(a) is a list of all present DDAs maintained
by the Borrowers, which Schedule includes, with respect to each depository
(i) the name and address of that depository; (ii) the account number(s)
maintained with such depository; and (iii) to the extent known, a contact person
at such depository.

 

63



--------------------------------------------------------------------------------

(b) Annexed hereto as Schedule 2.23(b) is a list describing all arrangements to
which any Borrower is a party with respect to the payment to any Borrower of the
proceeds of all credit card charges for sales by any Borrower.

(c) On or prior to the Second Restatement Effective Date, the Borrowers shall:

(i) deliver to the Administrative Agent or the Canadian Agent, as applicable,
notifications executed on behalf of the Borrowers to each depository institution
identified on Schedule 2.23(a) in form and substance reasonably satisfactory to
the Administrative Agent, or the Canadian Agent, as applicable, of the
Administrative Agent’s or the Canadian Agent’s, as applicable, interest in each
related DDA (each, a “DDA Notification”). The DDA Notifications shall be held in
escrow by the Administrative Agent or the Canadian Agent, as applicable, until
the occurrence of a Cash Dominion Event, at which time the Administrative Agent
or the Canadian Agent, as applicable, may, in its discretion, forward such DDA
Notifications to the applicable institutions,

(ii) have, in the case of the Domestic Borrowers, entered into a Blocked Account
Agreement with Wachovia with respect to the Wachovia Concentration Account
(Account No.2055275431509) (the “Wachovia Concentration Account”) in form and
substance reasonably satisfactory to the Administrative Agent (the “Wachovia
Blocked Account Agreement”), and

(iii) deliver to the Administrative Agent or the Canadian Agent, as applicable,
notifications executed on behalf of the Borrowers to each credit card processor
identified on Schedule 2.23(b) in form and substance reasonably satisfactory to
the Administrative Agent, or the Canadian Agent, as applicable, of the
Administrative Agent’s or the Canadian Agent’s, as applicable, interest in all
related credit card proceeds (each, a “Credit Card Notification”).

(iv) have caused the Canadian Borrower to enter into a Blocked Account Agreement
with each of The Bank of Nova Scotia and Royal Bank of Canada in form and
substance reasonably satisfactory to the Canadian Agent.

(d) The DDA Notifications and the Credit Card Notifications shall require, after
the occurrence and during the continuance of a Cash Dominion Event, the sweep on
each Business Day of all available cash receipts and other proceeds from the
sale or disposition of any Collateral, including, without limitation, the
proceeds of all credit card charges (all such cash receipts and proceeds, “Cash
Receipts”), (and with respect to institutions which maintain a DDA, net of a
minimum balance not to exceed $10,000) to (x) a concentration account maintained
by the Administrative Agent at Bank of America (the “Concentration Account”),
(y) the Wachovia Concentration Account, or (z) a Blocked Account, as the
Administrative Agent may direct, provided that amounts

 

64



--------------------------------------------------------------------------------

in DDAs established by the Canadian Borrower and amounts due to the Canadian
Borrower by credit card processors shall be delivered only to a Blocked Account
established by the Canadian Borrower or as the Canadian Agent may otherwise
direct.

(e) The Blocked Account Agreements shall require, after the occurrence and
during the continuance of a Cash Dominion Event, the sweep on each Business Day
of all Cash Receipts (net of a minimum balance not to exceed $10,000) to the
Concentration Account or to such other account as the Administrative Agent may
direct, and with respect to the Canadian Borrower, to a Blocked Account
established by the Canadian Borrower or as the Canadian Agent may otherwise
direct.

(f) If at any time after the occurrence and during the continuance of a Cash
Dominion Event, any cash or cash equivalents owned by the Borrowers and
constituting proceeds of Collateral are deposited to any account (other than a
DDA for which a DDA Notification has been delivered), or held or invested in any
manner, otherwise than in a Blocked Account that is subject to a Blocked Account
Agreement as required herein, the Administrative Agent shall require the
Borrowers to close such account and have all funds therein transferred to the
Concentration Account, the Wachovia Concentration Account, or such other Blocked
Account as the Administrative Agent may direct, and with respect to the Canadian
Borrower, to a Blocked Account established by the Canadian Borrower or as the
Canadian Agent may otherwise direct.

(g) The Borrowers may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject to the execution and delivery to the Administrative
Agent or the Canadian Agent, as applicable, of appropriate DDA Notifications or
Blocked Account Agreements consistent with the provisions of this Section 2.23.
Unless consented to in writing by the Administrative Agent, or the Canadian
Agent, as applicable, the Borrowers may not enter into any agreements with
additional credit card processors unless contemporaneously therewith, a Credit
Card Notification is executed and delivered to the Administrative Agent or the
Canadian Agent, as applicable.

(h) The Concentration Account and the Blocked Accounts established by the
Canadian Borrower are and shall remain, under the sole dominion and control of
the Administrative Agent or the Canadian Agent, as applicable. Each Borrower
acknowledges and agrees that, subject to the provisions of subparagraph
(j) below and the next to last sentence of Section 2.24(a), (i) such Borrower
has no right of withdrawal from the Concentration Account or the Blocked
Accounts established by the Canadian Borrower, (ii) the funds on deposit in the
Concentration Account shall continue to be collateral security for all of the
Obligations and Other Liabilities, (iii) the funds on deposit in the Blocked
Accounts established by the Canadian Borrower shall continue to be collateral
security for all of the Canadian Liabilities and (iv) the funds on deposit in
the Concentration Account and the Blocked Accounts established by the Canadian
Borrower shall be applied as provided in Section 2.24(a).

 

65



--------------------------------------------------------------------------------

(i) So long as no Cash Dominion Event has occurred and is continuing, the
Borrowers may direct, and shall have sole control over, the manner of
disposition of its funds in the DDA Accounts, the Blocked Accounts, and the
Wachovia Concentration Account.

(i) After the occurrence and during the continuation of a Cash Dominion Event,
whether or not any Obligations are then outstanding, the Borrowers shall cause
the ACH or wire transfer to, upon the Administrative Agent’s or the Canadian
Agent’s, as applicable, instruction, the Wachovia Concentration Account or a
Blocked Account established by the Canadian Borrower in the case of the Canadian
Borrower, or another Blocked Account, no less frequently than daily (and whether
or not there is then an outstanding balance in the Loan Account, unless the
Commitments have been terminated hereunder and the Obligations have indefeasibly
been paid in full) of the then contents of each DDA, each such transfer to be
net of any minimum balance, not to exceed $10,000, as may be required to be
maintained in the subject DDA by the bank at which such DDA is maintained.

(ii) After the occurrence and during the continuation of a Cash Dominion Event,
whether or not any Obligations are then outstanding, the Borrowers shall cause
the ACH or wire transfer, upon the Administrative Agent’s or the Canadian
Agent’s, as applicable, instruction, to the Concentration Account of the then
entire ledger balance of each Blocked Account (including the Wachovia
Concentration Account), net of such minimum balance, not to exceed $10,000, as
may be required to be maintained in the subject Blocked Account by the bank at
which such Blocked Account is maintained, provided that amounts in Blocked
Accounts established by the Canadian Borrower shall be delivered only to a
concentration account at Bank of America, N.A. (acting through its Canada
branch) or as the Canadian Agent may otherwise direct.

(j) In the event that, notwithstanding the provisions of this Section 2.23,
after the occurrence and during the continuance of a Cash Dominion Event, the
Borrowers receive or otherwise have dominion and control of any such proceeds or
collections of Collateral, such proceeds and collections shall be held in trust
by the Borrowers for the Administrative Agent or the Canadian Agent, as
applicable, and shall not be commingled with any of the Borrowers’ other funds
or deposited in any account of any Borrower other than as instructed by the
Administrative Agent or the Canadian Borrower, as applicable.

SECTION 2.24. Application of Payments.

(a) (i) As long as no Cash Dominion Event has occurred and is continuing, all
amounts received by the Agents from any source shall be applied to the
Obligations and the Other Liabilities as the Administrative Agent and the Lead
Borrower may agree, provided that amounts received in respect of the Canadian
Borrower shall be applied to the Canadian Liabilities as the Canadian

 

66



--------------------------------------------------------------------------------

Agent and the Canadian Borrower may agree. Subject to the provisions of
Section 2.23 and clause (ii) of this Section, if a Cash Dominion Event has
occurred and is continuing, as long as neither (i) an Event of Default has
occurred and the time for payment of the Obligations has been accelerated, nor
(ii) a Default or an Event of Default has occurred under Section 7.01(h),
Section 7.01(i), Section 7.01(q) hereof, all amounts received in the
Concentration Account from any source, including the Blocked Account Banks,
shall be applied, on the day of receipt, in the following order: first, to pay
fees and expense reimbursements and indemnification then due and payable to the
Administrative Agent, Banc of America Securities LLC, the Issuing Bank (other
than any Issuing Bank issuing Canadian Letters of Credit) and the Collateral
Agent (other than fees, expense reimbursements and indemnification payable in
connection with Other Liabilities); second to pay interest due and payable on
Credit Extensions to the Domestic Borrowers, third to repay outstanding
Swingline Loans to the Domestic Borrowers; fourth, to repay other outstanding
Revolving Loans that are Prime Rate Loans of the Domestic Borrowers and all
outstanding reimbursement obligations under Letters of Credit and Banker’s
Acceptances other than Canadian Letters of Credit; fifth, to repay outstanding
Revolving Loans that are LIBO Loans and all Breakage Costs due in respect of
such repayment pursuant to Section 2.21(b) or, at the Lead Borrower’s option, to
fund a cash collateral deposit to the Circuit City Cash Collateral Account
sufficient to pay, and with direction to pay, all such outstanding LIBO Loans on
the last day of the then-pending Interest Period therefor; sixth to fund a cash
collateral deposit in the Circuit City Cash Collateral Account in an amount
equal to 103% of all Letter of Credit Outstandings other than Canadian Letter of
Credit Outstandings; seventh, to pay fees and expense reimbursements and
indemnification then due and payable to the Canadian Agent and any Issuing Bank
issuing Canadian Letters of Credit (other than fees, expense reimbursements and
indemnification payable in connection with Other Liabilities of the Canadian
Borrower); eighth, to pay interest due and payable on Credit Extensions to the
Canadian Borrower; ninth, to repay outstanding Swingline Loans to the Canadian
Borrower; tenth, to repay outstanding Revolving Loans that are Prime Rate Loans
of the Canadian Borrower and all outstanding reimbursement obligations under
Canadian Letters of Credit; eleventh, to repay outstanding Revolving Loans that
are BA Equivalent Loans and all Breakage Costs due in respect of such repayment
pursuant to Section 2.21(b) or, at the Canadian Borrower’s option, to fund a
cash collateral deposit to the InterTAN Canada Cash Collateral Account
sufficient to pay, and with direction to pay, all such outstanding BA Equivalent
Loans on the last day of the then-pending Interest Period therefore; twelfth, to
fund a cash collateral deposit in the InterTAN Canada Cash Collateral Account in
an amount equal to 103% of all Canadian Letter of Credit Outstandings;
thirteenth, to pay all other Obligations and all Other Liabilities of the
Domestic Borrowers and the Canadian Borrower that are then outstanding and then
due and payable. If all amounts set forth in clauses first through and including
thirteenth above are paid, any excess amounts shall promptly be released to the
Borrowers. Any other amounts received by the Administrative Agent, the Issuing
Bank, the Canadian Agent, the Collateral Agent (and if appointed hereunder, the
Co-Collateral Agent), or any Lender as contemplated by Section 2.23 shall also
be applied in the order set forth above in this Section 2.24.

 

67



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary provided in the foregoing, all
proceeds received from the Canadian Borrower or its assets shall be applied
solely to the Canadian Liabilities in the order set forth above.

(b) All credits against the Obligations or the Canadian Liabilities shall be
effective on the day of receipt thereof, and shall be conditioned upon final
payment to the Administrative Agent of the items giving rise to such credits. If
any item deposited to the Concentration Account or otherwise credited to any
Loan Account is dishonored or returned unpaid for any reason, whether or not
such return is rightful or timely, the Administrative Agent or the Canadian
Agent, as applicable, shall have the right to reverse such credit and charge the
amount of such item to the Loan Account and the Borrowers shall indemnify the
Agents, the Issuing Bank and the Lenders against all claims and losses resulting
from such dishonor or return.

SECTION 2.25. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or LIBO Loans or BA Equivalent Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Loan or BA Equivalent Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise) other than Taxes, which shall be governed by Section 2.28 hereof ,
then the Domestic Borrowers or the Canadian Borrower, as applicable, will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or

 

68



--------------------------------------------------------------------------------

such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Domestic
Borrowers or the Canadian Borrower, as applicable, will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and setting forth in reasonable detail the manner in which such amount
or amounts were determined shall be delivered to the Lead Borrower or the
Canadian Borrower, as applicable, and shall be presumptively correct absent
manifest error. The Domestic Borrowers or the Canadian Borrower, as applicable,
shall pay such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate within ten (10) Business Days after receipt
thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section within three (3) months of the increased
cost or reduction in return shall constitute a waiver of such Lender’s or the
Issuing Bank’s right to demand such compensation.

SECTION 2.26. Change in Legality.

(a) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if (x) any Change in Law shall make it unlawful for a Lender to make
or maintain a LIBO Loan or BA Equivalent Loan or to give effect to its
obligations as contemplated hereby with respect to a LIBO Loan or BA Equivalent
Loan or (y) at any time any Lender determines that the making or continuance of
any of its LIBO Loans or BA Equivalent Loan has become impracticable as a result
of a contingency occurring after the date hereof which adversely affects the
London interbank market or the position of such Lender in the London interbank
market, then, by written notice to the Lead Borrower, such Lender may
(i) declare that LIBO Loans or BA Equivalent Loans will not thereafter be made
by such Lender hereunder, whereupon any request by the Borrowers for a LIBO
Borrowing or BA Equivalent Loan Borrowing shall, as to such Lender only, be
deemed a request for a Prime Rate Loan unless such declaration shall be
subsequently withdrawn; and (ii) require that all outstanding LIBO Loans or BA
Equivalent Loans made by it be converted to Prime Rate Loans, in which event all
such LIBO Loans or BA Equivalent Loans shall be automatically converted to Prime
Rate Loans as of the effective date of such notice as provided in paragraph
(b) below. In the event any Lender shall exercise its rights under clause (i) or
(ii) of this paragraph (a), all payments and prepayments of principal which
would otherwise have been applied to repay the LIBO Loans or BA Equivalent Loans
that would have been made by such Lender or the converted LIBO Loans or BA
Equivalent Loans of such Lender shall instead be applied to repay the Prime Rate
Loans made by such Lender in lieu of, or resulting from the conversion of, such
LIBO Loans or BA Equivalent Loans.

 

69



--------------------------------------------------------------------------------

(b) For purposes of this Section 2.26, a notice to the Borrowers by any Lender
pursuant to paragraph (a) above shall be effective, if lawful, and if any LIBO
Loans or BA Equivalent Loans shall then be outstanding, on the last day of the
then-current Interest Period; and otherwise such notice shall be effective on
the date of receipt by the Borrowers.

SECTION 2.27. Payments; Sharing of Setoff.

(a) The Borrowers shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of drawings under Letters of Credit, or of amounts payable under
Section 2.21(b), Section 2.25, or Section 2.28, or otherwise) prior to 2:00
p.m., Boston time, on the date when due, in immediately available funds, without
setoff or counterclaim. Any amounts received after such time on any date may, in
the discretion of the Administrative Agent or the Canadian Agent, as applicable,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 100 Federal Street, Boston, Massachusetts
02110, or to the Canadian Agent, as applicable, at its offices at 200 Front
Street West, Toronto, Ontario, Canada, M5V 3L2, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Section 2.21(b), Section 2.25,
Section 2.28, and Section 9.03 shall be made directly to the Persons entitled
thereto and payments pursuant to other Loan Documents shall be made to the
Persons specified therein. The Administrative Agent or the Canadian Agent, as
applicable, shall distribute any such payments received by it for the account of
any other Person to the appropriate recipient promptly following receipt
thereof. If any payment under any Loan Document (other than payments with
respect to LIBO Borrowings or BA Equivalent Loan Borrowings) shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, if any payment due with respect to LIBO
Borrowings or BA Equivalent Loan Borrowings shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, unless that succeeding Business Day is in the next calendar month,
in which event, the date of such payment shall be on the last Business Day of
subject calendar month, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent or the Canadian Agent, as applicable, to pay fully all
amounts of principal, unreimbursed drawings under Letters of Credit, interest
and fees then due hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due hereunder, ratably among the Domestic
Lenders or Canadian Lenders, as applicable, entitled thereto in accordance with
the amounts of interest and fees then due to such Lenders, and (ii) second,
towards payment of principal and unreimbursed drawings under Letters of Credit
then due hereunder, ratably among the Domestic Lenders or Canadian Lenders, as
applicable, entitled thereto in accordance with the amounts of principal and
unreimbursed drawings under Letters of Credit then due to such parties.

 

70



--------------------------------------------------------------------------------

(c) If any Domestic Lender or Canadian Lender, as applicable, shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
drawings under Letters of Credit or Swingline Loans resulting in such Domestic
Lender’s or Canadian Lender’s receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in drawings under Letters of
Credit and Swingline Loans and accrued interest thereon than the proportion
received by any other Domestic Lender or Canadian Lender, then the Domestic
Lender or Canadian Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and participations in drawings
under Letters of Credit and Swingline Loans of other Domestic Lenders or
Canadian Lenders, as applicable, to the extent necessary so that the benefit of
all such payments shall be shared by the Domestic Lenders and the Canadian
Lenders, as applicable, ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in drawings under Letters of Credit and Swingline Loans, provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Domestic Lender or Canadian
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in drawings under Letters of Credit to any
assignee or participant, other than to the Borrowers or any Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrowers
consent to the foregoing and agree, to the extent they may effectively do so
under Applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of setoff and
counterclaim with respect to such participation as fully as if such Domestic
Lender or Canadian Lender were a direct creditor of the Borrowers in the amount
of such participation. Notwithstanding the foregoing, any amounts of the
Canadian Borrower so offset shall be applied solely to the Canadian Liabilities
and any adjustments with respect thereto shall be made solely amongst Lenders
having a Canadian Commitment.

(d) Unless the Administrative Agent or the Canadian Agent, as applicable, shall
have received notice from the Borrowers prior to the date on which any payment
is due to the Administrative Agent or the Canadian Agent, as applicable, for the
account of the Domestic Lenders, the Canadian Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent or the Canadian Agent, as applicable, may assume that the Borrowers have
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Domestic Lenders or the Canadian Lenders, as
applicable, or the Issuing Bank, as the case may be, the amount due. In such
event, if the Borrowers have not in fact made such payment, then each of the
Domestic Lenders or Canadian Lenders, as applicable, or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent or the
Canadian Agent, as applicable, forthwith on demand the amount so distributed to

 

71



--------------------------------------------------------------------------------

such Domestic Lender, Canadian Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, or the Canadian
Agent, as applicable, at the Federal Funds Effective Rate.

(e) If any Domestic Lender or Canadian Lender shall fail to make any payment
required to be made by it pursuant to this Agreement, then the Administrative
Agent or the Canadian Agent, as applicable, may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent or the Canadian Agent, as applicable, for
the account of such Domestic Lender or Canadian Lender to satisfy such Lender’s
obligations under this Agreement until all such unsatisfied obligations are
fully paid.

SECTION 2.28. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes, provided that if the
Borrowers shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments or any Lender shall be required to pay any Indemnified Taxes or
Other Taxes in respect of any such payments, then (i) the sum payable by the
Borrower shall be increased as necessary so that after making all required
deductions or payments by any Lender (including deductions or payments by any
Lender applicable to additional sums payable under this Section) the Agents, any
Lender or the Issuing Bank (as the case may be) receives and maintains after any
such payment by the Lender an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrowers shall make such deductions, and
(iii) the Borrowers shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c) The Borrowers shall indemnify the Agents, each Lender and the Issuing Bank
and the Canadian Borrower shall indemnify the Canadian Agent, each Canadian
Lender and the Issuing Bank of any Letter of Credit on its behalf, within ten
(10) Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by such Agent, such Lender or the Issuing
Bank, as the case may be, on or with respect to any payment by or on account of
any obligation of the Borrowers hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, to the extent
that such penalties, interest and expenses shall not result from any action or
inaction on the part of the Agent, the Lender or the Issuing Bank, as the case
may be, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability

 

72



--------------------------------------------------------------------------------

delivered to the Borrowers by a Lender or the Issuing Bank, or by any Agent on
its own behalf or on behalf of a Lender or the Issuing Bank setting forth in
reasonable detail the manner in which such amount was determined, shall be
presumptively correct absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers to a Governmental Authority, the Borrowers shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent or the Canadian Agent, as applicable.

(e) Any Foreign Lender other than a Canadian Lender that is entitled to an
exemption from or reduction in withholding tax shall deliver to the Domestic
Borrowers and the Administrative Agent two copies of either United States
Internal Revenue Service Form 1001 or Form 4224, or, in the case of a Foreign
Lender’s claiming exemption from or reduction in U.S. Federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a Form W-8, or any subsequent versions thereof or
successors thereto (and, if such Foreign Lender delivers a Form W-8BEN, a
certificate representing that such Foreign Lender is not a bank for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code) of the Domestic Borrowers and is not a
controlled foreign corporation related to the Domestic Borrowers (within the
meaning of Section 864(d)(4) of the Code)), properly completed and duly executed
by such Foreign Lender claiming complete exemption from or reduced rate of,
United States federal withholding tax on payments by the Domestic Borrowers
under this Agreement and the other Loan Documents. Such forms shall be delivered
by each Foreign Lender other than a Canadian Lender on or before the date it
becomes a party to this Agreement (or, in the case of a transferee that is a
participation holder, on or before the date such participation holder becomes a
transferee hereunder) and on or before the date, if any, such Foreign Lender
changes its applicable lending office by designating a different lending office
(a “New Lending Office”). In addition, each Foreign Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Foreign Lender other than a Canadian Lender. Notwithstanding
any other provision of this Section 2.28(e), a Foreign Lender shall not be
required to deliver any form pursuant to this Section 2.28(e) that such Foreign
Lender is not legally able to deliver.

(f) The Borrowers shall not be required to indemnify any Foreign Lender or to
pay any additional amounts to any Foreign Lender in respect of U.S. Federal
withholding tax pursuant to paragraph (a) or (c) above to the extent that the
obligation to pay such additional amounts would not have arisen but for a
failure by such Foreign Lender to comply with the provisions of paragraph
(e) above. Should a Lender become subject to Taxes because of its failure to
deliver a form required hereunder, the Borrowers shall, at such Lender’s
expense, take such steps as such Lender shall reasonably request to assist such
Lender to recover such Taxes.

 

73



--------------------------------------------------------------------------------

(g) If the Lead Borrower determines in good faith that a reasonable basis exists
for contesting a Tax, the relevant Lender or the Administrative Agent, as
applicable, shall cooperate with the Lead Borrower in challenging such Tax at
the Lead Borrower’s expense, if requested by the Lead Borrower. If any Lender or
the Administrative Agent, as applicable, obtains a credit against or receives a
refund or reduction (whether by way of direct payment or by offset) of any Tax
for which payment has been made pursuant to this Section, which credit, refund
or reduction in the good faith judgment of such Lender or the Administrative
Agent, as the case may be, (and without any obligation to disclose its tax
records) is allocable to such payment made under this Section, the amount of
such credit, refund or reduction (together with any interest received thereon)
promptly shall be paid to the Lead Borrower or Canadian Borrower, as applicable,
to the extent that payment has been made by the Lead Borrower in full pursuant
to this Section.

SECTION 2.29. Security Interests in Collateral.

To secure their Obligations under this Agreement and the other Loan Documents
and the Other Liabilities, the Domestic Borrowers shall grant to the Collateral
Agent and the Canadian Borrower shall grant to the Canadian Agent, for its
benefit and the ratable benefit of the other Secured Parties, a first-priority
security interest in, and hypothec of, all of the Collateral pursuant hereto and
to the Security Documents, subject to Permitted Encumbrances having priority
over the Lien of the Collateral Agent, provided that the Collateral granted by
the Canadian Borrower shall secure only the Canadian Liabilities.

SECTION 2.30. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.25, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.28, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.25 or Section 2.28, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers (in the case of the Canadian Borrower, only in respect of
any Canadian Lender) hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment;
provided, however, that the Borrowers shall not be liable for such costs and
expenses of a Lender requesting compensation if (i) such Lender becomes a party
to this Agreement on a date after the Second Restatement Effective Date and
(ii) the relevant Change in Law occurs on a date prior to the date such Lender
becomes a party hereto.

(b) If any Lender requests compensation under Section 2.25, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.28, or if any
Lender defaults in its

 

74



--------------------------------------------------------------------------------

obligation to fund Loans hereunder, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.05), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (i) except in the case of an assignment to another
Lender, the Borrowers shall have received the prior written consent of the
Administrative Agent, the Issuing Bank and Swingline Lender and the Canadian
Agent only in the case of a Canadian Lender, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
unreimbursed drawings under Letters of Credit and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.25 or payments required to be made pursuant to Section 2.28,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

ARTICLE III

Representations and Warranties

Each Loan Party (except that the Canadian Borrower represents and warrants only
in respect of itself and its Subsidiaries and only to the Canadian Agent and the
Canadian Lenders), for itself and on behalf of such Loan Party’s Subsidiaries
represents and warrants to the Agents and the Lenders that:

SECTION 3.01. Organization; Powers. Each Loan Party is, and each of its
Subsidiaries is, duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, and each such Person has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02. Authorization; Enforceability. The transactions contemplated
hereby and by the other Loan Documents to be entered into by each Loan Party are
within such Loan Party’s corporate powers and have been duly authorized by all
necessary corporate, and, if required, stockholder action. This Agreement has
been duly executed and delivered by each Loan Party that is a party hereto and
constitutes, and each other Loan Document to which any Loan Party is a party,
when executed and delivered by such

 

75



--------------------------------------------------------------------------------

Loan Party will constitute, a legal, valid and binding obligation of such Loan
Party (as the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The transactions to be
entered into contemplated by the Loan Documents (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) for such as have been obtained or made and
are in full force and effect, (ii) for those for which the failure to obtain
could not be reasonably be expected to have a Material Adverse Effect, and
(iii) for filings, registrations and recordings necessary to perfect and render
opposable Liens created under the Loan Documents, (b) will not violate any
Applicable Law or regulation or the charter, by-laws or other organizational
documents of any Loan Party or any order of any Governmental Authority, except
for such violation which could not reasonably be expected to have a Material
Adverse Effect, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or any of its
Subsidiaries or their respective assets, except for such violation or default
which could not reasonably be expected to have a Material Adverse Effect, or
give rise to a right thereunder to require any payment of a material amount to
be made by any Loan Party or any of its Subsidiaries, and (d) will not result in
the creation or imposition of any Lien on any asset of any Loan Party or any of
its Subsidiaries, except Liens created under the Loan Documents or otherwise
permitted hereby or thereby.

SECTION 3.04. Financial Condition.

(a) The Lead Borrower has heretofore furnished to the Lenders the consolidated
balance sheet, and statements of income, stockholders’ equity, and cash flows
for the Lead Borrower and its Subsidiaries as of and for the fiscal year ending
February 28, 2007 and for the fiscal quarter ending November 30, 2007. Such
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the Lead Borrower and its
Subsidiaries, as of such dates and for such periods in accordance with GAAP.

(b) Since November 30, 2007 through the Second Restatement Effective Date, there
has been no event or circumstance, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect (it
being understood that no events or circumstances disclosed to the Administrative
Agent and the Lenders prior to the Second Amendment Restatement Date, either
individually or in the aggregate, have had or could reasonably be expected to
have a Material Adverse Effect).

SECTION 3.05. Properties.

(a) Each Loan Party, and each of its Restricted Subsidiaries, has good title to,
or valid leasehold interests in, all its real (immoveable) and personal
(moveable) property material to its business, except for defects which could not
reasonably be expected to have a Material Adverse Effect.

 

76



--------------------------------------------------------------------------------

(b) Each Loan Party, and each of its Restricted Subsidiaries owns, or is
licensed to use, all trademarks, trade names, copyrights, patents and other
intellectual property material to its business, and the use thereof by such
Person does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

(c) Schedule 3.05(c)(i) sets forth the address of all Real Estate that is owned
by each Loan Party and each of their respective Subsidiaries as of the Second
Restatement Effective Date, together with a list of the holders of any mortgage
or other Lien thereon. Schedule 3.05(c)(ii) sets forth the address of all Real
Estate that is leased by each Loan Party and each of their respective
Subsidiaries as of the Second Restatement Effective Date, together with a list
of the landlords and holders of any mortgage or other Lien thereon.

SECTION 3.06. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party or
any of its Subsidiaries, threatened against or affecting any such Person or
involving any of the Loan Documents, which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than those set forth on Schedule 3.06).

(b) Except for the matters set forth on Schedule 3.06, and except as could not
reasonably be expected to have a Material Adverse Effect, no Loan Party and no
Subsidiary of any Loan Party (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the matters set forth on Schedule 3.06 that, individually or in the aggregate,
has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements.

Each Loan Party, and each of its Subsidiaries, is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, material agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

 

77



--------------------------------------------------------------------------------

SECTION 3.08. Investment Company Status. No Loan Party nor any Subsidiary of any
Loan Party is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each Loan Party, and each of its Subsidiaries, has timely
filed or caused to be filed all tax returns and reports required to have been
filed and has paid or caused to be paid all taxes required to have been paid by
it, except (a) taxes that are being contested in good faith by appropriate
proceedings, for which such Person has set aside on its books adequate reserves,
and as to which no Lien has arisen, or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. Except as set forth on Schedule 3.10, as of the Second
Restatement Effective Date, none of the Loan Parties is party to a Plan. No
ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan, and the present value of all accumulated benefit obligations of
all underfunded Plans (based on the assumptions used for purposes of Statement
of Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded Plans.

SECTION 3.11. Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party or
any of its Subsidiaries to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or any other Loan Document or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, provided that with
respect to projected or pro forma financial information, the Loan Parties
represent only that such information was prepared in good faith.

SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth the name of each Loan
Party, and the ownership interest of each Loan Party in each of its
Subsidiaries, as of the Second Restatement Effective Date. All of the
outstanding ownership interests in such Subsidiaries have been validly issued,
are fully paid and non-assessable and there is no other capital stock or
ownership interest of any class outstanding as of the Second Restatement
Effective Date. Except as set forth on Schedule 3.12, as of the Second
Restatement Effective Date, the Loan Parties are not and each of their
respective Subsidiaries is not party to any joint venture, general or limited
partnership, or limited liability company, agreements or any other business
ventures or entities. The copies of the Organization Documents of each Loan
Party and each amendment thereto provided pursuant to Section 4.01 are true and
correct copies of each such document, each of which is valid and in full force
and effect.

 

78



--------------------------------------------------------------------------------

SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their respective Subsidiaries
as of the Second Restatement Effective Date. As of the Second Restatement
Effective Date, each of such policies is in full force and effect. As of the
Second Restatement Effective Date, all premiums in respect of such insurance
that are due and payable have been paid.

SECTION 3.14. Labor Matters. There are no strikes, lockouts or slowdowns against
any Loan Party or any of its Subsidiaries pending or, to the knowledge of the
Borrowers, threatened to the extent that any such action could reasonably be
expected to have a Material Adverse Effect. The hours worked by and payments
made to employees of the Loan Parties and their respective Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
federal, state, local or foreign law dealing with such matters to the extent
that any such violation could reasonably be expected to have a Material Adverse
Effect. All payments due from any Loan Party or any of its Subsidiaries, or for
which any claim may be made against any such Person, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such member, except for such payments or
claims as could not reasonably be expected to have a Material Adverse Effect.
The consummation of the transactions contemplated by the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Loan Party or
any of its Subsidiaries is bound. Except as set forth on Schedule 3.14, no Loan
Party or any Subsidiary is a party to or bound by any collective bargaining
agreement, management agreement, employment agreement, bonus, restricted stock,
stock option, or stock appreciation plan or agreement or any similar plan,
agreement or arrangement. There are no representation proceedings pending or, to
any Loan Party’s knowledge, threatened to be filed with the National Labor
Relations Board, and no labor organization or group of employees of any Loan
Party or any Subsidiary has made a pending demand for recognition, except for
such proceedings or demands that could not reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 3.14, there are no
complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party or any Subsidiary pending or, to the knowledge of any Loan Party,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment of any employee of any Loan Party or any of its
Subsidiaries, except for such complaints, charges, grievances or arbitrations
that could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.15. Security Documents. The Security Documents create in favor of the
Collateral Agent or the Canadian Agent, as applicable, for the ratable benefit
of the Secured Parties, a legal, valid and enforceable security interest in the
Collateral, and the Security Documents constitute, or will upon the filing of
financing statements or other requisite registrations and the obtaining of

 

79



--------------------------------------------------------------------------------

“control”, in each case with respect to the relevant Collateral as required
under the applicable Uniform Commercial Code or similar legislation of any
jurisdiction including, without limitation, the PPSA and the Civil Code of
Québec, the creation of a fully perfected and opposable first priority Lien on,
and security interest in, and hypothecation of, all right, title and interest of
the Loan Parties thereunder in such Collateral, in each case prior and superior
in right to any other Person, except as permitted hereunder or under any other
Loan Document.

SECTION 3.16. Federal Reserve Regulations.

(a) Neither the Borrowers nor any of their respective Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to buy or carry Margin Stock or to extend credit to others for
the purpose of buying or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or X.

SECTION 3.17. Solvency. After giving effect to the transactions contemplated by
this Agreement, and before and after giving effect to each Credit Extension,
each of the Loan Parties is Solvent. No transfer of property is being made by
any Loan Party and no obligation is being incurred by any Loan Party in
connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of any Loan Party.

SECTION 3.18. Material Contracts.

Schedule 3.18 sets forth all Material Contracts to which any Loan Party is a
party or is bound as of the Second Restatement Effective Date. The Loan Parties
have delivered true, correct and complete copies of such Material Contracts to
the Administrative Agent on or before the date hereof. The Loan Parties are not
in breach in any material respect of, or in default in any material respect
under, any Material Contract and have not received any notice of the intention
of any other party thereto to terminate any Material Contract.

SECTION 3.19. Bailees, Warehousemen, etc.

Except as otherwise disclosed in the Perfection Certificate, and except for
Inventory, the value of which does not at any time exceed $100,000,000 on an
aggregate basis as to all Borrowers, no Inventory is in the care or custody of
any third party or stored or entrusted with a bailee or other third party and
none shall hereafter be placed under such care, custody, storage, or entrustment
except for goods in transit.

 

80



--------------------------------------------------------------------------------

SECTION 3.20. Consignment.

No Borrower has, and none shall have, possession of any property on consignment,
the value of which at any time exceeds $300,000,000 on an aggregate basis as to
all Borrowers.

ARTICLE IV

Conditions

SECTION 4.01. Second Restatement Effective Date. This Agreement shall not become
effective until the date on which each of the following conditions precedent
have been satisfied or waived by the Administrative Agent:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement and all other Loan
Documents (including, without limitation, the Notes and the Security Documents)
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and all other Loan Documents.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to each Agent and the Lenders on the Second Restatement Effective
Date and dated the Second Restatement Effective Date) of McGuireWoods LLP,
counsel for the Domestic Borrowers substantially in the form of Exhibit C-1, and
Davies Ward Phillips & Vineberg LLP, counsel for the Canadian Borrower,
substantially in the form of C-2, covering such matters relating to the Loan
Parties, the Loan Documents or the transactions contemplated thereby as the
Required Lenders shall reasonably request. The Borrowers hereby request such
counsel to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the transactions contemplated by the Loan Documents and any
other legal matters relating to the Loan Parties, the Loan Documents or the
transactions contemplated thereby, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, reasonably
satisfactory in form and substance to the Administrative Agent, (i) with respect
to the solvency of (A) the Lead Borrower and its Subsidiaries on a consolidated
basis, and (B) each Loan Party, individually, as of the Second Restatement
Effective Date, and (ii) certifying that, as of the Second Restatement Effective
Date, the representations and warranties made by the Loan Parties in the Loan
Documents are true and complete in all

 

81



--------------------------------------------------------------------------------

material respects and that no event has occurred (or failed to occur) which is
or which, solely with the giving of notice or passage of time (or both) would be
a Default or an Event of Default.

(e) All necessary consents and approvals to the transactions contemplated hereby
shall have been obtained and shall be reasonably satisfactory to the
Administrative Agent.

(f) The Administrative Agent shall have received (i) an appraisal, in form and
substance satisfactory to the Administrative Agent, performed by an appraiser
acceptable to the Administrative Agent of the Inventory of the Borrowers, and
(ii) a commercial finance examination in form and substance satisfactory to the
Administrative Agent relating to inspections, audits and field searches (which
may include conversations with responsible officers and employees) of each
Borrower’s assets (including, without limitation, accounts receivable and
inventory), liabilities, books and records, management information systems, cash
management, vendor agreements and other material agreements.

(g) The Administrative Agent shall have received pro forma consolidated
financial statements as to the Lead Borrower and its Subsidiaries, and forecasts
prepared by management of the Lead Borrower, each in form satisfactory to the
Administrative Agent, consisting of (i) balance sheets, income statements, and
cash flow statements (including a calculation of Excess Availability) on a
monthly basis for fiscal year 2008, and (ii) balance sheets, income statements,
and cash flow statements (including a calculation of Excess Availability) on an
annual basis for each of fiscal years 2009, 2010, and 2011.

(h) The Administrative Agent shall be reasonably satisfied that any financial
statements delivered to them fairly present the business and financial condition
of the Lead Borrower and its Subsidiaries, and that there has been no material
adverse change in the assets, business, financial condition, income, or
prospects of the Lead Borrower and its Subsidiaries since the date of the most
recent financial statements delivered to the Administrative Agent.

(i) The Administrative Agent shall have received a Borrowing Base Certificate as
of December 31, 2007, and shall be satisfied that Second Restatement Date
Availability was not less than $700,000,000.

(j) There shall not have occurred any default, nor shall any event exist which
is, or solely with the passage of time, the giving of notice or both, would be a
default under any Material Indebtedness of any Loan Party.

(k) The Collateral Agent and the Canadian Agent shall have received results of
searches or other evidence reasonably satisfactory to the Collateral Agent or
the Canadian Agent, as applicable (in each case dated as of a date reasonably
satisfactory to the Collateral Agent or the Canadian Agent, as applicable)
indicating the absence of Liens on the Borrowers’ Inventory and proceeds
thereof, including without limitation, receivables from credit card processors,
except for Liens for which termination statements and

 

82



--------------------------------------------------------------------------------

releases reasonably satisfactory to the Collateral Agent or the Canadian Agent,
as applicable, are being tendered concurrently with such extension of credit.

(l) The Collateral Agent and the Canadian Agent shall have received all
documents and instruments, including Uniform Commercial Code and PPSA financing
statements and certified statements issued by the Québec Register of Personal
and Movable Real Rights, required by law or reasonably requested by the
Collateral Agent and the Canadian Agent to be filed, registered, published or
recorded to create or perfect the first priority Liens intended to be created
under the Loan Documents and all such documents and instruments shall have been
so filed, registered, published or recorded to the satisfaction of the
Collateral Agent and the Canadian Agent.

(m) The Collateral Agent and the Canadian Agent, as applicable, shall have
received the DDA Notifications, the Blocked Account Agreements and Credit Card
Notifications required to be delivered hereunder on or before the Second
Restatement Effective Date.

(n) All fees due at or immediately after the Second Restatement Effective Date
and all reasonable costs and expenses incurred by the Administrative Agent and
the Canadian Agent in connection with the establishment of the credit facility
contemplated hereby (including the reasonable fees and expenses of counsel to
the Administrative Agent and the Canadian Agent) shall have been paid in full.

(o) The consummation of the transactions contemplated hereby shall not
(a) violate any Applicable Law, or (b) conflict with, or result in a default or
event of default under, any material agreement of any Loan Party.

(p) No material changes in governmental regulations or policies affecting the
Loan Parties, the Agents, the Arranger or any Lender involved in this
transaction shall have occurred prior to the Second Restatement Effective Date
which could, individually or in the aggregate, materially adversely effect the
transaction contemplated by this Agreement.

(q) There shall be no Default or Event of Default on the Second Restatement
Effective Date.

(r) The Collateral Agent and, in respect of the Canadian Borrower and its
Subsidiaries, the Canadian Agent, shall have received, and be satisfied with,
evidence of the Borrowers’ insurance, together with such endorsements as are
required by the Loan Documents.

(s) There shall have been delivered to the Administrative Agent and/or the
Canadian Agent such additional instruments and documents as the Administrative
Agent or its counsel reasonably may require or request.

 

83



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrowers and the Lenders of the
Second Restatement Effective Date, and such notice shall be conclusive and
binding.

SECTION 4.02. Conditions Precedent to Each Loan and Each Letter of Credit.

The obligation of the Lenders to make each Revolving Loan and of the Issuing
Bank to issue each Letter of Credit, is subject to the following conditions
precedent:

(a) Notice. The Administrative Agent shall have received a notice with respect
to such Borrowing or issuance, as the case may be, as required by Article II.

(b) Representations and Warranties. All representations and warranties contained
in this Agreement and any Borrowing Base Certificate shall be true and correct
in all material respects on and as of the date of each Borrowing or the issuance
of each Letter of Credit hereunder with the same effect as if made on and as of
such date, other than representations and warranties that relate solely to an
earlier date.

(c) Excess Availability. Prior to and after giving effect to such Borrowing,
Excess Availability shall be at least equal to the lesser of (a) ten percent
(10%) of the then Borrowing Base and (b) ten percent (10%) of the Total
Commitments, provided that Excess Availability shall, in no event, be less than
(A) $60,000,000 (at any time from and including January 1 of any year to and
including August 31 of such year) or (B) $75,000,000 (at any time from and
including September 1 of any year to and including December 31 of such year).

(d) No Default. On the date of each Borrowing hereunder and the issuance of each
Letter of Credit, no Default or Event of Default shall have occurred and be
continuing.

(e) Borrowing Base Certificate. The Administrative Agent shall have received the
most recently required Borrowing Base Certificate, with each such Borrowing Base
Certificate including schedules as required by this Agreement.

The request by the respective Borrowers for, and the acceptance by the
respective Borrowers of, each extension of credit hereunder shall be deemed to
be a representation and warranty by the respective Borrowers that the conditions
specified in this Section 4.02(b) and (d) have been satisfied at that time and
that after giving effect to such extension of credit the respective Borrowers
shall continue to be in compliance with the Borrowing Base. The conditions set
forth in this Section 4.02 are for the sole benefit of the Administrative Agent
and each Lender and may be waived by the Administrative Agent in whole or in
part without prejudice to the Administrative Agent or any Lender.

 

84



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all L/C
Disbursements shall have been reimbursed, each Loan Party (provided that the
Canadian Borrower covenants and agrees only for itself and its Subsidiaries and
shall not be liable for any failure by any Domestic Borrower’s failure to comply
with any covenant on its part) covenants and agrees with the Agents and the
Lenders that:

SECTION 5.01. Financial Statements and Other Information

(a) The Borrowers will furnish to the Administrative Agent and the Lenders:

(i) within ninety (90) days after the end of each fiscal year of the Lead
Borrower, its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all audited and reported on by independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without a qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the Lead
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP;
and

(ii) within forty-five (45) days after the end of each fiscal quarter of the
Lead Borrower, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and for the elapsed portion of the current fiscal year, with
comparative results to the same fiscal periods of the prior fiscal year, in each
case as certified by one of its Financial Officers as presenting in all material
respects the financial condition and results of operations of the Lead Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP, subject to
normal year end audit adjustments and the absence of footnotes; and

(iii) within thirty (30) days after the end of each fiscal month of the Lead
Borrower, its consolidated balance and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal month
and for the elapsed portion of the current fiscal year, with comparative results
to the same fiscal periods of the prior fiscal year, in each case certified by
one of its Financial Officers as presenting in all material respects the
financial condition and results of operations of the Lead Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year end audit adjustments and the absence of footnotes; and

 

85



--------------------------------------------------------------------------------

(iv) concurrently with any delivery of financial statements under clause (i) or
(ii) above, a certificate of a Financial Officer of the Lead Borrower in the
form of Schedule 5.01(a)(iv) (i) certifying, to the best knowledge of such
Financial Officer, as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, and (ii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the Lead Borrower’s
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate; and

(v) within sixty (60) days after the commencement of each fiscal year of the
Lead Borrower, a detailed consolidated budget by month for such fiscal year
(including a projected consolidated balance sheet and related statements of
projected operations and cash flow as of the end of and for such fiscal year)
and, promptly when available, any significant revisions of such budget; and

(vi) promptly after the same become publicly available, copies of all reports on
Forms 10-K and 10-Q and proxy statements filed by the Lead Borrower with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, as the case may be.

(b) The Borrowers will furnish to the Administrative Agent and the Co-Collateral
Agent:

(i) within ten (10) Business Days after the end of each month (or such later
date as agreed by the Administrative Agent, but in no event later than thirteen
(13) Business Days after the end of each month), a certificate in the form of
Exhibit D (a “Borrowing Base Certificate”) showing the Borrowing Base as of the
close of business on the last day of the immediately preceding month, each such
Certificate to be certified as complete and correct on behalf of the Borrowers
by a Financial Officer of the Lead Borrower, provided, however, if and so long
as either (A) a Specified Event of Default exists, or (B) Excess Availability is
less than or equal to 15% of the lesser of (1) the Total Commitments or (2) the
Borrowing Base, such Borrowing Base Certificate (showing the Borrowing Base as
of the close of business on the last day of the immediately preceding week)
shall be furnished weekly on Wednesday of each week; and

(ii) the financial and collateral reports described on Schedule 5.01(b)(ii), at
the times set forth in such Schedule; and

 

86



--------------------------------------------------------------------------------

(iii) after the occurrence and during the continuance of an Event of Default,
promptly upon receipt thereof, copies of all reports submitted to the Lead
Borrower by independent certified public accountants in connection with each
annual, interim or special audit of the books of the Lead Borrower and its
Subsidiaries made by such accountants, including any management letter submitted
by such accountants to management in connection with their annual audit, but
excluding any accountant “agreed upon procedures” report; and

(iv) within ten (10) Business Days after the end of each month, an aging of the
Accounts due with respect to the “Builders Install Initiative” as of the close
of business on the last day of the immediately preceding month; and

(v) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party, or
compliance with the terms of any Loan Document, as the Administrative Agent or
any Lender may reasonably request.

Documents required to be delivered pursuant to Section 5.01 may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) on which the Lead Borrower posts such documents, or provides a link
thereto on the Lead Borrower’s website on the Internet at the website address
listed on Schedule 5.01; or (ii) on which such documents are posted on the Lead
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Lead Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Lead Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Lead Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Loan Parties
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Loan Parties hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties hereby agree that they will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower

 

87



--------------------------------------------------------------------------------

Materials shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties shall
be deemed to have authorized the Administrative Agent, the Issuing Banks and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Loan Parties or their securities for purposes of United States
Federal and state securities laws; (y) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

SECTION 5.02. Notices of Material Events. The Borrowers will furnish to the
Administrative Agent prompt written notice of the following:

(a) after a Financial Officer obtains knowledge thereof, the occurrence of any
Default or Event of Default;

(b) after a Financial Officer obtains knowledge thereof, the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting any Loan Party or any Subsidiary or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) after a Financial Officer obtains knowledge thereof, the occurrence of any
ERISA Event that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(d) after a Financial Officer obtains knowledge thereof, any other development
that results in, or could reasonably be expected to result in, a Material
Adverse Effect;

(e) any change in any the Lead Borrower’s executive officers;

(f) after a Financial Officer obtains knowledge thereof, the filing of any Lien
for unpaid taxes against any Loan Party in an amount in excess of $2,000,000;

(g) the discharge by any Loan Party of their present independent accountants or
any withdrawal or resignation by such independent accountants;

(h) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof; and

 

88



--------------------------------------------------------------------------------

(i) of any collective bargaining agreement or other labor contract to which a
Loan Party becomes a party, or the application for the certification of a
collective bargaining agent.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Lead Borrower setting
forth the details of the event or development requiring such notice and, if
applicable, any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Information Regarding Collateral.

(a) The Lead Borrower will furnish to the Administrative Agent prompt written
notice of any change of the following (except that with respect to the events
described in clauses (i), (iii) and (iv), the Lead Borrower shall provide the
Administrative Agent with at least ten (10) days prior written notice of the
date that any such event shall occur): (i) in any Loan Party’s corporate name or
in any trade name used to identify it in the conduct of its business or in the
ownership of its properties, (ii) in the location of any Loan Party’s chief
executive office or its principal place of business, (iii) in any Loan Party’s
identity or corporate structure, (iv) in the Canadian Borrower’s or any of its
Subsidiaries’ jurisdictions of operation including an change in any office or
store in which it maintains books or records relating to Collateral owned by it
or any office, store or facility at which Collateral owned by it is located
(including the establishment of any such new office or facility) or location
from which Accounts are invoiced or paid, provided that such information shall
be required to be furnished only quarterly with the delivery of the financial
statements required pursuant to Section 5.01 hereof except for notices of
jurisdictions, provinces and locations in which the Canadian Borrower was not
previously operating if the Collateral Agent’s Lien would not be perfected
therein without additional filings or registrations, or (v) in any Loan Party’s
jurisdiction of incorporation, Federal Taxpayer Identification Number or
organizational identification number assigned to it by its jurisdiction of
organization. Notwithstanding the foregoing, if any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its jurisdiction of organization is changed by the applicable
Governmental Authority, Lead Borrower will furnish to the Administrative Agent
prompt written notice of any such change not later than ten (10) days from the
date such Loan Party has been notified by such Governmental Authority of such
change. The Lead Borrower also agrees promptly to notify the Administrative
Agent if any material portion of the Collateral is damaged or destroyed. In
addition, the Lead Borrower will furnish to the Administrative Agent written
notice at the end of each fiscal quarter of any change in any office or store in
which it maintains books or records relating to Collateral owned by it or any
office, store or facility at which Collateral owned by it is located (including
the establishment of any such new office or facility).

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 5.01(a)(i), the Lead
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer of the Lead Borrower setting forth the information required pursuant to
Section 2 of the Perfection Certificate or confirming that there has

 

89



--------------------------------------------------------------------------------

been no change in such information since the date of the Perfection Certificate
delivered on the Second Restatement Effective Date or the date of the most
recent Perfection Certificate delivered pursuant to this Section.

(c) Should any of the information on any of the Schedules hereto become
misleading in any material respect as a result of changes after the Second
Restatement Effective Date, the Lead Borrower shall advise the Administrative
Agent in writing of such revisions or updates as may be necessary or appropriate
to update or correct the same; provided however that no update to any such
Schedule shall result in the modification or expansion of any permissible
transactions set forth in Article 6 hereof from those in existence immediately
prior to the delivery of such updated schedules.

SECTION 5.04. Existence; Conduct of Business. Each Loan Party will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to comply with its respective charter, certificate and articles of
incorporation, articles of organization, and/or other organizational documents,
as applicable; and by-laws and/or other instruments which deal with corporate
governance, and to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business,
provided that the foregoing shall not prohibit any transaction permitted under
Section 6.03 or Section 6.05 or prohibit any such Person from discontinuing any
business or forfeiting any right, license, permit, privilege, franchise, patent,
copyright, trademark or trade name it reasonably deems appropriate in the
ordinary course of business.

SECTION 5.05. Payment of Obligations. Each Loan Party will, and will cause each
of its Restricted Subsidiaries to, pay its Indebtedness and other obligations,
including tax liabilities, before the same shall become delinquent or in
default, except where (a)(i) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (ii) such Loan Party or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (iii) such contest effectively suspends collection of the
contested obligation, and (iv) no Lien secures such obligation or (b) the
failure to make payment could not reasonably be expected to result in a Material
Adverse Effect. Nothing contained herein shall be deemed to limit the rights of
the Administrative Agent under Section 2.03(b).

SECTION 5.06. Maintenance of Properties. Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted and with the exception of asset dispositions permitted
hereunder.

 

90



--------------------------------------------------------------------------------

SECTION 5.07. Insurance.

(a) Each Loan Party will, and will cause each of its Restricted Subsidiaries to,
(i) maintain insurance with financially sound and reputable insurers having a
rating of at least A- or better by A.M. Best Rating Guide (or, to the extent
consistent with prudent business practice, a program of self-insurance) on such
of its property and in at least such amounts and against at least such risks as
is customary with companies in the same or similar businesses operating in the
same or similar locations, including commercial general liability insurance
against claims for personal injury or death occurring upon, in or about or in
connection with the use of any properties owned, occupied or controlled by it
(including the insurance required pursuant to the Security Documents);
(ii) maintain such other insurance as may be required by law, except where the
failure to do so would not have a Material Adverse Effect; and (iii) furnish to
the Administrative Agent, upon written request, information as to the insurance
carried. The Administrative Agent acknowledges that the current insurers of the
Loan Parties are reasonably acceptable to the Administrative Agent.

(b) Commercial property insurance policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a lenders’ loss
payable clause, in form and substance reasonably satisfactory to the
Administrative Agent, which endorsements or amendments shall provide that the
insurer shall pay all proceeds otherwise payable to the Loan Parties under the
policies with respect to the Collateral directly to the Administrative Agent or
the Canadian Agent, as the case may be, and (ii) a provision to the effect that
none of the Loan Parties, the Agents or any other party shall be a coinsurer (it
being understood that the inclusion of a deductible shall not be deemed to cause
the Loan Parties to be a co-insurer). Commercial general liability policies
shall be endorsed to name the Agents as an additional insured. Each such policy
referred to in this paragraph also shall provide that it shall not be canceled,
modified or not renewed (i) by reason of nonpayment of premium except upon not
less than 10 days’ prior written notice thereof by the insurer to the
Administrative Agent or the Canadian Agent, as the case may be (giving the
Administrative Agent or the Canadian Agent, as the case may be, the right to
cure defaults in the payment of premiums) or (ii) for any other reason except
upon not less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agent or the Canadian Agent, as the case may be. The Domestic
Borrowers shall deliver to the Administrative Agent and the Canadian Borrower
shall deliver to the Canadian Agent, prior to the cancellation, modification or
nonrenewal of any such policy of insurance, evidence of a replacement policy or
renewal of a policy previously delivered to the Administrative Agent or the
Canadian Agent, as the case may be, together with evidence satisfactory to the
Administrative Agent or the Canadian Agent, as the case may be, of payment of
the premium therefor.

(c) None of the Agents or the Lenders, or their agents or employees shall be
liable for any loss or damage insured by the insurance policies required to be
maintained under this Section 5.07. Each Loan Party shall look solely to its
insurance companies or any other parties other than the Agents and the Lenders
for the recovery of such loss or damage and such insurance companies shall have
no rights of subrogation against any Agent or Lender or its agents or employees.
If, however, the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then the Loan Parties hereby agree, to
the extent

 

91



--------------------------------------------------------------------------------

permitted by law, to waive their right of recovery, if any, against the Agents
and the Lenders and their agents and employees. The designation of any form,
type or amount of insurance coverage by any Agent under this Section 5.07 shall
in no event be deemed a representation, warranty or advice by such Agent or any
Lender that such insurance is adequate for the purposes of the business of the
Loan Parties or the protection of their properties.

(d) Each Loan Party will permit any representatives designated by any Agent,
upon reasonable prior notice (unless an Event of Default then exists and is
continuing, in which case no prior notice shall be required), to inspect the
insurance policies maintained by or on behalf of the Loan Parties and to inspect
books and records related thereto and any properties covered thereby, all at
such reasonable times and as often as may be reasonably requested, provided that
the business of the Loan Parties shall not be unreasonably disrupted. The Loan
Parties shall pay the reasonable fees and expenses of any representatives
retained by the Administrative Agent, the Collateral Agent or the Canadian Agent
to conduct any such inspection.

SECTION 5.08. Casualty and Condemnation. Each Loan Party will furnish to the
Administrative Agent and the Lenders prompt written notice of any property or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral under power of eminent domain or by condemnation or similar
proceeding.

SECTION 5.09. Books and Records; Inspection and Audit Rights; Appraisals;
Accountants; Physical Inventories.

(a) Each Loan Party will, and will cause each of its Restricted Subsidiaries to,
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities. Each Loan Party will permit any representatives designated by any
Agent, upon reasonable prior notice (unless an Event of Default then exists and
is continuing), to visit and inspect its properties and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as may be reasonably requested, provided that
the business of the Loan Parties shall not be unreasonably disrupted.

(b) Each Loan Party will, and will cause each of its Restricted Subsidiaries to,
from time to time upon the reasonable request of the Administrative Agent or the
Canadian Agent, as the case may be, or the Required Lenders through the
Administrative Agent or the Canadian Agent, as applicable, permit any Agent or
professionals (including investment bankers, consultants, accountants, lawyers
and appraisers) retained by the Agents to conduct appraisals, commercial finance
examinations and other evaluations, including, without limitation, of (i) the
Loan Parties’ practices in the computation of the Borrowing Base and (ii) the
assets included in the Borrowing Base and related financial information such as,
but not limited to, sales, gross margins, payables, accruals and reserves, and
pay the reasonable fees and expenses of the Administrative Agent, the Collateral
Agent or the Canadian

 

92



--------------------------------------------------------------------------------

Agent or such professionals with respect to such evaluations and appraisals.
Notwithstanding the foregoing, the Agents and the Loan Parties acknowledge and
agree that so long as no Default or Event of Default has occurred and is
continuing (during the continuation of which the Loan Parties shall pay the
costs of all appraisals and commercial finance examinations undertaken by the
Agents), the Loan Parties shall only be obligated to reimburse the Agents for
one (1) inventory appraisal and one (1) commercial finance examination during
each fiscal year of the Loan Parties, unless (x) Excess Availability at any time
during any fiscal year of the Loan Parties is less than fifty percent (50%) of
the lesser of (1) the Total Commitments or (2) the Borrowing Base, in which
event the Loan Parties shall be obligated to reimburse the Agents for two
(2) inventory appraisals and two (2) commercial finance examinations during such
fiscal year, (y) Excess Availability at any time during any fiscal year of the
Loan Parties is less than twenty-five percent (25%) of the lesser of (1) the
Total Commitments or (2) the Borrowing Base, in which event the Loan Parties
shall be obligated to reimburse the Agents for three (3) inventory appraisals
and three (3) commercial finance examinations during such fiscal year, or
(z) the Loan Parties, individually or in the aggregate, have possession of
property on consignment, the value of which exceeds $150,000,000, in which
event, the Agents may undertake additional appraisals and commercial finance
examinations at the Loan Parties’ expense, provided that nothing contained in
this sentence shall limit the right of the Agents to undertake additional
appraisals and commercial finance examinations at their expense if no Default or
Event of Default then exists, and provided further that the Canadian Agent shall
not undertake any appraisals or commercial finance examinations with respect to
any Collateral owned by the Canadian Borrower unless an Event of Default has
occurred and is continuing.

(c) The Loan Parties shall, at all times, retain independent certified public
accountants who are nationally recognized or are otherwise reasonably
satisfactory to the Administrative Agent and shall instruct such accountants to
cooperate with, and be available to, the Administrative Agent or its
representatives to discuss the Loan Parties’ financial performance, financial
condition, operating results, controls, and such other matters, within the scope
of the retention of such accountants, as may be raised by the Administrative
Agent.

(d) The Borrowers, at their own expense, shall cause not less than one
(1) physical inventory to be undertaken in each twelve (12) month period during
which this Agreement is in effect conducted by such inventory takers as are
reasonably satisfactory to the Administrative Agent or the Canadian Agent, as
the case may be, and the Lead Borrower and following such methodology as is
consistent with the methodology used in the immediately preceding inventory or
as otherwise may be reasonably satisfactory to the Administrative Agent or the
Canadian Agent, as the case may be, and the Lead Borrower. The Administrative
Agent or the Canadian Agent, as the case may be, at the expense of the
Borrowers, may participate in and/or observe each scheduled physical count of
Inventory which is undertaken on behalf of any Borrower. The Lead Borrower,
within seventy-five (75) days following the completion of such inventory, shall
provide the Administrative Agent or the Canadian Agent, as the case may be, with
a reconciliation of the results of each such inventory (as well as of any other
physical inventory undertaken by any Borrower) and shall post such results to
the Stock Ledger and, as applicable to the Borrowers’ other financial books and
records.

 

93



--------------------------------------------------------------------------------

SECTION 5.10. Compliance with Laws. Each Loan Party will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.11. Use of Proceeds and Letters of Credit. The proceeds of Loans made
hereunder and Letters of Credit issued hereunder will be used only (a) to
refinance Indebtedness due to the existing lenders, (b) to finance the
acquisition of working capital assets of the Borrowers, including the purchase
of inventory and equipment, in each case in the ordinary course of business,
(c) to finance Capital Expenditures of the Borrowers, and (d) for Permitted
Acquisitions, Restricted Payments, and other general corporate purposes, in each
case in connection with transactions not otherwise prohibited by this Agreement.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations U and X.

SECTION 5.12. Future Subsidiaries. Upon the formation or acquisition, after the
Second Restatement Effective Date, of any Restricted Subsidiary of any Loan
Party (which Restricted Subsidiary owns or has an interest in any Inventory or
proceeds thereof) or upon the transfer after the Second Restatement Effective
Date by any Loan Party of any interest in any Inventory or the proceeds thereof
to a Subsidiary of a Loan Party or if a Subsidiary acquires any Inventory after
the Second Restatement Effective Date, such Subsidiary shall, at the request of
the Administrative Agent, execute and deliver a joinder to this Agreement and
the other Loan Documents as an additional “borrower” or a Guaranty of the
Obligations and the Other Liabilities and a security agreement granting a Lien
in such of its assets of the same nature and type as constitute Collateral, all
such documents to be in form and substance satisfactory to the Administrative
Agent. Nothing contained in this Section shall permit any Loan Party to form or
acquire any Subsidiary which is otherwise prohibited by this Agreement.

SECTION 5.13. Further Assurances. (a) Each Loan Party and its Subsidiaries will
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any Applicable Law, or which any Agent or the Required Lenders may
reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Loan Parties. The Loan Parties also
agree to provide to the Collateral Agent and the Canadian Agent, from time to
time upon request, evidence reasonably satisfactory to the Collateral Agent and
the Canadian Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

 

94



--------------------------------------------------------------------------------

(b) Upon the request of the Administrative Agent, each Domestic Borrower shall
cause each of its customs brokers to deliver a Customs Broker Agreement to the
Collateral Agent covering such matters and in such form as the Administrative
Agent may reasonably require.

SECTION 5.14. Material Contracts.

The Loan Parties shall perform and observe all the terms and provisions of each
Material Contract to be performed or observed by them, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all L/C Disbursements shall
have been reimbursed, each Loan Party (provided that the Canadian Borrower
covenants and agrees only for itself and its Subsidiaries and shall not be
liable for any failure by any Domestic Borrower’s failure to comply with any
covenant on its part) covenants and agrees with the Agents and the Lenders that:

SECTION 6.01. Indebtedness and Other Obligations. The Loan Parties will not, and
will not permit any of their respective Restricted Subsidiaries to, create,
incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness set forth in Schedule 6.01 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof;

(c) Indebtedness of any Loan Party to any other Loan Party otherwise permitted
hereunder;

(d) Indebtedness of any Loan Party or Restricted Subsidiary to finance the
acquisition of any fixed or capital assets, including Capital Lease Obligations,
Synthetic Leases, any such Indebtedness assumed in connection with the
acquisition of any such assets or assumed in connection with any other
acquisition permitted under Section 6.04 or secured by a Lien on any such assets

 

95



--------------------------------------------------------------------------------

prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof, provided that the aggregate principal amount of Indebtedness permitted
by this clause (d) shall not exceed $150,000,000 at any time outstanding;

(e) Indebtedness under Hedging Agreements with any Lender or an Affiliate of a
Lender;

(f) Indebtedness arising from any sale and leaseback of Real Estate; and

(g) other unsecured Indebtedness (including Convertible Debt) in an aggregate
principal amount not exceeding $300,000,000 at any time outstanding, provided
that, (i) any such Convertible Debt shall not mature on or before the
Termination Date and, other than for the payment of interest as and when due,
shall not require any payments of to be made on or before the Termination Date
(including, without limitation, on account of any put option), and (ii) if any
such Indebtedness (other than Convertible Debt) exceeds $25,000,000 in the
aggregate at any time outstanding, the terms of such Indebtedness in excess of
such amount shall be reasonably acceptable to the Administrative Agent.

SECTION 6.02. Liens. The Loan Parties will not create, incur, or assume any Lien
on any property or asset now owned or hereafter acquired by it, or assign or
sell any income or revenues (including accounts receivable) or rights in respect
of any thereof, except:

(a) Liens created under the Loan Documents;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Loan Party set forth in Schedule
6.02, provided that (i) such Lien shall not apply to any other property or asset
of any Loan Party and (ii) such Lien shall secure only those obligations that it
secures as of the Second Restatement Effective Date, and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

(d) Liens on fixed or capital assets acquired by any Loan Party, provided that
(i) such Liens secure Indebtedness permitted by Section 6.01(d), (ii) such Liens
and the Indebtedness secured thereby are incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring such fixed or capital assets and (iv) such Liens shall not apply to
any other property or assets of the Loan Parties;

(e) Liens on Real Estate to secure Indebtedness permitted pursuant to
Section 6.01(d) hereof; and

 

96



--------------------------------------------------------------------------------

(f) Other Liens on assets (other than Inventory, Accounts and the proceeds
thereof) or tax Liens, securing obligations not exceeding $5,000,000 in the
aggregate at any time outstanding; provided that, if such other Lien could
reasonably be expected to adversely affect the ability of the Collateral Agent
or the Canadian Agent, as applicable, to access the Collateral, or it could
reasonably be expected that the Collateral Agent or the Canadian Agent, as
applicable, would need to use the assets related to such other Lien after the
occurrence of an Event of Default in order to liquidate the Collateral, the Loan
Parties shall use commercially reasonable efforts to cause each holder of such
other Lien to deliver to the Collateral Agent and the Canadian Agent, as
applicable, a landlord’s waiver of lien and other agreement permitting the
Collateral Agent and the Canadian Agent, as applicable, to access the Collateral
and to use such assets after the occurrence of an Event of Default in order to
liquidate the Collateral, which waiver and other agreement shall be on terms and
conditions reasonably satisfactory to the Administrative Agent and the Canadian
Agent, as applicable.

After any Loan Party obtains knowledge of an Lien which has been involuntarily
attached to its assets or properties, the Loan Parties shall use their best
efforts to, and shall promptly seek, to cause the release or termination
thereof.

SECTION 6.03. Fundamental Changes.

(a) The Loan Parties and their respective Restricted Subsidiaries will not merge
into or consolidate or amalgamate with any other Person, or permit any other
Person to merge into or consolidate with it, or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto, no
Default shall have occurred and be continuing, (i) any Subsidiary may merge into
a Borrower in a transaction in which a Borrower is the surviving corporation,
(ii) the Lead Borrower may merge with any other Person as long as the Lead
Borrower is the surviving corporation, (iii) any Subsidiary that is not a
Borrower may merge into any other Subsidiary that is not a Borrower, provided
that any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.04, and (iv) the Loan Parties and their Restricted Subsidiaries may
consummate through mergers or consolidations any acquisition permitted under
Section 6.04(d) and any disposition of assets permitted under Section 6.05.

(b) The Loan Parties and their respective Restricted Subsidiaries will not
engage to any material extent in any business other than businesses of the type
conducted by the Loan Parties and their Restricted Subsidiaries on the date of
execution of this Agreement and businesses reasonably related, ancillary or
complementary thereto. Without limiting the foregoing, none of InterTan, Inc.,
Ventoux International, Inc. and Tourmarlet, Corp. shall own any assets of the
type which would otherwise constitute Collateral, unless compliance is first
made with the provisions of Section 5.12 hereof.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Loan Parties and their respective Restricted Subsidiaries will not purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned

 

97



--------------------------------------------------------------------------------

Subsidiary prior to such merger) any capital stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, make or permit to exist any loans or advances to, guarantee
any obligations of, or make or permit to exist any investment or any other
interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit (each of the foregoing, an “Investment”), except
for:

(a) Permitted Investments;

(b) Investments existing on the Second Restatement Effective Date, and set forth
on Schedule 6.04, to the extent such investments would not be permitted under
any other clause of this Section;

(c) Loans, advances or capital contributions by any Loan Party to any other Loan
Party;

(d) Permitted Acquisitions;

(e) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(f) Purchases, redemptions or acquisitions of capital stock involving a
Restricted Payment permitted pursuant to Section 6.06;

(g) Loans or advances to employees for the purpose of travel, entertainment or
relocation in the ordinary course of business; and

(h) Other Investments (including Investments in joint ventures, but without
duplication of any other Investment permitted pursuant to this Section 6.04) in
an amount not to exceed $15,000,000 in the aggregate at any time outstanding;
provided that, if the Payment Conditions have been satisfied, the Loan Parties
may make other Investments (including Investments in joint ventures but
otherwise without duplication of any other Investment permitted pursuant to this
Section 6.04) in such greater amount as determined by the Loan Parties from time
to time.

SECTION 6.05. Asset Sales.

(a) The Loan Parties and their respective Restricted Subsidiaries will not sell,
transfer, lease or otherwise dispose of any asset, including any capital stock
(other than capital stock of the Lead Borrower), nor will the Loan Parties
(other than the Lead Borrower) issue any additional shares of its capital stock
or other ownership interest in such Loan Party, except:

(i) (A) sales of Inventory and other assets in the ordinary course of business;
and

 

98



--------------------------------------------------------------------------------

(ii) sales, transfers and dispositions among the Loan Parties and their
respective Subsidiaries (excluding, however, any sales, transfers and
dispositions of Inventory or proceeds thereof, from any Loan Party except to
another Loan Party), provided that any such sales, transfers or dispositions
involving a Subsidiary that is not a Borrower shall be made in compliance with
Section 6.07; and

(iii) sales and disposition of Subsidiaries of the Lead Borrower which are not
Subsidiary Borrowers, provided that no Default or Event of Default then exists
or would arise therefrom; and

(iv) a sale of all or substantially all of the capital stock or all or
substantially all of the assets of the Canadian Borrower, as long as (A) no
Default or Event of Default exists or would arise after giving effect to the
consummation of such sale, (B) such sale is made at arm’s length and for fair
market value and has been approved by a majority of the board of directors (or
the equivalent governing body) of each of the Canadian Borrower and the Lead
Borrower and neither the Canadian Borrower nor the Lead Borrower shall have
announced that it will oppose such sale nor shall have commenced any action
which alleges that such sale will violate Applicable Law, (C) the legal
structure and terms of such sale shall be acceptable to the Administrative Agent
in its reasonable discretion, (D) the Borrowers shall prepay the Loans in an
amount equal to the lesser of the Net Proceeds received by the Borrowers on
account of such sale and the principal balance of all Loans then outstanding,
and, to the extent any proceeds remain after such prepayment and an Event of
Default has occurred and is continuing, cash collateralize the Letters of Credit
in an amount equal to 103% of the Letters of Credit Outstanding, and (E) the
Borrowers shall furnish the Administrative Agent with pro forma projected
financial statements prepared after giving effect to such sale, and such other
information as the Administrative Agent may reasonably require; and

(v) other sales, transfers, or dispositions of assets not in the ordinary course
of business in connection with any store closings provided that (x) no Default
or Event of Default then exists or would arise therefrom, and (y) no such sale,
transfer or disposition shall be made if, after giving effect thereto, the
aggregate number of remaining stores (including new or relocated stores) of the
Borrowers operating in the ordinary course of business would be less than
seventy-five percent (75%) of the number of stores of the Borrowers in existence
as of the Second Restatement Effective Date, and (z) if Excess Availability
immediately prior, or after giving effect, to such sale would be less than the
lesser of (a) twenty

 

99



--------------------------------------------------------------------------------

percent (20%) of the then Borrowing Base and (b) twenty percent (20%) of the
Total Commitments, the purchase price for any Inventory and Accounts so sold,
transferred or disposed of shall be at least equal to the amounts available to
be advanced thereon under the Borrowing Base; and

(vi) other sales, transfers, or dispositions of assets not constituting
Collateral, provided that (x) no Default or Event of Default then exists or
would arise therefrom, and (y) such sales, transfers or dispositions shall not
exceed $50,000,000 in the aggregate in any fiscal year of the Borrowers.

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than sales, transfers and other disposition permitted under clause
(ii)) shall be made at arm’s length and for fair value and, with respect to
Inventory and Accounts, solely for cash consideration (which term shall include
credit card sales), except that sales in connection with the Borrowers’ “Builder
Install Initiative” may be made for cash or on credit (which sales on credit
which have not been paid shall in no event exceed $150,000,000 at any time
outstanding), as the Borrowers determine in their reasonable business judgment.

SECTION 6.06. Restricted Payments; Certain Payments of Indebtedness.

(a) The Loan Parties will not, and will not permit any Restricted Subsidiaries
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, except as long as no Default or Event of Default exists or
would arise therefrom (i) the Loan Parties may declare and pay dividends with
respect to their capital stock payable solely in additional shares of their
common stock, (ii) the Restricted Subsidiaries of the Borrowers may declare and
pay cash dividends with respect to their capital stock, (iii) the Lead Borrower
may declare and pay cash dividends with respect to its capital stock in an
amount not to exceed $15,000,000 in each fiscal year of the Lead Borrower, and
(iv) the Borrowers may declare and pay additional cash dividends with respect to
its capital stock and make other Restricted Payments as long as, in each case
and after giving effect thereto, the Payment Conditions are satisfied.

(b) The Loan Parties will not at any time, and will not permit any of their
Restricted Subsidiaries to make or agree to pay or make, directly or indirectly,
any payment or other distribution (whether in cash securities or other property)
of or in respect of principal of or interest on any Indebtedness, or any payment
or other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

(i) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness permitted under Section 6.01; and

 

100



--------------------------------------------------------------------------------

(ii) refinancings of Indebtedness described in clause (i), above, to the extent
permitted by Section 6.01; and

(iii) other payments in respect of Indebtedness as long as, after giving effect
thereto, the Payment Conditions are satisfied.

SECTION 6.07. Transactions with Affiliates. The Loan Parties will not at any
time sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (a) transactions in
the ordinary course of business that are at prices and on terms and conditions
not less favorable to the Loan Parties than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Borrowers not involving any other Affiliate, which would not otherwise violate
the provisions of the Loan Documents, and (c) transactions otherwise permitted
hereunder.

SECTION 6.08. Amendment of Material Documents. The Loan Parties will not, and
will not permit any Subsidiary to, amend, modify or waive any of its rights
under its certificate of incorporation, by-laws or other organizational
documents, in each case to the extent that such amendment, modification or
waiver would be materially adverse to the interests of the Lenders.

SECTION 6.09. Fiscal Year. The Loan Parties shall not change their fiscal year
without the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld. The Borrowers and the Lenders acknowledge
that the adoption of the retail calendar for accounting purposes by the
Borrowers shall not, in and of itself, be deemed a change of their fiscal year.

SECTION 6.10. Burdensome Agreements. The Loan Parties shall not enter into or
permit to exist any contractual obligation (other than this Agreement or any
other Loan Document) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments or other distributions to any Loan Party or to otherwise
transfer property to or invest in a Loan Party, (ii) of any Subsidiary to
Guarantee the Obligations, (iii) of any Subsidiary to make or repay loans to a
Loan Party, or (iv) of the Loan Parties or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person in favor of the
Collateral Agent; provided, however, that this clause (iv) shall not prohibit
(A) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 6.01 solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness,
(B) any limitation imposed in connection with a sale, transfer or disposition of
assets permitted under Section 6.05 pending the consummation of such sale,
transfer or disposition or (C) any limitation that restricts in a customary
manner the assignment or transfer of any property or asset that is subject to a
lease or license or the assignment or transfer of a lease, license or other
contractual obligation; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.

 

101



--------------------------------------------------------------------------------

SECTION 6.11. Minimum Excess Availability.

Excess Availability shall, at all times, be at least equal to the lesser of
(a) ten percent (10%) of the then Borrowing Base and (b) ten percent (10%) of
the Total Commitments, provided that, notwithstanding the foregoing, Excess
Availability shall, in no event, be less than (A) $60,000,000 (at any time from
and including January 1 of any year to and including August 31 of such year) or
(B) $75,000,000 (at any time from and including September 1 of any year to and
including December 31 of such year).

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Loan Parties shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Loan Parties shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, within three
(3) Business Days when the same shall become due and payable;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) the Loan Parties shall fail to observe or perform any covenant, condition or
agreement contained in Section 2.23(f), Section 2.23(i), Section 2.23(j),
Section 5.01(b)(i), Section 5.02(a), Section 5.07, Section 5.09, or Section 5.11
or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b), (c), or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Lead Borrower (which notice will be given at the request of any
Lender);

 

102



--------------------------------------------------------------------------------

(f) any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness when
and as the same shall become due and payable (after giving effect to the
expiration of any grace or cure period set forth therein) and the holder of such
Material Indebtedness shall have accelerated the time for, or demanded, payment
thereof;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any such Material Indebtedness or any trustee or agent on its or their behalf
to cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (other than on account of the sale of assets otherwise permitted under
this Agreement which secure such Material Indebtedness);

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under the Bankruptcy Code or any other insolvency, receivership, liquidation,
winding up or similar law now or hereafter in effect or (ii) the appointment of
a receiver, trustee, custodian, sequestrator, interim receiver,
receiver-manager, monitor, liquidator, conservator or similar official for any
Loan Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered and continues
unstayed and in effect for 30 days;

(i) any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under the
Bankruptcy Code or any other insolvency, receivership, liquidation, winding up
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, interim
receiver, receiver-manager, monitor, liquidator, conservator or similar official
for any Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) any Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(k) one or more uninsured judgments for the payment of money in an aggregate
amount in excess of $50,000,000 shall be rendered against any Loan Party or any
combination thereof and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
material assets of any Loan Party to enforce any such judgment;

 

103



--------------------------------------------------------------------------------

(l) (i) any challenge in any legal proceeding by or on behalf of any Loan Party
to the validity of any Loan Document or the applicability or enforceability of
any Loan Document strictly in accordance with the subject Loan Document’s terms
or which seeks to void, avoid, limit, or otherwise adversely affect any security
interest created by or in any Loan Document or any payment made pursuant
thereto.

(ii) any challenge in any legal proceeding by or on behalf of any other Person
to the validity of any Loan Document or the applicability or enforceability of
any Loan Document strictly in accordance with the subject Loan Document’s terms
or which seeks to void, avoid, limit, or otherwise adversely affect any security
interest created by or in any Loan Document or any payment made pursuant
thereto, in each case, as to which an order or judgment has been entered adverse
to the Agents and the Lenders.

(iii) any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Loan Party not to be, a valid, perfected and
opposable Lien on any Collateral, with the priority required by the applicable
Security Document, except as a result of the sale or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents;

(m) a Change in Control shall occur;

(n) an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties in an aggregate amount exceeding $50,000,000;

(o) the occurrence of any uninsured loss to any material portion of the
Collateral;

(p) the indictment of, or institution of any legal process or proceeding
against, any Loan Party, under any federal, state, provincial, municipal, and
other civil or criminal statute, rule, regulation, order, or other requirement
having the force of law where the relief, penalties, or remedies sought or
available include the forfeiture of any material property of any Loan Party
and/or the imposition of any stay or other order, the effect of which could
reasonably be to restrain in any material way the conduct by the Loan Parties,
taken as a whole, of their business in the ordinary course, and in each case
where such indictment or institution of legal process could reasonably be
expected to have a Material Adverse Effect;

(q) except as otherwise permitted hereunder, the determination by any Loan
Party, whether by vote of such Loan Party’s board of directors or otherwise to:
suspend the operation of such Loan Party’s business in the ordinary course,
liquidate all or a substantial portion of such Loan Party’s assets or store
locations, or employ an agent or other third party to conduct any so-called
store closing, store liquidation or “Going-Out-Of-Business” sales relating to
all or a substantial portion of such Loan Party’s assets or store locations;

 

104



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to any Loan
Party described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Lead
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and (iii) require the Borrowers to furnish cash
collateral in an amount equal to 103% of the Letter of Credit Outstandings, and
in case of any event with respect to any Loan Party described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

Without limiting the foregoing, in every such event (other than an event with
respect to any Loan Party described in clause (h) or (i) of this Article), and
at any time thereafter during the continuance of such event, the Canadian Agent
may, and at the request of the Required Lenders shall, by notice to the Canadian
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Canadian Commitments, and thereupon the Canadian
Commitments shall terminate immediately, and (ii) declare the Canadian
Liabilities then outstanding to be due and payable in whole (or in part, in
which case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Canadian
Liabilities so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Canadian Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and (iii) require the Canadian Borrower to furnish cash
collateral in an amount equal to 103% of the Letter of Credit Outstandings of
the Canadian Borrower, and in case of any event with respect to any Loan Party
described in clause (h) or (i) of this Article, the Canadian Commitments shall
automatically terminate and the principal of the Canadian Liabilities then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Canadian Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers.

 

105



--------------------------------------------------------------------------------

SECTION 7.02. When Continuing.

For all purposes under this Agreement, each Default and Event of Default that
has occurred shall be deemed to be continuing at all times thereafter unless it
either (a) is cured or corrected, or (b) is waived in writing by the Lenders in
accordance with Section 9.02.

SECTION 7.03. Remedies on Default.

In case any one or more of the Events of Default shall have occurred and be
continuing, and whether or not the maturity of the Loans shall have been
accelerated pursuant hereto, the Administrative Agent may proceed to protect and
enforce its rights and remedies under this Agreement, the Notes or any of the
other Loan Documents by suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Agreement and the other Loan Documents or any instrument
pursuant to which the Obligations are evidenced, and, if such amount shall have
become due, by declaration or otherwise, proceed to enforce the payment thereof
or any other legal or equitable right of the Agents or the Lenders. No remedy
herein is intended to be exclusive of any other remedy and each and every remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or any
other provision of law and the Canadian Agent may proceed to protect and enforce
its rights and remedies under this Agreement, the Notes from the Canadian
Borrower or any of the other Loan Documents by suit in equity, action at law or
other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Canadian Liabilities are evidenced, and,
if such amount shall have become due, by declaration or otherwise, proceed to
enforce the payment thereof or any other legal or equitable right of the
Canadian Agent or the Lenders to whom any Canadian Liabilities are owing.

SECTION 7.04. Application of Proceeds.

After the earlier of (a) the occurrence of an Event of Default and acceleration
of the Obligations, or (b) the occurrence of an Event of Default under
Section 7.01(h), Section 7.01(i) or Section 7.01(q) hereof, all proceeds
realized from any Loan Party or on account of any Collateral shall be applied in
the manner set forth in Section 6.03 of the Security Agreement. All amounts
required to be applied to Loans hereunder (other than Swingline Loans) shall be
applied ratably in accordance with each Lender’s Domestic Commitment Percentage
or Canadian Commitment Percentage, as applicable.

ARTICLE VIII

The Agents

SECTION 8.01. Administration by Administrative Agent.

(a) Each Lender, the Collateral Agent and the Issuing Bank hereby irrevocably
designate Bank of America as Administrative Agent under this Agreement and the
other Loan Documents. The general administration of the Loan Documents shall

 

106



--------------------------------------------------------------------------------

be by the Administrative Agent. The Lenders, the Collateral Agent and the
Issuing Bank each hereby irrevocably authorizes the Administrative Agent (i) to
enter into the Loan Documents to which it is a party and (ii) at its discretion,
to take or refrain from taking such actions as agent on its behalf and to
exercise or refrain from exercising such powers under the Loan Documents and the
Notes as are delegated by the terms hereof or thereof, as appropriate, together
with all powers reasonably incidental thereto. The Administrative Agent shall
have no duties or responsibilities except as set forth in this Agreement and the
remaining Loan Documents, nor shall it have any fiduciary relationship with any
Lender, and no implied covenants, responsibilities, duties, obligations, or
liabilities shall be read into the Loan Documents or otherwise exist against the
Administrative Agent.

(b) Each Lender, the Issuing Bank and each Secured Party that is owed any
Canadian Liabilities hereby irrevocably designate Bank of America, N.A. (acting
through its Canada branch) as the Canadian Agent under this Agreement and the
other Loan Documents. The general administration of the Loan Documents with
respect to the Canadian Borrower shall be by the Canadian Agent. The Lenders,
the Issuing Bank and each Secured Party that is owed any Canadian Liabilities
each hereby irrevocably authorizes the Canadian Agent (i) to enter into the Loan
Documents to which it is a party and (ii) at its discretion, to take or refrain
from taking such actions as agent on its behalf and to exercise or refrain from
exercising such powers under the Loan Documents and the Notes as are delegated
by the terms hereof or thereof, as appropriate, together with all powers
reasonably incidental thereto. The Canadian Agent shall have no duties or
responsibilities except as set forth in this Agreement and the remaining Loan
Documents, nor shall it have any fiduciary relationship with any such Secured
Party, and no implied covenants, responsibilities, duties, obligations, or
liabilities shall be read into the Loan Documents or otherwise exist against the
Canadian Agent.

SECTION 8.02. The Collateral Agent.

(a) Each Lender, the Administrative Agent and the Issuing Bank hereby
irrevocably (i) designate Bank of America as Collateral Agent under this
Agreement and the other Loan Documents, (ii) authorize the Collateral Agent to
enter into the Collateral Documents and the other Loan Documents to which it is
a party and to perform its duties and obligations thereunder, together with all
powers reasonably incidental thereto, and (iii) agree and consent to all of the
provisions of the Security Documents. All Collateral shall be held or
administered by the Collateral Agent (or its duly-appointed agent) for its
benefit and for the ratable benefit of the other Secured Parties. Any proceeds
received by the Collateral Agent from the foreclosure, sale, lease or other
disposition of any of the Collateral and any other proceeds received pursuant to
the terms of the Security Documents or the other Loan Documents shall be paid
over to the Administrative Agent for application as provided in Section 2.20,
Section 2.24 or Section 7.04, as applicable. The Collateral Agent shall have no
duties or responsibilities except as set forth in this Agreement and the
remaining Loan Documents, nor shall it have any fiduciary relationship with any
Lender, and no implied covenants, responsibilities, duties, obligations, or
liabilities shall be read into the Loan Documents or otherwise exist against the
Collateral Agent.

 

107



--------------------------------------------------------------------------------

(b) Each Lender, the Issuing Bank and each Secured Party that is owed any
Canadian Liabilities hereby irrevocably designate Bank of America, N.A. (acting
through its Canada branch) as the Canadian Agent under this Agreement and the
other Loan Documents with respect to the Collateral hypothecated and granted as
security by the Canadian Borrower. The Lenders, the Issuing Bank and each
Secured Party that is owed any Canadian Liabilities each hereby irrevocably
authorizes the Canadian Agent (i) to enter into the Security Documents to which
it is a party and to perform its duties and obligations thereunder, together
with all powers reasonably incidental thereto, and (ii) agree and consent to all
of the provisions of the Security Documents. All Collateral from the Canadian
Borrower shall be held or administered by the Canadian Agent (or its
duly-appointed agent) for its benefit and for the ratable benefit of the other
Secured Parties who are owed any Canadian Liabilities. Any proceeds received by
the Canadian Agent from the foreclosure, sale, lease or other disposition of any
of the Collateral from the Canadian Borrower and any other proceeds received
pursuant to the terms of the Security Documents or the other Loan Documents from
the Canadian Borrower shall be applied as provided in Section 2.20, Section 2.24
or Section 7.04, as applicable. The Canadian Agent shall have no duties or
responsibilities except as set forth in this Agreement and the remaining Loan
Documents, nor shall it have any fiduciary relationship with any Lender, and no
implied covenants, responsibilities, duties, obligations, or liabilities shall
be read into the Loan Documents or otherwise exist against the Canadian Agent.

(c) Without limiting the generality of the foregoing, for the purposes of
creating a solidarité active in accordance with article 1541 of the Civil Code
of Québec between each Secured Party that is owed any Canadian Liabilities,
taken individually, on the one hand, and the Canadian Agent, on the other hand,
each of the Canadian Borrower and each such Secured Party acknowledge and agree
with the Canadian Agent that such Secured Party and the Canadian Agent are
hereby conferred the legal status of solidary creditors of the Canadian Borrower
in respect of all Obligations and Canadian Liabilities, present and future, owed
by the Canadian Borrower to each such Secured Party and the Canadian Agent
(collectively, for the purposes of this paragraph, the “solidary claim”).
Accordingly, but subject (for the avoidance of doubt) to article 1542 of the
Civil Code of Québec, the Canadian Borrower is irrevocably bound towards the
Canadian Agent and each such Secured Party in respect of the entire solidary
claim of the Canadian Agent and such Secured Party. As a result of the
foregoing, the Canadian Borrower confirms and agrees that subject to
subparagraph (b) above, the rights of the Canadian Agent and each of its Secured
Parties who are owed Canadian Liabilities from time to time a party to this
Agreement by way of assignment or otherwise are solidary and as regards the
Obligations and the Canadian Liabilities owing from time to time to each such
Secured Party, each of the Canadian Agent and such Secured Party is entitled,
when permitted pursuant to Section 7.02 to: (i) demand payment of all
outstanding amounts from time to time in respect of the Canadian Liabilities;
(ii) exact the whole performance of such Canadian Liabilities from the Canadian
Borrower; (iii) benefit from the Canadian Agent’s Liens and the Collateral in
respect of such Canadian Liabilities; (iv) give a full acquittance of such
Canadian Liabilities (each Secured

 

108



--------------------------------------------------------------------------------

Party that is owed Canadian Liabilities hereby agreeing to be bound by any such
acquittance); and (v) exercise all rights and recourses under the Loan Documents
with respect to those Canadian Liabilities. The Canadian Liabilities of the
Canadian Borrower will be secured by the Canadian Agent’s Liens and the
Collateral and the Canadian Agent and the Secured Parties who are owed Canadian
Liabilities will have a solidary interest therein.

SECTION 8.03. Sharing of Excess Payments.

Each of the Lenders, the Agents and the Issuing Bank agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Loan Parties, including, but not limited to, a secured claim under
Section 506 of the Bankruptcy Code or other security or interest arising from,
or in lieu of, such secured claim and received by such Lender, any Agent or the
Issuing Bank under any applicable bankruptcy, insolvency or other similar law,
or otherwise, obtain payment in respect of the Obligations owed it (an “excess
payment”) as a result of which such Lender, such Agent or the Issuing Bank has
received payment of any Loans or other Obligations outstanding to it in excess
of the amount that it would have received if all payments at any time applied to
the Loans and other Obligations had been applied in the order of priority set
forth in Section 7.04, then such Lender, Agent or the Issuing Bank shall
promptly purchase at par (and shall be deemed to have thereupon purchased) from
the other Lenders, such Agent and the Issuing Bank, as applicable, a
participation in the Loans and Obligations outstanding to such other Persons, in
an amount determined by the Administrative Agent in good faith as the amount
necessary to ensure that the economic benefit of such excess payment is
reallocated in such manner as to cause such excess payment and all other
payments at any time applied to the Loans and other Obligations to be
effectively applied in the order of priority set forth in Section 7.04 pro rata
in proportion to its Commitment Percentages, Domestic Commitment Percentages, or
Canadian Commitment Percentages, as applicable; provided, that if any such
excess payment is thereafter recovered or otherwise set aside such purchase of
participations shall be correspondingly rescinded (without interest). The Loan
Parties expressly consent to the foregoing arrangements and agree that any
Lender, any Agent or the Issuing Bank holding (or deemed to be holding) a
participation in any Loan or other Obligation may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by such Loan Party to such Lender, such Agent or the Issuing Bank as fully as if
such Lender, Agent or the Issuing Bank held a Note and was the original obligee
thereon, in the amount of such participation.

SECTION 8.04. Agreement of Required Lenders.

(a) Upon any occasion requiring or permitting an approval, consent, waiver,
election or other action on the part of only the Required Lenders, action shall
be taken by the Administrative Agent or the Canadian Agent, as applicable, for
and on behalf or for the benefit of all Lenders upon the direction of the
Required Lenders, and any such action shall be binding on all Lenders, and
(ii) upon any occasion requiring or permitting an approval, consent, waiver,
election or other action on the part of the Required

 

109



--------------------------------------------------------------------------------

Supermajority Lenders, action shall be taken by the Administrative Agent or the
Canadian Agent, as applicable, for and on behalf or for the benefit of all
Lenders upon the direction of the Required Supermajority Lenders and any such
action shall be binding on all Lenders. No amendment, modification, consent, or
waiver shall be effective except in accordance with the provisions of
Section 9.02.

(b) Upon the occurrence of an Event of Default, the Administrative Agent shall
(subject to the provisions of Section 9.02) take such action with respect
thereto as may be reasonably directed by the Required Lenders; provided that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action as
it shall deem advisable in the best interests of the Lenders. In no event shall
the Administrative Agent be required to comply with any such directions to the
extent that the Administrative Agent believes that its compliance with such
directions would be unlawful.

SECTION 8.05. Liability of Agents.

(a) Each of the Agents, when acting on behalf of the Lenders and the Issuing
Bank, may execute any of its respective duties under this Agreement by or
through any of its respective officers, agents and employees, and none of the
Agents nor their respective directors, officers, agents or employees shall be
liable to the Lenders or the Issuing Bank or any of them for any action taken or
omitted to be taken in good faith, or be responsible to the Lenders or the
Issuing Bank or to any of them for the consequences of any oversight or error of
judgment, or for any loss, except to the extent of any liability imposed by law
by reason of such Agent’s own gross negligence or willful misconduct. The Agents
and their respective directors, officers, agents and employees shall in no event
be liable to the Lenders or the Issuing Bank or to any of them for any action
taken or omitted to be taken by them pursuant to instructions received by them
from the Required Lenders, or Required Supermajority Lenders, as applicable, or
in reliance upon the advice of counsel selected by it. Without limiting the
foregoing, none of the Agents, nor any of their respective directors, officers,
employees, or agents (A) shall be responsible to any Lender or the Issuing Bank
for the due execution, validity, genuineness, effectiveness, sufficiency,
opposability or enforceability of, or for any recital, statement, warranty or
representation in, this Agreement, any Loan Document or any related agreement,
document or order, or (B) shall be required to ascertain or to make any inquiry
concerning the performance or observance by any Loan Party of any of the terms,
conditions, covenants, or agreements of this Agreement or any of the Loan
Documents, or (C) shall be responsible to any Lender or the Issuing Bank for the
state or condition of any properties of the Loan Parties or any other obligor
hereunder constituting Collateral for the Obligations of the Loan Parties
hereunder or with respect to the Other Liabilities, or any information contained
in the books or records of the Loan Parties; or (D) shall be responsible to any
Lender or the Issuing Bank for the validity, enforceability, collectibility,
effectiveness or genuineness of this Agreement or any other Loan Document or any
other certificate, document or instrument furnished in connection therewith; or
(E) shall be responsible to any Lender or the Issuing Bank for the validity,
priority, opposability or perfection of any Lien securing or purporting to
secure the Obligations or the Other Liabilities or the value or sufficiency of
any of the Collateral.

 

110



--------------------------------------------------------------------------------

(b) The Agents may execute any of their duties under this Agreement or any other
Loan Document by or through any of their Affiliates, branches or their agents or
attorneys-in-fact, and shall be entitled to the advice of counsel concerning all
matters pertaining to its rights and duties hereunder or under the Loan
Documents. The Agents shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by them with reasonable care.

(c) The Administrative Agent may, in its discretion, designate another Lender as
Co-Collateral Agent under this Agreement and the other Loan Documents to perform
such duties as the Administrative Agent and such Lender may agree. Any such
Co-Collateral Agent shall be entitled to all of the benefits and protections of
Section 8.08 hereof as the other Agents are entitled thereunder.

(d) None of the Agents nor any of their respective directors, officers,
employees, or agents shall have any responsibility to the Loan Parties on
account of the failure or delay in performance or breach by any Lender (other
than by the Agent in its capacity as a Lender) or the Issuing Bank of any of
their respective obligations under this Agreement or the Notes or any of the
Loan Documents or in connection herewith or therewith.

(e) The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by it to be genuine and correct and to have been signed, sent
or made by the proper person or persons, and upon the advice and statements of
legal counsel (including, without, limitation, counsel to the Borrowers),
independent accountants and other experts selected by the Administrative Agent.
The Agents shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless they shall first receive
such advice or concurrence of the Required Lenders as they deem appropriate or
they shall first be indemnified to their satisfaction by the Lenders against any
and all liability and expense which may be incurred by them by reason of the
taking or failing to take any such action.

SECTION 8.06. Notice of Default. The Agents shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Agents have actual knowledge of the same or have received notice from a
Lender or the Borrowers referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Agents obtain such actual knowledge or receives such a notice,
the Agents shall give prompt notice thereof to each of the Lenders. The
Administrative Agent and the Canadian Agent shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by the
Required Lenders. Unless and until the Administrative Agent or the Canadian
Agent shall have received such direction, the Administrative Agent and the
Canadian Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to any such Default or Event of Default as
they shall deem advisable in the best interest of the Lenders.

 

111



--------------------------------------------------------------------------------

SECTION 8.07. Lenders’ Credit Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Agents or any other Lender, and
based on the financial statements prepared by the Borrowers and such other
documents and information as it has deemed appropriate, made its own credit
analysis and investigation into the business, assets, operations, property, and
financial and other condition of the Loan Parties and has made its own decision
to enter into this Agreement and the other Loan Documents. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in
determining whether or not conditions precedent to closing any Loan hereunder
have been satisfied and in taking or not taking any action under this Agreement
and the other Loan Documents.

SECTION 8.08. Reimbursement and Indemnification.

Each Lender agrees (i) to reimburse (x) each Agent for such Lender’s Commitment
Percentage of any expenses and fees incurred by each such Agent for the benefit
of the Lenders or the Issuing Bank under this Agreement, the Notes and any of
the Loan Documents, including, without limitation, counsel fees and compensation
of agents and employees paid for services rendered on behalf of the Lenders or
the Issuing Bank, and any other expense incurred in connection with the
operations or enforcement thereof not reimbursed by the Borrowers and (y) each
Agent for such Lender’s Commitment Percentage of any expenses of such Agent
incurred for the benefit of the Lenders or the Issuing Bank that the Borrowers
have agreed to reimburse pursuant to Section 9.03 and has failed to so reimburse
and (ii) to indemnify and hold harmless the Agents and any of their directors,
officers, employees, or agents, on demand, in the amount of such Lender’s
Commitment Percentage, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against it or any of them in any way relating to or arising out
of this Agreement, the Notes or any of the Loan Documents or any action taken or
omitted by it or any of them under this Agreement, the Notes or any of the Loan
Documents to the extent not reimbursed by the Borrowers (except such as shall
result from their respective gross negligence or willful misconduct). The
provisions of this Section 8.08 shall survive the repayment of the Obligations
and the Other Liabilities and the termination of the Commitments.

SECTION 8.09. Rights of Agents.

It is understood and agreed that Bank of America, Bank of America, N.A. (acting
through its Canada branch) and any Co-Collateral Agent shall have the same
rights and powers hereunder (including the right to give such instructions) as
the other Lenders and may exercise such rights and powers, as well as its rights
and powers under other agreements and instruments to which it is or

 

112



--------------------------------------------------------------------------------

may be party, and engage in other transactions with the Loan Parties, as though
it were not an Agent of the Lenders under this Agreement. Without limiting the
foregoing, the Agents and their Affiliates may accept deposits from, lend money
to, and generally engage in any kind of commercial or investment banking, trust,
advisory or other business with the Loan Parties and their Subsidiaries and
Affiliates as if it were not the Agent hereunder.

SECTION 8.10. Notice of Transfer.

The Agents may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Loans for all purposes, unless and until, and
except to the extent, an Assignment and Assumption shall have become effective
as set forth in Section 9.05(b).

SECTION 8.11. Successor Agent.

Any Agent may resign at any time by giving fifteen (15) Business Days’ written
notice thereof to the Lenders, the Issuing Bank, the other Agents and the Lead
Borrower. Upon any such resignation of any Agent, the Required Lenders shall
have the right to appoint a successor Agent, which so long as there is no
Default or Event of Default shall be reasonably satisfactory to the Lead
Borrower (whose consent shall not be unreasonably withheld or delayed). If no
successor Agent shall have been so appointed by the Required Lenders and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation, the retiring Agent may, on behalf of the Lenders, the
other Agents and the Issuing Bank, appoint a successor Agent which shall be
(i) with respect to the Administrative Agent or the Collateral Agent, any Lender
hereunder (or Affiliate thereof) or a commercial bank (or Affiliate thereof)
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of a least $100,000,000, (ii) with
respect to the Canadian Agent, any Lender hereunder (or Affiliate thereof) or a
commercial bank or institutional lender (or branch or Affiliate thereof)
resident in Canada (for purposes of the Income Tax Act (Canada) or otherwise not
subject to withholding taxes on any interest paid by a resident of Canada) and
having a combined capital and surplus of at least $100,000,000 or (iii) in
either case, a Person capable of complying with all of the duties of such Agent
(and the Issuing Bank), hereunder (in the opinion of the retiring Agent and as
certified to the Lenders in writing by such successor Agent) which, in the case
of (i), (ii) or (iii) above, so long as there is no Default or Event of Default
shall be reasonably satisfactory to the Lead Borrower (whose consent shall not
be unreasonably withheld or delayed). Upon the acceptance of any appointment as
Agent by a successor Agent, such successor Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Agent and the retiring Agent shall be discharged from its duties and obligations
under this Agreement. After any retiring Agent’s resignation hereunder as such
Agent, the provisions of this Article VIII shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was such Agent under this
Agreement.

 

113



--------------------------------------------------------------------------------

SECTION 8.12. Reports and Financial Statements.

(a) Promptly after receipt thereof from the Borrowers, the Administrative Agent
shall remit to each Lender copies of all financial statements and Borrowing Base
Certificates required to be delivered by the Borrowers hereunder and all
commercial finance examinations and appraisals of the Collateral received by the
Administrative Agent.

(b) By signing this Agreement, each Lender:

(i) agrees to furnish the Administrative Agent after the occurrence and during
the continuance of a Cash Dominion Event (and thereafter at such frequency as
the Administrative Agent may reasonably request) with a summary of all Other
Liabilities due or to become due to such Lender. In connection with any
distributions to be made hereunder, the Administrative Agent shall be entitled
to assume that no amounts are due to any Lender on account of Other Liabilities
unless the Administrative Agent has received written notice thereof from such
Lender;

(ii) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
and Borrowing Base Certificates required to be delivered by the Lead Borrower
hereunder and all commercial finance examinations and appraisals of the
Collateral received by the Administrative Agent (collectively, the “Reports”);

(iii) expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;

(iv) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent, the Co-Collateral Agent
or any other party performing any audit or examination will inspect only
specific information regarding the Loan Parties and will rely significantly upon
the Loan Parties’ books and records, as well as on representations of the Loan
Parties’ personnel;

(v) agrees to keep all Reports confidential in accordance with the provisions of
Section 9.15 hereof; and

(vi) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent, the
Co-Collateral Agent and any such other Lender preparing a Report harmless from
any action the indemnifying Lender may take or conclusion the indemnifying
Lender may reach or draw from any Report in connection with any Credit
Extensions that the indemnifying Lender has made or may make to the Borrowers,
or the indemnifying Lender’s participation in, or the indemnifying Lender’s
purchase of, a Loan or Loans; and (ii) to pay and

 

114



--------------------------------------------------------------------------------

protect, and indemnify, defend, and hold the Administrative Agent, the
Co-Collateral Agent and any such other Lender preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including attorney costs) incurred by the Administrative Agent,
the Co-Collateral Agent and any such other Lender preparing a Report as the
direct or indirect result of any third parties who might obtain all or part of
any Report through the indemnifying Lender.

SECTION 8.13. Delinquent Lender. If for any reason any Lender shall fail or
refuse to abide by its obligations under this Agreement, including without
limitation its obligation to make available to Administrative Agent or the
Canadian Agent its pro rata share of any Revolving Loans, expenses or setoff or
purchase its pro rata share of a participation interest in the Swingline Loans
(a “Delinquent Lender”) and such failure is not cured within ten (10) days of
receipt from the Administrative Agent or the Canadian Agent of written notice
thereof, then, in addition to the rights and remedies that may be available to
Agents, other Lenders, the Borrowers or any other party at law or in equity, and
not at limitation thereof, (i) such Delinquent Lender’s right to participate in
the administration of, or decision-making rights related to, the Loans, this
Agreement or the other Loan Documents shall be suspended during the pendency of
such failure or refusal, and (ii) a Delinquent Lender shall be deemed to have
assigned any and all payments due to it from the Borrowers, whether on account
of outstanding Loans, interest, fees or otherwise, to the remaining
non-delinquent Lenders for application to, and reduction of, their proportionate
shares of all outstanding Loans until, as a result of application of such
assigned payments the Lenders’ respective pro rata shares of all outstanding
Loans shall have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency. The Delinquent Lender’s decision-making and participation rights
and rights to payments as set forth in clauses (i) and (ii) hereinabove shall be
restored only upon the payment by the Delinquent Lender of its pro rata share of
any Loans, any participation obligation, or expenses as to which it is
delinquent, together with interest thereon at the rate set forth in Section 2.12
hereof from the date when originally due until the date upon which any such
amounts are actually paid.

The non-delinquent Lenders shall also have the right, but not the obligation, in
their respective, sole and absolute discretion, to acquire for no cash
consideration, (pro rata, based on the respective Commitments of those Lenders
electing to exercise such right) the Delinquent Lender’s Commitment to fund
future Loans (the “Delinquent Lender’s Future Commitment”). Upon any such
purchase of the pro rata share of any Delinquent Lender’s Future Commitment, the
Delinquent Lender’s share in future Loans and its rights under the Loan
Documents with respect thereto shall terminate on the date of purchase, and the
Delinquent Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest, including, if so requested, an Assignment
and Assumption. Each Delinquent Lender shall indemnify the Agents and each
non-delinquent Lender from and against any and all loss, damage or expenses,
including but not limited to reasonable attorneys’ fees and funds advanced by
any Agent or by any non-delinquent Lender, on account of a Delinquent Lender’s
failure to timely fund its pro rata share of a Loan or to otherwise perform its
obligations under the Loan Documents.

 

115



--------------------------------------------------------------------------------

SECTION 8.14. Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent and the Canadian Agent, at their option and in their
discretion,

(a) to release and discharge any Lien on any property granted to or held by the
Collateral Agent or the Canadian Agent, as applicable, under any Loan Document
(i) upon termination of the Commitments and payment in full of all Obligations
(other than contingent indemnification obligations for which no claim has been
asserted) and the expiration or termination of all Letters of Credit, (ii) that
is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) if approved, authorized or
ratified in writing by the Required Lenders in accordance with Section 9.02;

(b) to subordinate any Lien on any property granted to or held by the Collateral
Agent or the Canadian Agent, as applicable, under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(d) hereof;
and

(c) to release any Guarantor from its obligations under the Facility Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release, discharge or subordinate its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 8.14. In each
case as specified in this Section 8.14, the Collateral Agent will, at the Loan
Parties’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release and
discharge of such item of Collateral from the assignment, security interest or
other Lien granted under the Security Documents or to subordinate its interest
in such item, or to release such Guarantor from its obligations under the
Facility Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 8.14.

SECTION 8.15. Agency for Perfection.

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Lenders, in assets which,
in accordance with Article 9 of the UCC, the PPSA or any other Applicable Law of
the United States or Canada (or its provinces or territories) can be perfected
only by possession. Should any Lender (other than the Agents) obtain possession
of any such Collateral, such Lender shall notify the Administrative Agent
thereof, and, promptly upon the Administrative Agent’s or Canadian Agent’s
request therefor shall deliver such Collateral to the Collateral Agent or the
Canadian Agent, as applicable, or otherwise deal with such Collateral in
accordance with the Collateral Agent’s or the Canadian Agent’s, as applicable,
instructions.

 

116



--------------------------------------------------------------------------------

SECTION 8.16. Risk Participation.

(a) Upon the earlier of Substantial Liquidation or the Determination Date, if
all Canadian Liabilities have not been repaid in full (other than the Other
Liabilities of the Canadian Borrower and its Subsidiaries), then the Domestic
Lenders shall purchase from the Canadian Lenders (on the date of Substantial
Liquidation or the Determination Date, as applicable) such portion of the
Canadian Liabilities (other than Other Liabilities relating to the Canadian
Borrower and its Subsidiaries) so that each Lender shall, after giving effect to
any such purchases, hold its Liquidation Percentage of all outstanding Canadian
Liabilities and all other Obligations.

(b) Upon the earlier of Substantial Liquidation or the Determination Date, if
all Obligations of the Domestic Borrowers (other than those relating to the
Canadian Liabilities or the Other Liabilities of the Domestic Borrowers) have
not been repaid in full, then the Canadian Lenders shall purchase from the
Domestic Lenders (on the date of Substantial Liquidation or the Determination
Date, as applicable) such portion of such Obligations so that each Lender shall,
after giving effect to any such purchases, hold its Liquidation Percentage of
all outstanding Obligations of the Domestic Borrowers and the Canadian
Liabilities.

(c) All purchases of Obligations under this Section 8.16 shall be at par, for
cash, with no premium, discount or reduction.

(d) No Lender shall be responsible for any default of any other Lender in
respect of any other Lender’s obligations under this Section 8.16, nor shall the
obligations of any Lender hereunder be increased as a result of such default of
any other Lender. Each Lender shall be obligated to the extent provided herein
regardless of the failure of any other Lender to fulfill its obligations
hereunder.

(e) Each Lender shall execute such instruments, documents and agreements and do
such other actions as may be necessary or proper in order to carry out more
fully the provisions and purposes of this Section 8.16 and the purchase of
Obligations or the Canadian Liabilities, as applicable, as provided herein.

(f) The obligations of each Lender under this Section 8.16 are irrevocable and
unconditional and shall not be subject to any qualification or exception
whatsoever including, without limitation, lack of validity or enforceability of
this Agreement or any of the Loan Documents or the existence of any claim,
setoff, defense or other right which any Loan Party may have at any time against
any of the Lenders.

(g) No fees required to be paid on any assignment pursuant to Section 9.04 of
this Agreement shall be payable in connection with any assignment under this
Section 8.16.

 

117



--------------------------------------------------------------------------------

SECTION 8.17. Syndication Agent, Documentation Agents, Joint Bookrunners,
Arranger and Senior Managing Agents. Notwithstanding the provisions of this
Agreement or any of the other Loan Documents, the Syndication Agent, the
Documentation Agents, the Joint Bookrunners, the Senior Managing Agents and,
except as provided in the commitment letter for this transaction, the Arranger
shall have no powers, rights, duties, responsibilities or liabilities with
respect to this Agreement and the other Loan Documents.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i) if to any Loan Party, to it at Circuit City Stores, Inc., 9954 Mayland
Drive, Richmond, Virginia 23233, Attention: Philip J. Dunn, Senior Vice
President, Treasurer, and Controller, (Telecopy No. (804) 527-4113), with a copy
to McGuireWoods LLP, One James Center, 901 East Cary Street, Richmond, Virginia
23321, Attention: David Melson, Esquire (Telecopy No. (804) 775-1061);

(ii) if to the Administrative Agent or the Collateral Agent, or the Swingline
Lender of Swingline Loans to the Domestic Borrowers, to Bank of America, N.A.,
100 Federal Street, Boston, Massachusetts 02109, Attention: Kathleen Dimock
(Telecopy No. (617) 434-4312), with a copy to Riemer & Braunstein LLP, Three
Center Plaza, Boston, Massachusetts 02108, Attention: David S. Berman, Esquire
(Telecopy No. (617) 880-3456);

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth on the signature pages hereto or on any Assignment and Assumption for such
Lender;

(iv) if to the Canadian Agent, or the Swingline Lender of Swingline Loans to the
Canadian Borrower, to the attention of the Administrative Agent.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

118



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Lead Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Agents or any of their Related Parties (collectively, the “Agent Parties”) have
any liability to any Loan Party, any Lender, the Issuing Bank or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Loan Parties’ or any Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Loan Party, any Lender, the Issuing Bank or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

SECTION 9.02. Waivers; Amendments.

(a) No failure or delay by the Agents, the Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Agents, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific

 

119



--------------------------------------------------------------------------------

instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the Agents, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Parties that are parties thereto, in each case
with the consent of the Required Lenders, provided that no such agreement shall
(i) except as set forth in Section 2.02 hereof, increase the Total Commitments
without the written consent of each Lender or increase the Commitment, Domestic
Commitment or Canadian Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or L/C Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or L/C
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of the Commitments or the Maturity Date (except as provided in
Section 2.10 hereof), without the written consent of each Lender affected
thereby, (iv) change Section 2.23, or Section 2.24, Section 6.11 or Section 6.03
of the Security Agreement, without the written consent of each Lender,
(v) change any of the provisions of this Section 9.02 or the definition of the
term “Required Lenders” or “Required Supermajority Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vi) release any Loan Party from its obligations under any Loan
Document, or limit its liability in respect of such Loan Document, without the
written consent of each Lender, (vii) except for sales described in
Section 6.05, release any material portion of the Collateral from the Liens of
the Security Documents, without the written consent of each Lender, provided
however that the release of a material portion of the Collateral granted by the
Canadian Borrower shall require the consent of all of the Lenders having
Canadian Commitments, (viii) change the definition of the term “Borrowing Base”
or any component definition thereof if as a result thereof the amounts available
to be borrowed by the Borrowers would be increased, without the written consent
of each Lender, provided that the foregoing shall not limit the discretion of
each Agent to change, establish or eliminate any Reserves, (ix) modify the
definition of Permitted Overadvance so as to increase the amount thereof or,
except as provided in such definition, the time period for a Permitted
Overadvance, without the written consent of each Lender, (x) subordinate the
Obligations hereunder, the Other Liabilities, or the Liens granted hereunder or
under the other Loan Documents, to any other Indebtedness or Lien, as the case
may be without the prior written consent of each Lender, (xi) change the
definition of the term “Canadian Availability” or any component definition
thereof if as a result thereof the amounts available to be borrowed by the
Canadian Borrower would be

 

120



--------------------------------------------------------------------------------

increased, without the consent of each Lender, and provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Agents or the Issuing Bank without the prior written consent of the Agents or
the Issuing Bank, as the case may be.

(c) Notwithstanding anything to the contrary contained herein, no modification,
amendment or waiver which changes the definition of “Cash Dominion Event” or
increases the maximum amount of the Swingline Loans to the Domestic Borrowers to
an amount in excess of $60,000,000 or increases the maximum amount of the
Swingline Loans to the Canadian Borrower to an amount in excess of $10,000,000
(or, in each case, such greater amount to which such limit has been previously
increased in accordance with the provisions of this Section 9.02(c)) shall be
made without the written consent of the Required Supermajority Lenders.

(d) Notwithstanding anything to the contrary contained in this Section 9.02, in
the event that the Borrowers request that this Agreement or any other Loan
Document be modified, amended or waived in a manner which would require the
consent of the Lenders pursuant to Section 9.02(b) or Section 9.02(c) and such
amendment is approved by the Required Lenders, but not by the requisite
percentage of the Lenders, the Borrowers, and the Required Lenders shall be
permitted, within ninety (90) days thereafter, to amend this Agreement without
the consent of the Lender or Lenders which did not agree to the modification or
amendment requested by the Borrowers (such Lender or Lenders, collectively the
“Minority Lenders”) to provide for (w) the termination of the Commitment,
Domestic Commitment and Canadian Commitment of each of the Minority Lenders,
(x) the addition to this Agreement of one or more other financial institutions,
or an increase in the Commitment, Domestic Commitment and Canadian Commitment of
one or more of the Required Lenders, so that the aggregate Commitments, Domestic
Commitments and Canadian Commitments, after giving effect to such amendment
shall be in the same amount as the aggregate Commitments, Domestic Commitments
and Canadian Commitments immediately before giving effect to such amendment,
(y) if any Loans are outstanding at the time of such amendment, the making of
such additional Loans by such new or increasing Lender or Lenders, as the case
may be, as may be necessary to repay in full the outstanding Loans (including
principal, interest, and fees) of the Minority Lenders immediately before giving
effect to such amendment and (z) such other modifications to this Agreement or
the Loan Documents as may be appropriate and incidental to the foregoing.

(e) No notice to or demand on any Loan Party shall entitle any Loan Party to any
other or further notice or demand in the same, similar or other circumstances.
Each holder of a Note shall be bound by any amendment, modification, waiver or
consent authorized as provided herein, whether or not a Note shall have been
marked to indicate such amendment, modification, waiver or consent and any
consent by a Lender, or any holder of a Note, shall bind any Person subsequently
acquiring a Note, whether or not a Note is so marked. No amendment to this
Agreement shall be effective against the Borrowers unless signed by the
Borrowers.

 

121



--------------------------------------------------------------------------------

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Loan Parties shall jointly and severally pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Canadian Agent and their Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and the
Canadian Agent, outside consultants for the Administrative Agent and the
Canadian Agent, appraisers, and for commercial finance examinations, in
connection with the arrangement of the credit facilities provided for herein,
the preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iii) subject to the limitations set
forth in Section 5.09(b), all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Canadian Agent, the Issuing Bank
or any Lender, including the reasonable fees, charges and disbursements of any
counsel and any outside consultants for the Administrative Agent, the Canadian
Agent, the Issuing Bank or any Lender, for appraisers, commercial finance
examinations, and environmental site assessments, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided that the Lenders who are not the
Administrative Agent, the Canadian Agent or the Issuing Bank shall be entitled
to reimbursement for no more than one counsel representing all such Lenders.

(b) The Loan Parties shall, jointly and severally, indemnify the Administrative
Agent, the Co-Collateral Agent, the Canadian Agent, the Arranger, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the transactions
contemplated by the Loan Documents or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by any Loan Party or any of the
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of the Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of

 

122



--------------------------------------------------------------------------------

whether any Indemnitee is a party thereto, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses resulted from the gross negligence, bad
faith, or breach of the contractual obligations of such Indemnitee or any
Affiliate of such Indemnitee (or of any officer, director, employee, advisor or
agent of such Indemnitee or any such Indemnitee’s Affiliates), or with respect
to a claim by one Indemnitee against another Indemnitee.

(c) To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent, the Collateral Agent, the Co-Collateral
Agent, the Canadian Agent or the Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to such Agents or the Issuing Bank,
as the case may be, such Lender’s Commitment Percentage of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agents or the Issuing Bank.

(d) To the extent permitted by Applicable Law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated by the Loan Documents, any Loan or Letter of Credit or
the use of the proceeds thereof.

(e) Notwithstanding anything to the contrary in paragraphs (a) or (b) of this
Section, the Canadian Borrower’s obligation to pay and indemnify shall be
limited to matters, fees, expenses charges and disbursement, or losses, claims,
damages and liabilities which the Administrative Agent or the Canadian Agent
determines in their reasonable judgment to be properly attributable or allocable
to the Canadian Borrower.

(f) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Designation of Lead Borrower as Borrowers’ Agent.

(a) Each Domestic Borrower hereby irrevocably designates and appoints the Lead
Borrower as that Domestic Borrower’s agent to obtain Loans and Letters of Credit
hereunder, the proceeds of which shall be available to each Domestic Borrower
for those uses as those set forth herein. As the disclosed principal for its
agent, each Domestic Borrower shall be obligated to the Agents and each Lender
on account of Loans so made and Letters of Credit so issued hereunder as if made
directly by the Lenders to that Domestic Borrower, notwithstanding the manner by
which such Loans and Letters of Credit are recorded on the books and records of
the Lead Borrower and of any Domestic Borrower.

 

123



--------------------------------------------------------------------------------

(b) Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes, guarantees, and agrees to discharge all Obligations and Other
Liabilities and the Canadian Liabilities of all other Borrowers as if the
Borrower so assuming and guarantying were each other Borrower, provided that the
Canadian Borrower shall be liable only for the Canadian Liabilities.

(c) The Lead Borrower shall act as a conduit for each Domestic Borrower
(including itself, as a “Domestic Borrower”) on whose behalf the Lead Borrower
has requested a Loan.

(i) The Lead Borrower shall cause the transfer of the proceeds of each Loan to
the (those) Domestic Borrower(s) on whose behalf such Loan was obtained. Neither
the Agents nor any Lender shall have any obligation to see to the application of
such proceeds.

(ii) If, for any reason, and at any time during the term of this Agreement,

(A) any Domestic Borrower, including the Lead Borrower, as agent for the
Domestic Borrowers, shall be unable to, or prohibited from carrying out the
terms and conditions of this Agreement (as determined by the Administrative
Agent in its reasonable judgment); or

(B) the Administrative Agent, in its reasonable judgment, deems it inexpedient
to continue making Loans and cause Letters of Credit to be issued to or for the
account of any particular Domestic Borrower, or to channel such Loans and
Letters of Credit through the Lead Borrower,

then the Lenders may make Loans directly to, and cause the issuance of Letters
of Credit directly for the account of such of the Domestic Borrowers as the
Administrative Agent determines to be expedient, which Loans may be made without
regard to the procedures otherwise included in this Section 9.04.

(d) In the event that the Administrative Agent determines under
Section 9.04(c)(ii) to forgo the procedures included herein pursuant to which
Loans and Letters of Credit are to be channeled through the Lead Borrower, then
the Administrative Agent may designate one or more of the Domestic Borrowers to
fulfill the financial and other reporting requirements otherwise imposed herein
upon the Lead Borrower.

(e) Each of the Borrowers shall remain jointly and severally liable to the
Agents and the Lenders for the payment and performance of all Obligations and
all Other Liabilities (which payment and performance shall continue to be
secured by all

 

124



--------------------------------------------------------------------------------

Collateral granted by each of the Borrowers) notwithstanding any determination
by the Administrative Agent under Section 9.04(c)(ii) to cease making Loans or
causing Letters of Credit to be issued to or for the benefit of any Borrower,
provided that the Canadian Borrower shall be liable only for the Canadian
Liabilities and the Collateral granted by the Canadian Borrower shall secure
only the Canadian Liabilities.

(f) The authority of the Lead Borrower to request Loans on behalf of, and to
bind, the Domestic Borrowers, shall continue unless and until the Administrative
Agent acts as provided in subparagraph (c), above, or the Administrative Agent
actually receives

(i) written notice of: (i) the termination of such authority, and (ii) the
subsequent appointment of a successor Lead Borrower, which notice is signed by
the respective Presidents of each Domestic Borrower (other than the President of
the Lead Borrower being replaced) then eligible for borrowing under this
Agreement; and

(ii) written notice from such successive Lead Borrower (i) accepting such
appointment; (ii) acknowledging that such removal and appointment has been
effected by the respective Presidents of such Domestic Borrowers eligible for
borrowing under this Agreement; and (iii) acknowledging that from and after the
date of such appointment, the newly appointed Lead Borrower shall be bound by
the terms hereof, and that as used herein, the term “Lead Borrower” shall mean
and include the newly appointed Lead Borrower.

SECTION 9.05. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate or branch of the Issuing Bank that
issues any Letter of Credit), except that no Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any such attempted assignment or transfer without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate or branch of the Issuing Bank that issues any Letter of Credit) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Agents, the Issuing Bank and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment, Domestic Commitment or Canadian Commitment and the Loans at the time
owing to it), provided that (i) except in the case of an assignment to a Lender
or an Affiliate, a Related Fund, or branch of a Lender, each of the

 

125



--------------------------------------------------------------------------------

Lead Borrower (but only if no Event of Default then exists), the Administrative
Agent and the Issuing Bank must give their prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed),
(ii) except in the case of an assignment to a Lender or an Affiliate, a Related
Fund, or branch of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
the Administrative Agent otherwise consents, (iii) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations, (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, and, after
completion of the syndication of the Loans, together with a processing and
recordation fee of $3,500. Subject to acceptance and recording thereof pursuant
to paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in Boston, Massachusetts a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment,
Domestic Commitment and Canadian Commitment of, and principal amount of the
Loans and L/C Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
presumptively correct absent manifest error and the Borrowers, the
Administrative Agent, the Canadian Agent, the Issuing Bank and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Lead Borrower, the Issuing Bank and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the processing and recordation fee referred
to in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

126



--------------------------------------------------------------------------------

(e) Any Lender may, without the consent of the Borrowers, the Agents, and the
Issuing Bank, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment, Domestic
Commitment and Canadian Commitment, and the Loans owing to it), provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Agents, the
Issuing Bank and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation in the Commitments, Domestic Commitments and Canadian
Commitments, the Loans and the Letters of Credit Outstandings shall provide that
such Lender shall retain the sole right to enforce the Loan Documents and to
approve any amendment, modification or waiver of any provision of the Loan
Documents, provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (f) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Section 2.25, Section 2.27 and Section 2.28 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.27(c) as though it were a
Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.25 or Section 2.28 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.28 unless
(i) the Lead Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.28(e) as though it were a Lender and (ii) such Participant is eligible
for exemption from the withholding tax referred to therein, following compliance
with Section 2.28(e).

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

127



--------------------------------------------------------------------------------

(h) Notwithstanding any provision to the contrary, any Lender may assign to one
or more special purpose funding vehicles (each, an “SPV”) all or any portion of
its funded Loans (without the corresponding Commitment), without the consent of
any Person or the payment of a fee, by execution of a written assignment
agreement in a form agreed to by such Lender and such SPV, and may grant any
such SPV the option, in such SPV’s sole discretion, to provide the Borrowers all
or any part of any Loans that such Lender would otherwise be obligated to make
pursuant to this Agreement. Such SPVs shall have all the rights which a Lender
making or holding such Loans would have under this Agreement, but no
obligations. The Lender making such assignment shall remain liable for all its
original obligations under this Agreement, including its Commitment (although
the unused portion thereof shall be reduced by the principal amount of any Loans
held by an SPV). Notwithstanding such assignment, the Agents and Borrowers may
deliver notices to the Lender making such assignment (as agent for the SPV) and
not separately to the SPV unless the Agents and Borrowers are requested in
writing by the SPV (or its agent) to deliver such notices separately to it. The
Borrowers shall, at the request of any such Lender, execute and deliver to such
Person as such Lender may designate, a Note in the amount of such Lender’s
original Note to evidence the Loans of such Lender and related SPV.

(i) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 9.06. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agents, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated, except as otherwise
provided in the Security Agreement. The provisions of Section 2.25, Section 2.28
and Section 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof. In connection with the termination of this Agreement and the release,
discharge and

 

128



--------------------------------------------------------------------------------

termination of the security interests in and Liens on the Collateral, the
Administrative Agent may require from the Loan Parties such indemnities and
collateral security as they shall reasonably deem necessary or appropriate to
protect the Secured Parties against (x) loss on account of credits previously
applied to the Obligations that may subsequently be reversed or revoked, and
(y) any obligations that may thereafter arise with respect to the Other
Liabilities.

SECTION 9.07. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Agents and the Lenders and
when the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 9.08. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.09. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates and branches are hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrowers against any of and all the obligations of the Borrowers now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender may have. Notwithstanding the foregoing, any amounts of
the Canadian Borrower so offset shall be applied solely to the Canadian
Liabilities.

 

129



--------------------------------------------------------------------------------

SECTION 9.10. Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE COMMONWEALTH OF MASSACHUSETTS.

(b) Each Loan Party agrees that any suit for the enforcement of this Agreement
or any other Loan Document may be brought in the courts of the Commonwealth of
Massachusetts or any federal court sitting therein and consent to the
non-exclusive jurisdiction of such courts. Each Loan Party hereby waives any
objection which it may now or hereafter have to the venue of any such suit or
any such court or that such suit is brought in an inconvenient forum.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

(d) Each Loan Party agrees that any action commenced by any Loan Party asserting
any claim or counterclaim arising under or in connection with this Agreement or
any other Loan Document shall be brought solely in a court of the Commonwealth
of Massachusetts sitting in Boston or any federal court sitting therein as the
Administrative Agent may elect in its sole discretion and consents to the
exclusive jurisdiction of such courts with respect to any such action.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under Applicable

 

130



--------------------------------------------------------------------------------

Law (collectively the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) that may be contracted for, charged, taken, received or reserved
by the Lender holding such Loan in accordance with Applicable Law, the rate of
interest payable in respect of such Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan but were not payable as a result of the operation of this Section
shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Effective Rate to the date of repayment, shall have been
received by such Lender.

SECTION 9.14. Additional Waivers.

(a) The Obligations and Canadian Liabilities are the joint and several
obligations of each Loan Party provided that the Canadian Borrower shall be
liable only for the Canadian Liabilities. To the fullest extent permitted by
Applicable Law, the obligations of each Loan Party hereunder shall not be
affected by (i) the failure of any Agent or any other Secured Party to assert
any claim or demand or to enforce or exercise any right or remedy against any
other Loan Party under the provisions of this Agreement, any other Loan Document
or otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement, any other Loan
Document, or any other agreement, or (iii) the failure to perfect any security
interest in, or the release of, any of the security held by or on behalf of the
Collateral Agent, the Canadian Agent or any other Secured Party.

(b) The obligations of each Loan Party to pay the Obligations or the Canadian
Liabilities, as applicable, in full hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations or the Canadian
Liabilities, as applicable), including any claim of waiver, release, surrender,
alteration or compromise of any of the Obligations or the Canadian Liabilities,
as applicable, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or the Canadian Liabilities, as applicable,
or otherwise. Without limiting the generality of the foregoing, the obligations
of each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of any Agent or any other Secured Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Obligations, or by any other act or omission that may or
might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations).

 

131



--------------------------------------------------------------------------------

(c) To the fullest extent permitted by Applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or the Canadian Liabilities or any part
thereof from any cause, or the cessation from any cause of the liability of any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations and the Canadian Liabilities. The Collateral Agent and the other
Secured Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or non-judicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Obligations and the Canadian Liabilities, make any other accommodation with
any other Loan Party, or exercise any other right or remedy available to them
against any other Loan Party, without affecting or impairing in any way the
liability of any Loan Party hereunder except to the extent that all the
Obligations and the Canadian Liabilities have been indefeasibly paid in full in
cash. Pursuant to Applicable Law, each Loan Party waives any defense arising out
of any such election even though such election operates, pursuant to Applicable
Law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Loan Party against any other Loan Party, as the
case may be, or any security.

(d) Upon payment by any Loan Party of any Obligations or the Canadian
Liabilities, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the Canadian Liabilities. In addition, any indebtedness of any
Loan Party now or hereafter held by any other Loan Party is hereby subordinated
in right of payment to the prior payment in full of the Obligations and the
Canadian Liabilities. None of the Loan Parties will demand, sue for, or
otherwise attempt to collect any such indebtedness. If any amount shall
erroneously be paid to any Loan Party on account of (a) such subrogation,
contribution, reimbursement, indemnity or similar right or (b) any such
indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Administrative
Agent or the Canadian Agent, as applicable, to be credited against the payment
of the Obligations and the Canadian Liabilities, whether matured or unmatured,
in accordance with the terms of the Loan Documents.

(e) Each Loan Party is obligated to repay the Obligations as joint and several
obligors under this Agreement; provided that the Canadian Borrower is obligated
to repay only the Canadian Liabilities. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the date that the Commitments have been terminated. In addition,
any indebtedness of any Loan Party now or hereafter held by any other Loan Party
is hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity

 

132



--------------------------------------------------------------------------------

or similar right or (ii) any such indebtedness of any Loan Party, such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent to be credited against the payment
of the Obligations, whether matured or unmatured, in accordance with the terms
of this Agreement and the other Loan Documents. Subject to the foregoing, to the
extent that any Loan Party shall, under this Agreement as a joint and several
obligor, repay any of the Obligations constituting Loans made to another Loan
Party hereunder or other Obligations incurred directly and primarily by any
other Loan Party (an “Accommodation Payment”), then the Loan Party making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Loan Parties in an amount, for
each of such other Loan Parties, equal to a fraction of such Accommodation
Payment, the numerator of which fraction is such other Loan Party’s Allocable
Amount and the denominator of which is the sum of the Allocable Amounts of all
of the Loan Parties. As of any date of determination, the “Allocable Amount” of
each Loan Party shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Loan Party hereunder
without (a) rendering such Loan Party “insolvent” within the meaning of
Section 101 (31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent
Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act
(“UFCA”), (b) leaving such Loan Party with unreasonably small capital or assets,
within the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA,
or Section 5 of the UFCA, or (c) leaving such Loan Party unable to pay its debts
as they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

(f) Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, each Loan Party hereby absolutely,
knowingly, unconditionally, and expressly waives any and all claim, defense or
benefit arising directly or indirectly under any one or more of Sections 2787 to
2855 inclusive of the California Civil Code or any similar law of California.

SECTION 9.15. Confidentiality.

Each of the Lenders agrees that it will use its best efforts not to disclose
without the prior consent of the Lead Borrower (other than to its employees,
auditors, counsel, funding sources, or other professional advisors (and also,
with respect to any SPV, to the trustee or servicer of such SPV), to Affiliates,
branches or to another Lender if the Lender or such Lender’s holding or parent
company in its sole discretion determines that any such party should have access
to such information, provided that such party is bound by the confidentiality
provisions of this Section 9.15) any information with respect to Lead Borrower
or any of its Subsidiaries which is furnished pursuant to this Agreement and
which is designated by Lead Borrower to the Lenders in writing as confidential
provided that any Lender may disclose any such information (a) as has become
generally available to the public, (b) as may be requested or required in any
report, statement or testimony submitted to any municipal, state, provincial or
federal regulatory body having or claiming to have jurisdiction over such Lender
or to the Federal Reserve Board or the Federal Deposit Insurance

 

133



--------------------------------------------------------------------------------

Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (c) as may be required in response to any summons or
subpoena or in connection with any litigation, (d) in order to comply with any
law, order, regulation or ruling applicable to such Lender, (e) in connection
with the enforcement of remedies under this Agreement and the other Loan
Documents, (f) to any prospective transferee in connection with any contemplated
transfer of any of the Loans or Notes or any interest therein by such Lender
provided that such prospective transferee agrees to be bound by the provisions
of this Section and (g) to a SPV owned by a Lender in connection with the
securitization of such Lender’s obligations or rights hereunder. The Loan
Parties hereby agree that the failure of a Lender to comply with the provisions
of this Section 9.15 shall not relieve the Loan Parties of any of their
obligations to such Lender under this Agreement and the other Loan Documents.

SECTION 9.16. Limitation Of Canadian Borrower Liability. Notwithstanding
anything to the contrary herein contained, the liability of the Canadian
Borrower hereunder and under any other Loan Documents shall be limited to the
Canadian Liabilities and the Canadian Borrower shall have no liability
whatsoever under the Loan Documents with respect to any other Obligations of the
Domestic Borrowers.

SECTION 9.17. Judgment Currency.

(a) If for the purpose of obtaining or enforcing judgment against the Canadian
Borrower in any court in any jurisdiction, it becomes necessary to convert into
any other currency (such other currency being hereinafter in this Section 9.17
referred to as the “Judgment Currency”) an amount due in Canadian dollars or
United States dollars under this Agreement, the conversion will be made at the
rate of exchange prevailing on the Business Day immediately preceding:

(i) the date of actual payment of the amount due, in the case of any proceeding
in the courts of the Province of Ontario or in the courts of any other
jurisdiction that will give effect to such conversion being made on such date;
or

(ii) the date on which the judgment is given, in the case of any proceeding in
the courts of any other jurisdiction (the date as of which such conversion is
made pursuant to this Section 9.17 being hereinafter in this Section 9.17
referred to as the “Judgment Conversion Date”).

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in Section 9.17(a)(ii), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the Canadian Borrower will pay such additional amount (if any, but
in any event not a lesser amount) as may be necessary to ensure that the amount
paid in the Judgment Currency, when converted at the rate of exchange prevailing
on the date of payment, will produce the amount of Canadian dollars or United
States dollars, as the case may be, which could have been purchased with the
amount of Judgment Currency stipulated in the judgment or judicial order at the
rate of exchange prevailing on the Judgment Conversion Date.

 

134



--------------------------------------------------------------------------------

(c) Any amount due from the Canadian Borrower under the provisions of
Section 9.17 will be due as a separate debt and will not be affected by judgment
being obtained for any other amounts due under or in respect of this Agreement.

(d) The term “rate of exchange” in this Section 9.17 means:

(i) for a conversion of CD$ to the Judgment Currency, the reciprocal of the
official noon rate of exchange published by the Bank of Canada for the date in
question for the conversion of the Judgment Currency to Canadian dollars;

(ii) for a conversion of United States Dollars to the Judgment Currency when the
Judgment Currency is Canadian dollars, the official noon rate of exchange
published by the Bank of Canada for the date in question for the conversion of
United States dollars to Canadian dollars;

(iii) for a conversion of US dollars to the Judgment Currency when the Judgment
Currency is not Canadian dollars, the effective rate obtained when a given
amount of United States dollars is converted to Canadian dollars at the rate
determined pursuant to Section 9.17 and the result thereof is then converted to
the Judgment Currency pursuant to Section 9.17; or

(iv) if a required rate is not so published by the Bank of Canada for any such
date, the spot rate quoted by the Canadian Agent at Toronto, Canada at
approximately noon (Toronto time) on that date in accordance with its normal
practice for the applicable currency conversion in the wholesale market.

SECTION 9.18. No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties, on the one hand, and the Agents and the Lenders, on
the other hand, and each of the Loan Parties is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, each Agent and Lender is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Loan Parties or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) none of the
Agents or the Lenders has assumed or will assume an advisory, agency or

 

135



--------------------------------------------------------------------------------

fiduciary responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any of the Agents or Lenders has advised
or is currently advising any Loan Party or any of its Affiliates on other
matters) and none of the Agents or Lenders has any obligation to any Loan Party
or any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Agents and the Lenders and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Loan Parties and their respective Affiliates, and none of the
Agents or Lenders has any obligation to disclose any of such interests by virtue
of any advisory, agency or fiduciary relationship; and (v) the Agents and the
Lenders have not provided and will not provide any legal, accounting, regulatory
or tax advice with respect to any of the transactions contemplated hereby
(including any amendment, waiver or other modification hereof or of any other
Loan Document) and each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
Each of the Loan Parties hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against each of the Agents and
Lenders with respect to any breach or alleged breach of agency or fiduciary
duty.

SECTION 9.19. USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. Each Loan Party is in compliance, in all material
respects, with the Patriot Act. No part of the proceeds of the Loans will be
used by the Loan Parties, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

SECTION 9.20. Press Releases.

Each Loan Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of the Administrative Agent or its branches or
Affiliates or referring to this Agreement or the other Loan Documents without at
least two Business Days’ prior notice to the Administrative Agent and without
the prior written consent of the Administrative Agent unless (and only to the
extent) such Loan Party or Affiliate is required to do so under Applicable Law
and then, in any event, such Loan Party or Affiliate will consult with the
Administrative Agent before issuing such press release or other public
disclosure. Each Loan Party consents to the publication by the Administrative
Agent or any Lender of advertising

 

136



--------------------------------------------------------------------------------

material relating to the financing transactions contemplated by this Agreement
using any Loan Party’s name, product photographs, logo or trademark. The
Administrative Agent or such Lender shall provide a draft reasonably in advance
of any advertising material to the Lead Borrower for review and comment prior to
the publication thereof. The Administrative Agent reserves the right to provide
to industry trade organizations information necessary and customary for
inclusion in league table measurements.

SECTION 9.21. No Strict Construction.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

SECTION 9.22. Existing Credit Agreement Amended and Restated.

Upon satisfaction of the conditions precedent to the effectiveness of this
Agreement, (a) this Agreement shall amend and restate the Existing Credit
Agreement in its entirety, (b) the rights and obligations of the parties under
the Existing Credit Agreement shall be subsumed within and be governed by this
Agreement; provided, however, that each of the Loan Parties, each Agent, each
Lender and each Issuing Bank hereby agrees that (i) each of the “Loans” (as such
term is defined in the Existing Credit Agreement) outstanding under the Existing
Credit Agreement on the Second Restatement Effective Date shall, for purposes of
this Agreement, be included as Loans hereunder; (ii) each “Letter of Credit” (as
defined in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement on the Second Restatement Effective Date shall be a Letter of Credit
hereunder, (iii) all Obligations of the Loan Parties under the Existing Credit
Agreement shall remain outstanding, shall constitute continuing Obligations
secured by the Collateral, and this Agreement shall not be deemed to evidence or
result in a novation or repayment and reborrowing of such Obligations, and
(iv) all references to the Existing Credit Agreement in any Loan Document or
other document or instrument delivered in connection therewith shall be deemed
to refer to this Agreement and the provisions hereof.

SECTION 9.23. Language.

The parties herein have expressly requested that this Agreement and all related
documents be drawn up in the English language. À la demande expresse des parties
aux présentes, cette convention et tout document y afférent ont été rédigés en
langue anglaise.

[balance of page left intentionally blank; signature pages follow]

 

137



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as a sealed instrument as of
the day and year first above written.

 

CIRCUIT CITY STORES, INC.

as Lead Borrower and Borrower

By:

 

 

Name:

  Philip J. Dunn

Title:

  Senior Vice President, Treasurer and Controller

CIRCUIT CITY STORES WEST COAST, INC.

as Borrower

By:

 

 

Name:

  Philip J. Dunn

Title:

  Vice President and Treasurer

CIRCUIT CITY STORES PR, LLC,

as Borrower

By:

 

 

Name:

  Philip J. Dunn

Title:

  Vice President and Treasurer

INTERTAN CANADA LTD.,

as Canadian Borrower

By:

 

 

Name:

 

Title:

 

 

1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent, as Collateral Agent, as Issuing Bank, as Swingline
Lender to the Domestic Borrowers, and as Domestic Lender

By:

 

 

Name:

  Kathleen Dimock

Title:

  Managing Director

Address:

  100 Federal Street, 9th Floor   Boston, Massachusetts 02110   Attn: Ms.
Kathleen Dimock   Telephone: (617) 434-3830   Telecopy: (617) 434-6685

 

2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., (acting through its Canada branch), as Canadian Lender,
as Swingline Lender and Issuing Bank to the Canadian Borrower, and as Canadian
Administrative Agent and Canadian Collateral Agent

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

Attn:

 

 

Telephone:

 

 

Telecopy:

 

 

 

3



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION,

as Co-Documentation Agent and as Domestic Lender

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

Attn:

 

 

Telephone:

 

 

Telecopy:

 

 

GE CANADA FINANCE HOLDING COMPANY,

as Canadian Lender

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

Attn:

 

 

Telephone:

 

 

Telecopy:

 

 

 

4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as co-Documentation Agent and as Domestic Lender

By:

 

 

Name:

 

 

Title:

 

 

Address:

  120 South LaSalle St.   Mail Code IL1-1458   Chicago, Illinois 60603

Attn:

  Andrew D. Hall

Telephone:

  (312) 661-5630

Telecopy:

  (312 ) 661-6929

 

5



--------------------------------------------------------------------------------

WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL),

as Senior Managing Agent and as Domestic Lender

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

Attn:

 

 

Telephone:

 

 

Telecopy:

 

 

 

6



--------------------------------------------------------------------------------

WELLS FARGO RETAIL FINANCE, LLC,

as Syndication Agent, Joint Bookrunner and Domestic Lender

By:  

 

Name:  

 

Title:  

 

Address:

 

 

Attn:  

 

Telephone:  

 

Telecopy:  

 

 

7



--------------------------------------------------------------------------------

THE CIT GROUP/BUSINESS CREDIT, INC., as Domestic Lender By:  

 

Name:  

 

Title:  

 

Address:

 

 

Attn:

 

 

Telephone:

 

 

Telecopy:

 

 

 

8



--------------------------------------------------------------------------------

NATIONAL CITY BUSINESS CREDIT, INC.,

as Domestic Lender

By:  

 

Name:  

 

Title:  

 

Address:

 

 

Attn:  

 

Telephone:  

 

Telecopy:  

 

 

9



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as Domestic Lender

By:  

 

Name:  

 

Title:  

 

Address:

 

 

Attn:  

 

Telephone:  

 

Telecopy:  

 

 

10